As filed with the Securities and Exchange Commission on September 29 , 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 20-F/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission file number: 001-14668 COMPANHIA PARANAENSE DE ENERGIA – COPEL (Exact Name of Registrant as Specified in its Charter) Energy Company of Paraná (Translation of Registrant’s Name into English ) The Federative Republic of Brazil (Jurisdiction of Incorporation or Organization) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná, Brazil (Address of Principal Executive Offices) Lindolfo Zimmer +55 41 3222 2027 – ri@copel.com Rua Coronel Dulcídio, 800, 3rd floor - 80420-170 Curitiba, Paraná, Brazil (Name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act : Title of Each Class Name of Each Exchange on Which Registered Preferred Class B Shares, without par value* New York Stock Exchange American Depositary Shares (as evidenced by American Depositary Receipts), each representing one Preferred Class B Share New York Stock Exchange * Not for trading, but only in connection with the listing of American Depositary Shares on the New York Stock Exchange. Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the Issuer’s classes of capital or common stock as of December 31, 2013: 145,031,080 Common Shares, without par value 381,702 Class A Preferred Shares, without par value 128,242,593 Class B Preferred Shares, without par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No ¨ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). N/A Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ IFRS x Other ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. N/A If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes ¨ No x EXPLANATORY NOTE This Amendment No. 1 (“ Amendment No. 1 ”) to the Annual Report on Form 20-F of Companhia Paranaense de Energia – Copel (the “ Company ”) for the fiscal year ended December 31, 2013 filed on April 29, 2014 (the “ Original Form 20-F ”) is being filed to correct certain errors in the Consolidated Statement of Comprehensive Income, contained on page F-4 in Item 18 of the Original Form 20-F. Other than as set forth above, this Amendment No. 1 does not, and does not purport to, amend, update or restate the information in any other item of the Original Form 20-F. As a result, this Amendment No. 1 does not reflect any events that may have occurred after the Annual Report was filed on April 29, 2014. 2 Item 18. Financial Statements Reference is made to pages F-1 through F-137. 3 Signatures The registrant hereby certifies that it meets all the requirements for filing on Form 20-F/A and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. Companhia Paranaense De Energia – Copel By :/s/Lindolfo Zimmer Name: Lindolfo Zimmer Title: Chief Executive Officer By :/s/Antonio Sergio de Souza Guetter Name: Antonio Sergio de Souza Guetter Title: Chief Financial and Investor Relations Officer Date: September 29 , 2014. 4 Exhibit 12.1 CERTIFICATION PURSUANT TO RULES 13a-14(a) AND 15d-14(a) AS ADOPTED UNDER SECTION -OXLEY ACT I, Lindolfo Zimmer, certify that: 1. I have reviewed this annual report on Form 20-F/A of Companhia Paranaense de Energia – COPEL (the “ Company ”); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this report; 4. The Company’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in the Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Company and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Company, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the company’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the Company’s internal control over financial reporting that occurred during the period covered by the annual report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting; and 5. The Company’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the Company’s auditors and the audit committee of the Company’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the company’s ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the Company’s internal control over financial reporting. Date: September 29, 2014 /s/ Lindolfo Zimmer Name: Lindolfo Zimmer Title: Chief Executive Officer Exhibit 12.2 CERTIFICATION PURSUANT TO RULES 13a-14(a) AND 15d-14(a) AS ADOPTED UNDER SECTION -OXLEY ACT I, Antonio Sergio de Souza Guetter, certify that: 1. I have reviewed this annual report on Form 20-F/A of Companhia Paranaense de Energia – COPEL (the “ Company ”); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this report; 4. The Company’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in the Exchange Act Rules 13a-15(f) and 15d-15(f)) for the Company and have: (a) Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Company, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b) Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c) Evaluated the effectiveness of the company’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the Company’s internal control over financial reporting that occurred during the period covered by the annual report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting; and 5. The Company’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the Company’s auditors and the audit committee of the Company’s board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the company’s ability to record, process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or other employees who have a significant role in the Company’s internal control over financial reporting. Date: September 29, 2014 /s/ Antonio Sergio de Souza Guetter Name: Antonio Sergio de Souza Guetter Title: Chief Financial Officer Exhibit 13.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Companhia Paranaense de Energia - COPEL (the “ Company ”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form 20-F/A for the year ended December 31, 2013 (the “ Form 20-F/A ”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 20-F/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 29, 2014 /s/ Lindolfo Zimmer Name: Lindolfo Zimmer Title: Chief Executive Officer Exhibit 13.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Companhia Paranaense de Energia - COPEL (the “ Company ”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form 20-F/A for the year ended December 31, 2013 (the “ Form 20-F/A ”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 20-F/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 29, 2014 /s/ Antonio Sergio de Souza Guetter Name: Antonio Sergio de Souza Guetter Title: Chief Financial Officer Companhia Paranaense de Energia - Copel Consolidated Financial Statements as of December 31, 2013, 2012 and 2011 and Report of Independent Registered Public Accounting Firms KPMG Auditores Independentes Al. Dr. Carlos de Carvalho, 417 - 16º 80410-180 - Curitiba, PR - Brasil Caixa Postal 13533 80420-990 - Curitiba, PR - Brasil Central Tel 55 (41) 3544-4747 Fax 55 (41) 3544-4750 Internet www.kpmg.com.br Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Companhia Paranaense de Energia – COPEL We have audited the accompanying consolidated statements of financial position of Companhia Paranaense de Energia – COPEL and subsidiaries (the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, changes in equity, and cash flows for each of the years in the three-year period ended December 31, 2013. We also have audited the Company’s internal control over financial reporting as of December 31, 2013, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for these consolidated financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on these consolidated financial statements and an opinion on the Company’s internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the consolidated financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. 1 KPMG Auditores Independentes., uma sociedade simples brasileira, de responsabilidade limitada, e firma-membro da rede KPMG de firmas-membro independentes e afiliadas à KPMG International Cooperative (“KPMG International”), uma entidade suíça. KPMG Auditores Independentes, a Brazilian limited liability company and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to in the first paragraph present fairly, in all material respects, the financial position of the Company as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2013, in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2013, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. As discussed in Note 3 to the financial statements, the Company has changed its method of accounting for employee benefits and joint ventures in 2013 due to the adoption of IAS 19 (2011) – Employee Benefits and IFRS 11 – Joint Arrangements. Curitiba, Brazil April 29, 2014 /s/ KPMG Auditores Independentes 2 COMPANHIA PARANAENSE DE ENERGIA – COPEL Consolidated Statements of Financial Position All amounts expressed in thousands of Brazilian reais, unless otherwise stated ASSETS Note Restated 12.31.2013 12.31.2012 CURRENT ASSETS Cash and cash equivalents 4 1,741,632 1,459,217 Bonds and securities 5 389,222 635,501 Collaterals and escrow accounts 6 1,976 36,808 Trade accounts receivable 7 1,337,628 1,489,173 Dividends receivable 15 9,500 18,064 CRC transferred to the State Government of Paraná 8 85,448 75,930 Accounts receivable related to the concession 9 4,396 5,319 Accounts receivable related to the concession extension 10 352,161 356,085 Other current receivables 11 395,890 234,951 Inventories 12 139,278 124,809 Income Tax and Social Contribution 13.1 133,158 191,544 Other current recoverable taxes 13.3 70,013 49,490 Prepaid expenses - 19,982 4,801 4,680,284 4,681,692 NONCURRENT ASSETS Long Term Assets Bonds and securities 5 120,536 128,515 Collaterals and escrow accounts 6 45,371 43,246 Trade accounts receivable 7 132,686 26,171 CRC transferred to the State Government of Paraná 8 1,295,106 1,308,354 Judicial deposits 14 675,225 574,371 Accounts receivable related to the concession 9 3,484,268 2,645,826 Accounts receivable related to the concession extension 10 365,645 717,805 Other noncurrent receivables 11 29,435 22,728 Income Tax and Social Contribution 13.1 197,659 19,995 Other noncurrent recoverable taxes 13.3 124,498 120,189 Deferred Income Tax and Social Contribution 13.2 753,413 681,285 Prepaid expenses - 399 8,832 7,224,241 6,297,317 Investments 16 1,187,927 568,989 Property, Plant and Equipment, net 17 7,983,632 7,871,753 Intangible Assets 18 2,035,361 1,789,152 18,431,161 16,527,211 TOTAL ASSETS 23,111,445 21,208,903 Notes are an integral part of these financial statements F- 1 COMPANHIA PARANAENSE DE ENERGIA – COPEL Consolidated Statements of Financial Position All amounts expressed in thousands of Brazilian reais, unless otherwise stated LIABILITIES Note Restated 12.31.2013 12.31.2012 CURRENT LIABILITIES Payroll, social charges and accruals 19 239,685 384,008 Suppliers 20 1,092,239 1,131,782 Income Tax and Social Contribution Payable 13.1 297,620 170,189 Other taxes due 13.3 300,731 288,480 Loans and financing 21 957,106 261,290 Debentures 22 57,462 12,719 Dividend payable - 18,713 204,780 Post employment benefits 23 29,983 25,819 Customer charges due 24 37,994 56,498 Research and Development and Energy Efficiency 25 127,860 159,599 Accounts payable related to concession - Use of Public Property 26 51,481 48,477 Other accounts payable 27 137,011 89,803 3,347,885 2,833,444 NONCURRENT LIABILITIES Suppliers 20 50,121 100,908 Other taxes due 13.3 68,402 - Deferred Income Tax and Social Contribution 13.2 420,501 590,536 Loans and financing 21 2,366,678 1,989,588 Debentures 22 1,150,483 997,958 Post employment benefits 23 937,249 675,230 Research and Development and Energy Efficiency 25 154,721 104,561 Accounts payable related to concession - Use of Public Property 26 420,293 399,080 Other accounts payable 27 233 - Provision for contingencies 28 1,266,127 1,155,708 6,834,808 6,013,569 EQUITY 29 Attributable to controlling shareholder's Capital 6,910,000 6,910,000 Equity valuation adjustments 983,159 1,214,394 Legal reserve 624,849 571,221 Profit retention reserve 3,897,833 3,337,295 Additional proposed dividends 235,498 64,474 12,651,339 12,097,384 Attributable to non-controlling interest 29.2 277,413 264,506 12,928,752 12,361,890 TOTAL LIABILITIES & EQUITY 23,111,445 21,208,903 Notes are an integral part of these financial statements F- 2 COMPANHIA PARANAENSE DE ENERGIA – COPEL Consolidated Statements of Income All amounts expressed in thousands of Brazilian reais, unless otherwise stated CONTINUING OPERATIONS Note Restated Restated 12.31.2013 12.31.2012 12.31.2011 OPERATING REVENUES 30 9,180,214 8,493,252 7,776,165 COST OF SALES AND SERVICES PROVIDED 31 GROSS PROFIT 2,142,216 1,952,616 2,319,150 Operational expenses / income Selling expenses 31 (95,615) (65,659) (113,764) General and administrative expenses 31 (530,104) (541,913) (460,375 ) Other operational income (expenses) 31 (403,910) (352,551) (439 ) Equity in earnings of investees 16 113,606 6,685 53 PROFIT BEFORE FINANCIAL RESULTS AND TAXES 1,226,193 999,178 1,357,554 Financial results Financial income 32 652,363 648,321 577,427 Financial expenses 32 (372,052) (674,971) (351,065 ) 280,311 Profit Before Income Tax and Social Contribution 1,506,504 972,528 1,583,916 INCOME TAX AND SOCIAL CONTRIBUTION ON PROFIT Current 13.4 (554,520) (458,257) (611,601) Deferred 13.4 149,451 212,249 204,539 NET INCOME 1,101,435 726,520 1,176,854 Attributed to controlling shareholders 1,072,560 700,688 1,157,690 Attributed to non-controlling interest 29.2 28,875 25,832 19,164 Basic and diluted net earning per share attributed To parent company shareholders - in reais Ordinary shares 29.1 3.74278 2.44350 5.33150 Class "A" Preferred shares 29.1 4.49001 4.17424 4.44350 Class "B" Preferred shares 29.1 4.11741 2.68795 4.03920 Notes are an integral part of these financial statements F- 3 COMPANHIA PARANAENSE DE ENERGIA – COPEL Consolidated Statement of Comprehensive Income All amounts expressed in thousands of Brazilian reais, unless otherwise stated Note Consolidated Restated Restated 12.31.2013 12.31.2012 12.31.2011 NET INCOME FOR THE YEAR 1,101,435 726,520 1,176,854 Other comprehensive income Items that will never be reclassified to profit or loss Losses on actuarial liabilities 29.1.2 Post employment benefits (216,967) (207,947) 13,585 Post employment benefits - equity 18,881 - - Taxes on other comprehensive income 29.1.2 73,769 63,374 (4,620) Items that are or may be reclassified to profit or loss Adjustments related to Financial Assets classified as available for sale: 29.1.2 Financial investments (6,929) 2,261 2,962 Accounts receivable related to the concession - (13,116) (7,282) Investments (306) 406 5,647 Other gains - subsidiary credits - 3,164 - Taxes on other comprehensive income 29.1.2 2,460 2,476 (451) Total other comprehensive income for the year, net of taxes 9,841 TOTAL COMPREHENSIVE INCOME FOR THE YEAR 972,343 577,138 1,186,695 Attributed to controlling shareholders 943,468 550,680 1,167,531 Attributed to non-controlling interests 28,875 26,458 19,164 Notes are an integral part of these financial statements F- 4 COMPANHIA PARANAENSE DE ENERGIA – COPEL Consolidated Statement of Changes in Equity All amounts expressed in thousands of Brazilian reais, unless otherwise stated Attributable to Parent Company Attributable Equity valuation adjustments Profit reserves to non Other Profit Additional controlling Note Deemed comprehensive Legal retention proposed Accumulated Shareholders’ interests Equity Capital Cost income reserve reserve dividends profit equity (Note 29.2) Consolidated Balances as of January 1, 2011 - Restated 6,910,000 1,546,053 13,463 478,302 2,056,526 25,779 - 11,030,123 265,703 11,295,826 Net Income for the year - 1,157,690 1,157,690 19,164 1,176,854 Other comprehensive income Gains on financial assets, net of taxes 29.1.2 - - 876 - 876 - 876 Actuarial gains, net of taxes 29.1.2 - - 8,965 - 8,965 - 8,965 Total comprehensive income for the year - - 9,841 - - - 1,157,690 1,167,531 19,164 1,186,695 Deliberation of additional dividends proposed - (25,779) - (25,779) - (25,779) Realization of equity valuation adjustments 29.1.2 - (103,311) - - - 103,311 - - - Reimbursement of advances for future capital increase - (30,813) (30,813) Allocations proposed to GSM Legal reserve 29.1.3 - - - 57,885 - - (57,885) - - - Interest on own capital 29.1.3 - 84,875 (421,091) (336,216) - (336,216) Dividends 29.1.3 - (11,220) (11,220) Profit retention reserve - 782,025 - (782,025) - - - Balances as of December 31, 2011 - Restated 6,910,000 1,442,742 23,304 536,187 2,838,551 84,875 - 11,835,659 242,834 12,078,493 Net Income for the year - 700,688 700,688 25,832 726,520 Other comprehensive income Losses on financial assets, net of taxes 29.1.2 - - (5,435) - (5,435) 626 (4,809) Actuarial losses, net of taxes 29.1.2 - - (144,573) - (144,573) - (144,573) Total comprehensive income for the year - 700,688 550,680 26,458 577,138 Deliberation of additional dividends proposed - (84,875) - (84,875) - (84,875) Realization of equity valuation adjustments 29.1.2 - (101,644) - 101,644 - - - Allocations proposed to GSM Legal reserve 29.1.3 - - - 35,034 - - (35,034) - - - Interest on own capital 29.1.3 - (138,072) (138,072) - (138,072) Dividends 29.1.3 - 64,474 (130,482) (66,008) (4,786) (70,794) Profit retention reserve - 498,744 - (498,744) - - - Balances as of December 31, 2012 - Restated 6,910,000 1,341,098 571,221 3,337,295 64,474 - 12,097,384 264,506 12,361,890 Net Income for the year - 1,072,560 1,072,560 28,875 1,101,435 Other comprehensive income Losses on financial assets, net of taxes 29.1.2 - - (4,775) - (4,775) - (4,775) Actuarial losses, net of taxes 29.1.2 - - (124,317) - (124,317) - (124,317) Total comprehensive income for the year - 1,072,560 943,468 28,875 972,343 Deliberation of additional dividends proposed - (64,474) - (64,474) - (64,474) Realization of equity valuation adjustments 29.1.2 - (102,143) - 102,143 - - - Allocations proposed to GSM Legal reserve 29.1.2 - - - 53,628 - - (53,628) - - - Interest on own capital 29.1.2 - (180,000) (180,000) - (180,000) Dividends 29.1.2 - 235,498 (380,537) (145,039) (15,968) (161,007) Profit retention reserve - 560,538 - (560,538) - - - Balances as of December 31, 2013 6,910,000 1,238,955 624,849 3,897,833 235,498 - 12,651,339 277,413 12,928,752 Notes are an integral part of these financial statements F- 5 COMPANHIA PARANAENSE DE ENERGIA – COPEL Consolidated Statement of Changes in Cash Flows All amounts expressed in thousands of Brazilian reais, unless otherwise stated Note Restated Restated 12.31.2013 12.31.2012 Cash flows from operational activities Net income for the year 1,101,435 726,520 1,176,854 Adjustments to reconcile net income for the year with cash generated from operating activities Depreciation 17.3 366,016 331,330 336,033 Amortization of intangible assets - concessions 18 229,804 214,022 214,515 Amortization of investments - authorization and concession rights 18 755 755 755 Amortization of intangible assets - others 18 6,627 3,748 1,132 Unrealized monetary and exchange variations - net 27,600 (90,669) 75,630 Fair value adjustment of the accounts receivable related to concession 9.1 - 401,104 - Remuneration of accounts receivable related to concession 9.1 (33,974) (396,168) (330,217) Equity in earnings of investees 16.2 (113,606) (6,685) (52,253) Income tax and social contribution 13.4 554,520 458,257 611,601 Deferred income tax and social contribution 13.2.1 (149,451) (212,249) (204,539) Provision (reversal) for losses from accounts receivable 31.5 47,458 22,826 75,556 Provisions (reversals) for losses on taxes recoverable 31.5 274 (3,135) 46,802 Provisions (reversals) for losses with depreciation of investments (7,887) - 398 Provision (reversal) for legal claims 28.1 154,178 199,105 166,899 Provision for post employment benefits 23.3 195,673 196,087 158,251 Provision for research and development and energy efficiency 25.2 79,961 74,464 68,048 Write off of accounts receivable related to concession 9.1 45,795 24,313 25,895 Write off of investments - - 224 Write off of property, plant and equipment 17.3 9,794 3,871 23,091 Write off of intangible assets 18 18,004 8,325 12,762 Decrease (increase) in assets Trade accounts receivable 20,614 104,421 (75,867) Dividends and interest on own capital received 49,009 27,494 20,104 CRC transferred to the Government of the State of Paraná 8.2 163,078 150,864 143,683 Accounts receivable related to the concession extension 10.1 440,656 - - Judicial deposits (100,854) (143,651) (30,118) Other receivables (168,211) (79,887) (1,795) Inventories (14,469) (21,007) 17,622 Income tax and social contribution 22,180 (63,644) Other current taxes recoverable (11,902) (17,853) (41,126) Prepaid expenses (6,366) (8,855) 1,762 Increase (decrease) in liabilities Payroll, social charges and accruals (144,323) 159,932 48,498 Suppliers (232,915) 187,160 (105,378) Income tax and social contribution paid (430,767) (439,858) (613,060) Other taxes 80,567 735 (125,130) Loans and financing - interest due and paid 21.10 (329,105) (158,309) (125,247) Debentures - interest due and paid 22.1 (90,121) (2,139) (69,251) Post employment benefits 23.3 (146,457) (136,720) (97,839) Customer charges due (18,504) (14,013) 14,406 Research and development and energy efficiency 25.2 (76,765) (76,613) (81,873) Payable related to the concession - use of public property 26.2 (48,966) (44,411) (41,239) Other accounts payable 47,209 3,208 15,287 Provisions for legal claims 28.1 (44,702) (49,136) (48,518) Net cash generated from operating activities 1,337,611 1,419,363 1,148,714 (continued) F- 6 COMPANHIA PARANAENSE DE ENERGIA – COPEL Consolidated Statement of Changes in Cash Flows All amounts expressed in thousands of Brazilian reais, unless otherwise stated (continued) Note Restated Restated 12.31.2013 12.31.2012 Cash flows from investment activities Financial investments 279,406 (151,287) (38,332) Additions - Nova Asa I - Net effect of acquired cash (6,050) - - Additions - Nova Asa II - Net effect of acquired cash (6,074) - - Additions - Nova Asa III - Net effect of acquired cash (6,041) - - Additions - Nova Eurus IV - Net effect of acquired cash (5,307) - - Additions - Santa Maria - Net effect of acquired cash (17,762) - - Additions - Santa Helena - Net effect of acquired cash (17,684) - - Additions - Ventos de Santo Uriel - Net effect of acquired cash (6,601) - - Additions in investments 16.2 (519,315) (57,328) (43,970) Additions to property, plant and equipment 17.3 (420,227) (875,509) (821,919) Customers contributions - Property, Plant and Equipment 17.3 - 15 - Additions to intangible assets related to the concession 18 (1,018,057) (840,119) (808,687) Additions to intangible - concession and autorization rights 18 (275,719) - - Customers contributions - Intangible Asset 18 160,614 107,980 94,396 Additions to other intangible assets 18 (5,297) (11,685) (11,033) Disposal of intangible 18 - 191 - NET CASH GENERATED FROM (USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Reimbursement of advances for future capital increase - - (30,813) Loans and financing obtained from third parties 21.10 1,239,126 81,723 816,431 Issue of Debentures 22.1 203,000 1,000,000 - Amortization of principal - loans and financing 21.10 (31,508) (37,868) (48,646) Amortization of principal - debentures 22.2 (10,152) - (600,000) Dividends and interest on own capital paid (591,548) (224,705) (401,105) NET CASH GENERATED FROM (USED IN) FINANCING ACTIVITIES 808,918 819,150 TOTAL EFFECTS ON CASH AND CASH EQUIVALENTS 282,415 410,771 Cash and cash equivalents at the beginning of the year 4 1,459,217 1,048,446 1,793,410 Cash and cash equivalents at the end of the year 4 1,741,632 1,459,217 1,048,446 CHANGE IN CASH AND CASH EQUIVALENTS 282,415 410,771 Notes are an integral part of these financial statements Additional information on cash flows Transactions not involving cash Acquisition of property with an increase in the balance of suppliers - 119,590 64,913 F- 7 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 1 General Information Companhia Paranaense de Energia - Copel (Copel, the Company or the Parent Company), with headquarters at Rua Coronel Dulcídio, 800, Batel, Curitiba, State of Paraná, is a public company with shares traded on Corporate Governance Level 1 of BM&FBOVESPA’s Special Listings and on stock exchanges in the United States of America and Spain. Copel is a mixed capital company, controlled by the Government of the State of Paraná, engaged, through its subsidiaries, in researching, studying, planning, building, and exploiting the production, transformation, transportation, distribution, and sale of energy, in any form, but mainly electric energy. These activities are regulated by the National Electric Energy Agency (Agência Nacional de Energia Elétrica or ANEEL), which reports to the Ministry of Mines and Energy (Ministério de Minas e Energia or MME). Additionally, Copel takes part in consortiums, private enterprises, or mixed capital companies in order to operate mostly in the areas of energy, telecommunications, natural gas, and water utility. 1.1 Organizational restructuring The 187th Extraordinary General Meeting - EGM held on October 10, 2013 approved the restructuring of Copel, which now has five executive boards at the holding company and two more wholly-owned subsidiaries; Copel Participações S.A., founded to manage interests in specific purpose entities - SPEs in the energy, gas, telecommunications, sanitation and services sectors, and Copel Renováveis S.A., which will concentrate the investments in renewable power generation sources. The restructuring are part of the adjustment to market requirements and aim to streamline the structure and lower operational costs. 2 Basis of Preparation 2.1 Statement of compliance The consolidated financial statements were prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB and also in accordance with accounting practices adopted in Brazil. 2.2 Basis of measurement The financial statements were prepared based on historic cost, except for certain financial instruments which were stated at fair values through profit or loss, financial assets available for sale measured at their fair values. F- 8 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 2.3 Functional currency and presentation currency The consolidated financial statements are presented in Brazilian reais, which is the functional currency of the Company. All financial information present in Brazilian reais was rounded to the nearest thousand, except when otherwise indicated. 2.4 Use of estimates and judgment The preparation of the consolidated financial statements in accordance with IFRS requires that the company’s senior management make judgments, estimates and assumptions which affect the application of accounting policies and assets, liabilities, income and expenses reported values. The actual results may divert from these estimates. Estimates and assumptions are reviewed in a continuous way. Reviews of accounting estimates are recognized in the year that those estimates are reviewed and in any future fiscal years affected. Information about critical judgment related to accounting policies adopted that present an significant effect over the values recognized in the consolidated financial statements are included in the following notes: Note 3.7 and 9 - Accounts receivable related to the concession; Note 10 - Accounts receivable related to the concession extension; Note 3.9 and 13.2 - Deferred income tax and social contribution; Note 3.11 and 18 – Intangible assets; and Note 3.29 - Operating lease. Information about uncertainty over assumptions and estimates that may present a significant risk of resulting in material adjustments in the next fiscal year is included in the following notes: Note 3.13 - Impairment value of assets; Note 3.25.1 - Unbilled revenues; Note3.6 - Trade accounts receivable (Allowance for doubtful debts, CCEE and Unbilled revenues); Note 3.10 and 17 - Property, plant and equipment; Note 3.11 and 18 - Intangible assets; Note 3.15 and 23 - Post-Employment benefits; Note 3.19 and 28 - Provision for contingencies; and Note 3.4 and 34 - Financial Instruments. F- 9 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3 Significant Accounting Policies 3.1 Changes in accounting policies Starting January 1, 2013, the following revised/new IFRS were adopted: IAS 28 Investments in Associates and Joint Ventures; IFRS 11 Joint Arrangements; IAS 19 Employee Benefits; IFRS 10 Consolidated Financial Statements; and IFRS 12 Disclosure of Interests in Other Entities. The principal effects arising from the use of new/revised standards on the presentation of consolidated financial statements were the presentation of joint ventures, which used to be proportionally consolidated and are now accounted under the equity method, and the elimination of actuarial gain and loss deferment of private pension fund and health care plans (using the corridor method) now fully recognized in OCI. Effects on statement of financial position as of January 1, 2012 Stated Retrospective application - Joint arrangements Retrospective application - Employee benefits Restated ASSETS 18,842,019 18,837,155 CURRENT ASSETS 3,702,013 - 3,699,517 Cash and cash equivalents 1,049,125 (679) - 1,048,446 Dividends receivable 17,906 (1,419) - 16,487 Income Tax and Social Contribution (376) - 215,005 Others 2,419,601 (22) - 2,419,579 NONCURRENT ASSETS 15,140,006 991 15,137,638 Long Term Assets 5,659,868 5,656,381 Judicial deposits 430,817 (97) - 430,720 Accounts receivable related to the concession 3,236,474 (31) - 3,236,443 Deferred Income Tax and Social Contribution 465,536 - (3,359) 462,177 Others 1,527,041 - - 1,527,041 Investments 549,158 6,038 - 555,196 Property, Plant and Equipment, net 7,209,123 - 7,209,117 Intangible Assets 1,721,857 - 1,716,944 LIABILITIES 18,842,019 18,837,155 CURRENT LIABILITIES 2,058,821 - 2,057,785 Payroll, social charges and accruals 224,095 (19) - 224,076 Suppliers 747,453 (19) - 747,434 Other taxes due 288,457 (864) - 287,593 Others 798,816 (134) - 798,682 NONCURRENT LIABILITIES 4,713,670 4,700,877 Suppliers 108,462 (466) - 107,996 Deferred Income Tax and Social Contribution 648,266 - 1,261 649,527 Post employment benefits 432,838 - (13,585) 419,253 Provision for contingencies 1,000,823 (3) - 1,000,820 Others 2,523,281 - - 2,523,281 EQUITY 12,069,528 - 8,965 12,078,493 F- 10 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Effects on statement of financial position on December 31, 2012 Stated Retrospective application - Joint arrangements Retrospective application - Employee benefits Restated ASSETS 21,211,554 11,926 21,208,903 CURRENT ASSETS 4,699,255 - 4,681,692 Cash and cash equivalents 1,483,137 (23,920) - 1,459,217 Dividends receivable 9,555 8,509 - 18,064 Income Tax and Social Contribution 193,158 (1,614) - 191,544 Others 3,013,405 (538) - 3,012,867 NONCURRENT ASSETS 16,512,299 2,986 11,926 16,527,211 Long Term Assets 6,302,904 33,481 6,297,317 Accounts receivable related to the concession 2,684,792 (38,966) - 2,645,826 Judicial deposits 574,473 (102) - 574,371 Deferred Income Tax and Social Contribution 647,804 - 33,481 681,285 Others 2,395,835 - - 2,395,835 Investments 543,036 47,508 568,989 Property, Plant and Equipment, net 7,871,849 - 7,871,753 Intangible Assets 1,794,510 - 1,789,152 LIABILITIES 21,211,554 11,926 21,208,903 CURRENT LIABILITIES 2,847,818 - 2,833,444 Payroll, social charges and accruals 384,150 (142) - 384,008 Suppliers 1,136,359 (4,577) - 1,131,782 Other taxes due 290,896 (2,416) - 288,480 Other accounts payable 97,042 (7,239) - 89,803 Others 939,371 - - 939,371 NONCURRENT LIABILITIES 5,866,238 147,534 6,013,569 Suppliers 100,996 (88) - 100,908 Deferred Income Tax and Social Contribution 615,924 (115) (25,273) 590,536 Post employment benefits 502,423 - 172,807 675,230 Others 4,646,895 - - 4,646,895 EQUITY 12,497,498 - 12,361,890 Effects on statement of income for the period ended on December 31, 2012 Stated Retrospective application - Joint arrangements Restated CONTINUING OPERATIONS OPERATING REVENUES 8,532,217 38,965 8,493,252 COST OF SALES AND SERVICES PROVIDED GROSS PROFIT 1,953,246 630 1,952,616 Operational expenses / income 711 Selling expenses (65,659) - (65,659) General and administrative expenses (544,828) (2,915) (541,913) Other operational income (expenses) (353,280) (729) (352,551) Equity in earnings of subsidiaries 11,040 4,355 6,685 PROFIT BEFORE FINANCIAL RESULTS AND TAXES 1,000,519 1,341 999,178 Financial results PROFIT BEFORE INCOME TAX AND SOCIAL CONTRIBUTION 972,698 170 972,528 INCOME TAX AND SOCIAL CONTRIBUTION ON PROFIT NET INCOME FOR THE YEAR 726,520 - 726,520 F- 11 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.1.4 Effects on statement of income for the period ended on December 31, 2011 Stated Retrospective application - Joint arrangements Restated CONTINUING OPERATIONS OPERATING REVENUES 7,776,165 - 7,776,165 COST OF SALES AND SERVICES PROVIDED - GROSS PROFIT 2,319,150 - 2,319,150 Operational expenses / income - Selling expenses (113,764) - (113,764) General and administrative expenses (461,452) 1,077 (460,375) Other operational income (expenses) (440,440) 730 (439,710) Equity in earnings of subsidiaries 55,654 (3,401) 52,253 PROFIT BEFORE FINANCIAL RESULTS AND TAXES 1,359,148 1,357,554 Financial results 224,768 1,594 226,362 PROFIT BEFORE INCOME TAX AND SOCIAL CONTRIBUTION 1,583,916 - 1,583,916 INCOME TAX AND SOCIAL CONTRIBUTION ON PROFIT - NET INCOME FOR THE YEAR 1,176,854 - 1,176,854 Effects on statement of comprehensive income for the period ended on December 31, 2012 Stated Retrospective application - Employee benefits Restated Net income for the year 726,520 - 726,520 Other comprehensive income Items that will never be reclassified for profit or loss Losses on actuarial liabilities - post employment benefits - 207,947 (207,947) Taxes on other comprehensive income - (63,374) 63,374 Items that are or be or maybe reclassified for profit or loss Adjustments related to Financial Assets classified as available for sale (10,449) - (10,449) Other gains - subsidiary credits 3,164 - 3,164 Taxes on other comprehensive income 2,476 - 2,476 Total comprehensive income for the year, before taxes 144,573 Total comprehensive income for the year 721,711 144,573 577,138 3.1.6 Effects on statement of comprehensive income for the period ended on December 31, 2011 Stated Retrospective application - Employee benefits Restated Net income for the year 1,176,854 - 1,176,854 Other comprehensive income Items that will never be reclassified for profit or loss Losses on actuarial liabilities - post employment benefits - 13,585 13,585 Taxes on other comprehensive income - (4,620) (4,620) Items that are or be or maybe reclassified for profit or loss Gains (losses) financial assets available for sale 1,327 - 1,327 Taxes on other comprehensive income (451) - (451) Total comprehensive income for the year, before taxes 876 8,965 9,841 Total comprehensive income for the year 1,177,730 1,186,695 Effects on statements of changes in equity 12.31.2012 01.01.2012 Stated balance 12,497,498 12,069,528 Actuarial losses on the transition of accounting practices * 13,585 Deferred income tax and social contribution 69,858 (4,620) Restated balance 12,361,890 12,078,493 (*) Equity in Parent Company, net of taxes Effects on statements of cash flow for the period ended on December 31, 2012 Stated Retrospective application - Joint arrangements Restated Cash flows from operational activities 24,147 1,419,363 Cash flows from investment activities (1,780,354) (47,388) (1,827,742) Cash flows from financing activities 819,150 - 819,150 TOTAL EFFECTS ON CASH AND CASH EQUIVALENTS 434,012 410,771 CHANGE IN CASH AND CASH EQUIVALENTS 434,012 410,771 3.1.9 Effects on statements of cash flow for the period ended on December 31, 2011. Stated Retrospective application - Joint arrangements Restated Cash flows from operational activities 1,147,896 818 1,148,714 Cash flows from investment activities (1,629,054) (491) (1,629,545) Cash flows from financing activities (264,133) - (264,133) TOTAL EFFECTS ON CASH AND CASH EQUIVALENTS 327 CHANGE IN CASH AND CASH EQUIVALENTS 327 F- 12 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.2 Basis for consolidation Payment of dividends decreases the carrying value of investments. When required, for preparation of consolidated financial statements, the investees' financial statements are adjusted to adapt their policies to the Parent Company's accounting policies. Joint operations (consortiums) are recorded in proportion to the quotas of assets, liabilities and earnings in the company holding the share. Subsidiaries The financial statements of the subsidiaries are included in the consolidated financial statements as from the date on which such control begins up to the date control is lost. The balances of the subsidiaries' assets and liabilities, and profit or loss, are consolidated line to line. Transactions between consolidated companies are eliminated. Non-controlling interest is presented in equity, separately from the equity attributable to the Parent Company's shareholders. Profits, losses and other comprehensive income are also allocated separately from the ones allocated to the Parent Company's shareholders, even if this results in non-controlling interest having a deficit balance. Investments in joint ventures and associated companies Joint ventures are entities over which the Company, subject to an agreement, does not individually exert power regarding financial and operational decisions, irrespective of the percentage of interest in the voting capital. Associated companies are entities over which the Company exerts significant influence, without control. When the share in losses of an associated company or joint venture equals or exceeds the accounting balance of the Company's equity interest in the investee, the Company should discontinue the recognition of its share in future losses. Additional losses will be considered, and a liability will be recognized, only when the Company incurs legal or constructive liabilities (not formalized), or performs payments on behalf of the investee. Should the investee subsequently determine profits, the Company should resume the recognition of its interest in these profits only subsequent to the point at which the portion to which it is entitled to in these subsequent profits equals its share in unrecognized losses. 3.3 Business combinations The acquisition is analyzed on a case-by-case basis to determine whether the transaction represents a business combination or the purchase of assets. F- 13 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Assets and liabilities acquired in a business combination are recorded by the acquisition method and are recognized at fair value on the acquisition date. The excess of the acquisition cost over the fair value of net assets acquired (identifiable assets acquired, net and assumed liabilities) is recognized as goodwill in intangible assets. When the value generates a negative amount, the gain on favorable acquisitions is directly recognized in the income statement for the year. In acquisitions of interests in associated companies and joint ventures, the net assets are also recognized at fair value, although these entities do not constitute a business combination. Goodwill is recorded as part of the initial investment cost. 3.4 Financial instruments The Company maintains investment funds which operate with derivative financial instruments, with the sole purpose of protecting these funds' portfolios. Non-derivative financial instruments are recognized on the trading date, i.e. when the obligation or right arises. They are initially recognized at fair value plus or minus any directly attributable transaction costs. Fair values are determined based on the market quotation for financial instruments traded in active markets and for those with no quotations available on the market, fair values are determined by the present value of expected cash flows method. After initial recognition, the non-derivative financial instruments are valued as shown below: Financial assets Financial instruments recorded at fair value through profit and loss Financial instruments are recorded at fair value through profit and loss if the Company and/or its subsidiaries manage these investments and make purchase or sale decisions based on their fair value in the context of an investment and risk management strategy set by the Company and/or its subsidiaries. After initial recognition, transaction costs and interest attributable, when incurred, are recognized through profit and loss. Loans and receivables This category only comprises non-derivative assets with fixed or determinable payments which are not quoted in any active markets. They are measured using the amortized cost or effective interest rate methods. F- 14 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Instruments available for sale The initial and subsequent measurement of financial instruments classified as “available for sale” is based on their fair value. The changes in the fair value resulting from the difference between the market interest rates and the effective interest rates is recognized in other comprehensive income. Interest set at the beginning of the agreement, calculated based on the effective interest rate method, as well as any changes in expected cash flows, are recognized directly in income for the period. At settlement of a financial instrument classified as available for sale, any gains or losses recognized in OCI are reclassified to income for the period. Instruments held to maturity If the Company and/or its subsidiaries are interested in and capable of holding any financial assets until maturity, they are classified as held to maturity. Investments held to maturity are valued at amortized cost according to the effective interest rate method, minus any reductions in their recoverable value. Financial liabilities and equity instruments Financial liabilities recorded at fair value through profit and loss Financial liabilities designated as such upon initial recognition are classified as held for trading. The net losses or gains recognized in the income statement also include interest paid on the financial liability. Other financial liabilities Other financial liabilities (including loans) are valued at amortized cost according to the effective interest rate method. The effective interest rate method is used to calculate the amortized cost of financial liabilities and to allocate their interest expenses over their respective terms. The effective interest rate is the rate that deducts the estimated future cash flows (including fees paid or received that are an integral part of the effective interest rate, transaction costs, and other premiums or discounts) throughout the estimated lifespan of the liability. Write-offs of financial liabilities The Company writes off financial liabilities only when its obligations are eliminated or cancelled or settled. The difference between the book value of the written-off financial liability and the corresponding disbursement made or to be made is recorded to income. F- 15 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.5 Cash and cash equivalents They comprise cash balances, bank deposits on demand and highly liquid short-term financial investments that can be redeemed within 90 days from the date of making the investment and which are readily convertible into cash. Temporary short-term investments are recorded at cost at the reporting date, plus earnings accrued. Cash and cash equivalents are subject to an insignificant risk of change in value. 3.6 Trade accounts receivable Trade accounts receivable are considered financial assets classified as loans and receivables and are recorded based on an accrual basis. The trade accounts receivable “debt balances paid in instalments” are discounted to present value, taking into consideration the amount to be discounted, the maturity dates, the dates of settlement and the discount rate. The balance of trade accounts receivable is presented net of the allowance for doubtful accounts. The allowance for doubtful accounts is recorded in amounts deemed sufficient by Copel’s senior management to cover potential losses on the realization of customer receivables and others whose recovery is considered unlikely. The allowance for doubtful accounts is recorded considering the parameters recommended by ANEEL, based on amounts receivable from residential class customers overdue more than 90 days, from commercial class customers overdue more than 180 days and from industrial and rural customers, public authorities, public lighting and public utilities overdue more than 360 days in addition to experience with respect to the past history of actual losses. It comprises receivables billed until the reporting date. 3.7 Accounts receivable related to the concession Financial assets – Distribution These refer to reimbursements set forth in the public power distribution service concession agreements, which the Company understands as an unconditional right to cash payments from the granting authority upon expiration of the concession. These reimbursements are designed to compensate the Company for the investments made in infrastructure which have not been recovered through the collection of tariffs at the end of the concession because of their useful lives being longer than the term of said concession. Since these financial assets do not have determinable fixed cash flows – as the Company operates under the assumption that the value of the corresponding reimbursements will be based on the replacement cost of the concession assets and as they do not feature the necessary characteristics to be classified under any other category of financial assets – they are classified as “available for sale”. The cash flows related to these assets are determined taking into account the value of the tariff basis named Regulatory Compensation Basis ( Base de Remuneração Regulatória or BRR, in Portuguese), defined by the granting authority. The methodology of the BRR is based on the replacement cost of the assets that make up the power distribution infrastructure related to the concession. This tariff basis (BRR) is reviewed every four years taking into account several factors. Its goal is to reflect the variation in the prices of physical assets, including write-offs, depreciation, and additions of assets to the concession infrastructure (physical assets). F-16 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The return on these financial assets is based on the regulatory Weighted Average Cost of Capital or WACC approved by ANEEL in the periodic rate review process every four years, whose amount is included in the composition of the revenues from tariffs charged to customers and collected monthly. Financial assets - Transmission These refer to receivables in connection with the power transmission concession agreements and include the following amounts: (i) revenues from the construction of transmission infrastructure for use by system users; (ii) the financial return on these revenues guaranteed by the granting authority during the term of the concession. Revenues under power transmission concession agreements are collected by making infrastructure available to system users, are not subject to demand risk, and are thus considered guaranteed revenues, called Annual Permitted Revenues ( Receita Anual Permitida or RAP, in Portuguese) to be collected over the term of the concession. Amounts are billed monthly to the users of this infrastructure, pursuant to reports issued by the National System Operator ( Operador Nacional do Sistema or ONS, in Portuguese). Upon expiration of the concession, any uncollected amounts related to the construction of infrastructure shall be received directly from the granting authority, as an unconditional right to cash reimbursement pursuant to the concession agreement, as compensation for investments made and not recovered through tariffs (RAP). These financial assets do not have an active market, present fixed and determinable cash flows, and are thus classified as “loans and receivables”. They are initially estimated based on the respective fair values and later measured according to the amortized cost calculated under the effective interest rate method. Specifically to the Concession Agreement 060/2001, the additions subsequently to the extension, which represents expansion, improvement or enhancement of infrastructure, are recognized as a financial asset by virtue of representing the future generation of additional operating cash, according to specific rules from the granting authority. F-17 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.8 Inventories Materials and supplies in inventory, classified under current assets and those assigned for investments, classified under property, plant and equipment, have been recorded at their average acquisition cost. Recorded amounts do not exceed their net realizable value. 3.9 Taxes Sales and services revenues are subject to value-added tax ( Imposto sobre Circulação de Mercadorias e Serviços or ICMS) and service tax ( Imposto sobre Serviços or ISS), at the applicable rates, and to the PIS (Social Integration Program) and COFINS (Contribution for the Financing of Social Security). Credits resulting from the non-cumulative nature of PIS and COFINS charges are accounted for by deducting such from the operating cost in the statement of income. Credits resulting from the non-cumulative nature of ICMS, PIS and COFINS related to acquisitions to fixed assets are presented by deducting the cost of their assets. Advance payments of amounts eligible for offsetting are accounted for in current or noncurrent assets, according to their expected realization. Income tax comprises corporate income tax and social contribution, which are calculated based on taxable income (adjusted income), at the applicable rates, which are: 15%, plus 10% on any amounts exceeding R$ 240 a year, for corporate income tax, and 9% for social contribution. For the purpose of calculating taxable income the Transitional Tax Arrangement - RTT was adopted, pursuant to Law 11,941/09, i.e., the accounting credits were taken into account as established by Law 6,404/76 before the amendments introduced by Law 11,638/07. The tax loss and negative basis of social contribution can be offset against future profits, subject to the limit of 30% of taxable income in the period, and there is no statute of limitations. Deferred income tax and social contribution are recognized in their entirety on the differences between assets and liabilities recognized for tax purposes and the related amounts recognized in the financial statements. Deferred income tax and social contribution assets are recognized only to the extent that it is likely that there will be a positive taxable base for which the temporary differences can be used and the tax losses can be offset. Deferred tax assets and liabilities are offset if there is a legal right to offset current tax liabilities and assets, and they are related to income taxes levied by the same tax authority on the same entity subject to taxation. F-18 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.10 Property, plant and equipment These assets are depreciated according to the linear method based on annual rates set forth and reviewed periodically by ANEEL, which are used and accepted by the market as representative of the economic useful life of the assets related to concession's infrastructure, limited to the term of mentioned concession, when after the legal analysis of the right to compensation over the residual assets had not be guaranteed. The estimated useful life, the residual amounts, and depreciation rates are reviewed each reporting date, and the effect of any changes in estimates is recorded prospectively. Costs directly attributable to construction work as well as interest and financial charges on loans from third-parties during construction are recorded under property, plant and equipment in progress. 3.11 Intangible Concession agreements – distribution These comprise the right to access and to commercial operation of infrastructure, built or acquired by the operator or provided to be used by the operator as part of the electric energy public service concession agreement (the right to charge fees to the users of the public service provided by the operator), in compliance IAS 38 – Intangible Assets – Concession agreements. Intangible assets are determined as the remaining portion after the assessment of the financial assets (residual amount), due to their recovery being conditioned upon the rendering of the corresponding public service, i.e., the consumption of power by customers, subject thus to demand risk. Intangible assets are recorded at their fair acquisition and construction value, minus accumulated amortization and impairment losses, when applicable. The amortization of intangible assets reflects the pattern of economic benefits by Copel Distribuição, with amortization during the term of the concession. Intangible assets acquired separately Intangible assets with definite useful lives acquired separately are recorded at cost, minus accumulated amortization and impairment losses. Amortization is recorded linearly based on the estimated useful lives of the corresponding assets. The estimated useful lives and the amortization method are reviewed at year-end, and the effect of any changes in estimates is recorded prospectively. F-19 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Write-off of intangible assets Intangible assets are written-off upon sale or whenever there are no future economic benefits from use or sale to be received. Any gains or losses resulting from the write-off of intangible assets, measured as the difference between the net sale revenue and the asset's book value, are recorded to income or expense at the time of write-off. 3.12 Intangible assets – concessions and authorizations Intangible assets acquired through the purchase of businesses that own concession rights are being amortized by their respective remaining period of concession or authorization (acquired with defined useful life). 3.13 Impairment of assets Property, plant and equipment and intangible assets are assessed annually to detect evidence of impairment or whenever significant events or changes in circumstances indicate that the book value of any such asset may not be recoverable. Whenever there is a loss resulting from situations where an asset’s book value exceeds its recoverable value, defined as the greater between the asset’s value in use and its net sale value, this loss is recorded in the statement of income. 3.14 Dividends and interest on capital In accordance with the legal and statutory requirements that are effective today, the basis for calculating the minimum mandatory dividends is obtained by taking the net income of the year, less the portion that will fund the legal reserve. However, Management has deliberated to include to this basis the amount related to the realization of the equity valuation adjustments, with the objective to compensate the effects coming from the increase of the depreciation expense arriving from the adoption of the new accounting rules established, as well from IAS 16 – Fixed assets. This procedure reflects the police to distribute dividends to Company´s shareholders, which will be effective during the realization of the entire equity valuation adjustments account. The distribution of dividends and interest on equity are recorded as a liability in the financial statements of the Company and its subsidiaries at the end of the fiscal year, based on its by-laws. However, any amounts above the minimum mandatory dividends are only recorded under liabilities on the date they are approved and announced at the General Shareholders’ Meeting (GSM). This amount is held in a specific reserve in shareholders' equity until the final resolution by the GMS, when it is recognized as current liabilities. The tax benefit of interest on capital is recorded in the statement of income in the moment of its recognition in accounts payable. F-20 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.15 Post-employment benefits The Company sponsors benefit plans to its employees, described in detail in Note 23. The amounts of these actuarial obligations (contributions, costs, liabilities, and/or assets) are calculated annually by an independent actuary on the same base date as the end of the fiscal period and are recorded pursuant to the rules set forth in IAS 19. The adoption of the projected credit unit method adds each year of service as the source of an additional benefit unit, adding up to the calculation of the final liability. The assets of the benefits plan are measured at fair value (mark-to-market). Other actuarial assumptions are used which take into account biometric and economic tables in addition to historical data from the benefits plans, obtained from the manager of these plans, Fundação Copel. Actuarial gains or losses caused by changes in assumptions and/or actuarial adjustments are recognized immediately as other comprehensive income. 3.16 Research and Development Program - R&D - and Energy Efficiency Program – EEP Concessionaires and permission holder of public services of distribution, generation and transmission of electric energy are required to allocate 1% of their net operating revenues as defined by ANEEL pursuant to Law no. 9,991/00 and ANEEL Resolutions no. 504/12 and 556/13. 3.17 Accounts payable related to concession – use of public property This item corresponds to the amounts set forth in the concession agreement in connection with the right to explore hydraulic energy potential (onerous concession). These agreements are signed as Use of Public Property ( Uso de Bem Público or UBP) agreements. A liability is recorded on the date of signature of the concession agreement, regardless of the schedule of disbursements set forth therein. The initial accrual of the liability (obligation) and the corresponding intangible asset (concession rights) corresponds to the future disbursements at present value (present value of the cash flow from future disbursements). The financial liability is updated using the method of effective interest rate and reduced by contracted payments. 3.18 Provision for environmental costs and obligations Environmental liabilities are recognized under liabilities when their occurrence is likely and may be reasonably estimated. F-21 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated They are recognized as the Company assumes formal obligations before regulatory agencies or becomes aware of potential risks related to socio-environmental issues, which may lead to cash disbursements that are deemed probable and that may be estimated. During the project implementation phase, the provision is recorded against property, plant, and equipment or intangible assets in progress. Once the project enters commercial operation, all costs or expenses incurred with socio-environmental programs related to the project’s operation and maintenance licenses are recorded directly to expense for the corresponding period. 3.19 Provisions Provisions are recorded for current liabilities (legal or assumed) resulting from past events, whose amounts may be estimated reliably and whose settlement is likely. The estimates of outcomes and financial effects are determined in accordance with the judgment of Management, supplemented by experience in similar transactions and, in some cases, reports from independent experts. When some or all economic benefits required for the settlement of a provision are expected to be recovered from a third party, a corresponding asset (limited to the loss incurred) is recorded if, and only if, this reimbursement is virtually guaranteed and its amount may be reliably determined. 3.20 Capital Capital consists of common shares and preferred shares. Each common share entitles its holder to one vote in the general shareholders’ meetings. Preferred shares, which do not carry voting rights, are divided into classes A and B. Class “A” preferred shares have priority in the reimbursement of capital and in the distribution of mandatory dividends of 10% p.y. (non cumulative), calculated proportionately to the capital represented by the shares of this class. Class “B” preferred shares have priority in the reimbursement of capital and the right to the distribution of dividends, calculated as 25% of adjusted net income, pursuant to the corporate legislation and to the Company’s by-laws, calculated proportionately to the capital represented by the shares of this class. Class “B” shareholders have priority only over the common shareholders in the distribution of mandatory dividends, which shall only be paid out of the remaining net income after the payment of priority dividends to class “A” shareholders. According to Article 17 and following paragraphs of Federal Law 6,404/76, dividends paid to preferred shares must be at least 10% higher than those paid to common shares. F- 22 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.21 Equity Valuation Adjustments The Company and its subsidiaries –recognized the deemed cost of Copel Generation and Transmission assets at the date of the initial adoption of IFRS. A counterpart entry to this adjustment, net of deferred income tax and social contribution, was recorded in the equity valuation adjustments account, under equity. Its realization is periodically reclassified from the retained earnings account, as depreciation and write-off of the property, plant, and equipment fair value adjustment are recorded to income. This account also includes adjustments resulting from changes in fair value of financial assets classified as available for sale and actuarial gains and losses. 3.22 Legal reserve and profit retention reserve To the legal reserve 5% of the net income for the year is allocated, before any other allocation, limited to 20% of capital. The profit retention reserve aims to cover the Company's investment program, pursuant to article 196 of Law 6,404/1976. It is created by retaining the remaining net income for the year, after the legal reserve, interest on shareholders' equity and dividends. 3.23 Earnings per share Earnings per share are calculated based on the weighted average number of shares outstanding during the reporting period. For all presented periods, the Company has not had any potential instruments equivalent to common shares which could have a diluting effect. Thus the basic earnings per share are equivalent to the diluted earnings per share. Since holders of preferred and common shares are entitled to different dividends, voting rights, and settlements, basic and diluted earnings per share have been calculated according to the “two-class method". The two-class method is a formula for allocation of earnings which determines earnings per preferred share and per common share according to the declared dividends, pursuant to the Company's by-laws and to the rights to participation in non-distributed earnings calculated in accordance with the right to dividends of each share type. 3.24 Statement of income Revenues, costs, and expenses are recorded under the accrual method, i.e., when products are delivered and services actually rendered, regardless of receipt or payment. 3.25 Revenue recognition Operating revenues are recognized when: (i) the amount of the revenue is reliably measurable; (ii) the costs incurred or to be incurred in the transaction are reliably measurable; (iii) it is likely that the economic benefits will be received by the Company; and (iv) the risks and benefits have been fully transferred to the respective buyer. F- 23 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Revenues are valued at the fair value of the payment received or to be received, with the deduction of discounts and/or bonuses granted and charges on sales. Unbilled revenues Unbilled revenues correspond to revenues from sales of power to final customers which have been delivered but not yet billed and to revenues from the use of the distribution grid not yet billed, both of which are calculated based on estimates covering the period from the last meter reading day to the last day of the month. Income from dividends and interest Income from dividends/ financial instruments are recognized when the shareholder's right to receive said dividends is established. Interest income from financial assets is recognized when it is likely that the future economic benefits shall be received by the Company and the amount of these income may be determined reliably. Interest income is recognized using the effective interest method based on the effective time and interest rate applicable to the outstanding principal amount; the effective interest rate is the one which discount with precision the estimated future cash earnings over their estimated lives or terms with regard to the initial net book value of such financial assets. 3.26 Construction revenues and construction costs IFRIC 12 establish that electric energy utilities should record and measure revenues according to IAS 11 – Construction Contracts and IAS 18 and IFRIC 13 – Revenues and SIC 31, even when governed by a single concession agreement. The Company records construction revenues in connection with the construction services for infrastructure employed in the power transmission and distribution services, according to the stage of completion. The respective costs are recognized when incurred in the statement of income for the corresponding period, as construction costs. Given that the Copel Distribuição outsources the construction of power distribution infrastructure to non-related parties and that a large part of the work is carried out over short periods, the construction margin to the Company’s power distribution business is not significant, and may reach amounts close to zero. The construction margin adopted for the transmission business in 2013 and 2012 is 1.65% and results from a calculation methodology which takes into account the respective business risk. In the construction of gas distribution infrastructure, similar to Copel Distribuição, revenue is recognized by an amount equal to their cost, given that the construction of the infrastructure is outsorced to non-related parties over short periods of time, thus having a construction margin not significant, reaching amounts close to zero. F- 24 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 3.27 Power purchase and sales transactions in the Spot Market (Electric Energy Trading Chamber - CCEE) Power purchase and sales transactions in CCEE are recorded on the accrual basis according to the information disclosed by the Trading Chamber or to estimates prepared by Copel’s senior management, when this information is not available on time. 3.28 Operating segments Operating segments are defined as business activities which may yield revenues and require expenses, whose operational results are regularly reviewed by the entity’s chief decision maker to underpin the decision-making regarding resources to be allocated to the segment and to evaluate its performance, and for which there is available individualized financial information. 3.29 Leases Leases are classified as financial whenever the terms of the lease substantially transfer all risks and benefits of property ownership to the lessor. All other leases are classified as operating leases. The Company as a lessor Lease revenues from operating leases are recognized according to the linear method during the term of each lease. The lease contracts do not have a purchase option after the end of the lease. The Company as a lessee Payments under operating leases are recognized as expenses according to the linear method based on the term of the lease, except when other methods are more representative of the time when the economic benefits of the leased asset are consumed. 3.30 New and revised standards and interpretations which have not been adopted yet New standards, amendments to standards and interpretations will be effective for annual periods beginning after January 01, 2014, and have not been applied in preparing these financial statements. IFRS 9 - Financial Instruments could be material to the Company. The Company is not planning to implement this standard in advance. F- 25 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 4 Cash and Cash Equivalents Restated 12.31.2013 12.31.2012 Cash and bank accounts 130,311 94,484 Financial investments with immediate liquidity 1,611,321 1,364,733 1,741,632 1,459,217 The investments comprise Bank Certificates of Deposit (CDBs) issued by official banks and also financial investments in Government Bonds with repurchase agreements with the issuer banks, in which the Bank has the obligation to repurchase these bonds from Copel on request. These investments have yielded on average 101.43% of the variation of the Interbank Deposit Rate as of December 31, 2013 and 100.75% as of December 31, 2012. F-26 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 5 Bonds and Securities Level Category Note 34.2 Index 12.31.2013 12.31.2012 Securities available for sale CDB 2 CDI 36,983 39,845 Committed Operation 2 Fixed rate 26,995 175,792 Quotas in Funds 1 CDI 90 86 NTN - F 1 CDI 1,990 - LFT 1 Selic 130,369 162,517 LTN 1 Fixed rate 63,663 167,917 LFBB 2 CDI - 13,661 LF Caixa 2 CDI - 9,004 260,090 568,822 Securities held for trading Quotas in FI 1 CDI 93,529 24,742 Committed Operation 2 Fixed rate 24,164 16,373 CDB 2 CDI - 3,147 LF 2 CDI 13,375 12,591 LFT 1 Selic 5,011 9,526 LTN 1 Selic 60,800 48,216 DPGE 2 CDI 38,433 61,475 Shares 1 Ibovespa - 93 Debentures 2 CDI 3,215 3,668 Promissory Notes 2 CDI - 3,127 Fixed Income Term 3 1 Fixed rate - 56 238,527 183,014 Securities held to maturity LF Caixa - maturing in 11.07.2013 CDI - 5,540 LF Caixa - maturing in 11.08.2013 CDI - 6,640 LF Caixa - maturing in 11.12.2015 CDI 11,141 - 11,141 12,180 509,758 764,016 Current 389,222 635,501 Noncurrent 120,536 128,515 F-27 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Copel and its subsidiaries hold bonds and securities with variable interest rates. The maturity of these securities varies between 1 and 60 months, as from the reporting date. None of these assets was overdue or presented recovery problems or impairment losses at the end of the period. The main amounts invested include exclusive funds and guarantees deposits/investments. 12.31.2013 12.31.2012 Exclusive funds Exclusive funds of Copel Geração e Trasmissão at Banco do Brasil 99,843 174,047 Exclusive funds of Copel Distribuição at Banco do Brasil 3 101,056 Exclusive funds of Copel Geração e Transmissão at Caixa Econômica Federal - 91,807 Exclusive funds of Copel Distribuição at Caixa Econômica Federal - 50,517 Exclusive funds of UEG Araucária at Banco do Brasil 113,546 78,021 Exclusive funds of UEG Araucária at BNY Mellon Serviços Financeiros DTVM S.A. 124,946 104,961 338,338 600,409 Guarantee Guarantee for the ANEEL auction 374 21,427 Guarantee for the Contracts for the Sale of Energy in the Regulated Environment – CCEARS 118,647 72,998 Collaterals for financing facilities to build hydroelectric power plants HPPs and transmission lines - TLs 16,452 32,144 Guarantee for the compliance with article 17 of law 11,428/2006 and possible authorization by Environmental Institute of Paraná (Instituto Ambiental do Paraná or IAP), by the Consórcio Energético Cruzeiro do Sul 33,849 31,290 169,322 157,859 6 Collaterals and Escrow Accounts Restated 12.31.2013 12.31.2012 Collaterals and escrow accounts - STN (6.1) 45,371 43,246 Collaterals and escrow accounts - CCEAR 1,068 34,289 Other 908 2,519 47,347 80,054 Current 1,976 36,808 Noncurrent 45,371 43,246 6.1 Collateral - National Treasury Department - STN Surety bonds and restricted deposits are offered to secure the repayment of the principal consisting of discount bonds and par bounds when these payments are required on April 11, 2024 (Note 21.1). The amounts are adjusted by applying the weighted average of the percentage variations of the prices of zero-coupon bonds issued by the U.S. Treasury, according to the participation of each series of the instrument in the composition of the collateral portfolio made up to secure the payment of the principal under the Brazilian Financing Plan – 1992. F-28 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 7 Trade Accounts Receivable Balances Overdue Overdue for Total Total falling due up to 90 days more than 90 days 12.31.2013 12.31.2012 Customers Residential 146,604 83,268 32,308 262,180 295,603 Industrial 131,224 21,465 17,631 170,320 166,182 Commercial 108,423 29,038 14,847 152,308 176,668 Rural 20,767 7,526 6,761 35,054 40,499 Public Entities 20,337 22,343 26,282 68,962 49,464 Public lighting 16,240 49 90 16,379 17,778 Public service 15,258 14,041 229 29,528 34,488 Unbilled 274,059 - - 274,059 330,326 Energy installments plan 64,958 5,495 29,202 99,655 94,425 Low income subsidy - Eletrobras 25,415 - - 25,415 4,694 State Government "Luz Fraterna" program 65,544 1,801 11,642 78,987 60,259 Other receivables 5,932 24,593 27,854 58,379 41,742 894,761 209,619 166,846 1,271,226 1,312,128 Concessionaires and Permission holder Energy supplies CCEAR - auction 96,756 4,007 5,297 106,060 177,983 Bilateral contracts 79,006 - 25 79,031 30,317 CCEE 45,628 - 14 45,642 2,173 Reimbursement to generators - - 1,256 1,256 1,288 221,390 4,007 6,592 231,989 211,761 Charges from using transmission grid Transmission grid 13,353 1,396 2,361 17,110 23,505 Basic network and conection grid 10,268 405 3,995 14,668 28,017 23,621 1,801 6,356 31,778 51,522 . Telecommunications 15,235 14,988 10,056 40,279 17,928 . Gas distribution 30,735 1,634 127 32,496 34,767 . Allowance for doubtful accounts (7.1) - - 1,185,742 232,049 52,523 1,470,314 1,515,344 Current 1,053,056 232,049 52,523 1,337,628 1,489,173 Noncurrent 132,686 - - 132,686 26,171 F-29 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 7.1 Allowance for doubtful accounts Balance as of Additions / Reversal Balance as of Additions / Reversal Balance as of Additions / Reversal Balance as of January 1, 2011 (reversals) of write offs December 31, 2011 (reversals) of write offs December 31, 2012 (reversals) of write offs December 31, 2013 Customers, concessionaries and permission holder Residential 7,654 30,409 (9,110) 28,953 27,123 (16,847) 39,229 19,197 (12,249) 46,177 Industrial 40,761 (4,206) (11,392) 25,163 8,568 (2,739) 30,992 9,739 (5,700) 35,031 Commercial 10,880 10,829 (2,243) 19,466 8,026 (3,480) 24,012 5,285 (2,532) 26,765 Rural 69 2,189 (453) 1,805 4,582 (861) 5,526 1,621 (740) 6,407 Public Entities 1,453 906 - 2,359 6,957 - 9,316 3,727 - 13,043 Public lighting 155 (76) - 79 50 - 129 (48) - 81 Public service 2 39 - 41 72 - 113 70 - 183 Concessionaries and permission holder 224 37,146 - 37,370 (37,146) - 224 6,414 (125) 6,513 Telecommunications 921 (52) (186) 683 3,550 (1,012) 3,221 866 (833) 3,254 62,119 77,184 115,919 21,782 112,762 46,871 137,454 F- 30 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 8 CRC Transferred to the State Government of Paraná By means of a fourth amendment dated January 21, 2005, the Company renegotiated with the Government of Paraná the outstanding CRC (Account for Compensation of Income and Losses) balance as of December 31, 2004, in the amount of R$ 1,197,404, to be paid in 244 installments under the Price amortization system, restated according to the IGP-DI inflation index plus interest of 6.65% p.y., with the first installment due on January 30, 2005 and the others due in subsequent and consecutive months. The State Government has been in compliance with the payments of the renegotiated installments according to the terms of the fourth amendment to the CRC agreement. Amortizations are secured by resources from dividends. Maturity of noncurrent installments 12.31.2013 2015 91,131 2016 97,192 2017 103,655 2018 110,549 2019 117,901 After 2020 774,678 1,295,106 Changes in CRC Current Noncurrent Assets Assets Total Balance as of January 1, 2012 65,862 1,280,598 1,346,460 Interest 85,001 - 85,001 Monetary variations 2,621 101,066 103,687 Transfers 73,310 (73,310) - Amortizations (150,864) - (150,864) Balance as of December 31, 2012 75,930 1,308,354 1,384,284 Interest 87,149 - 87,149 Monetary variations 2,522 69,677 72,199 Transfers 82,925 (82,925) - Amortizations (163,078) - (163,078) Balance as of December 31, 2013 85,448 1,295,106 1,380,554 F- 31 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 9 Accounts receivable related to the concession 9.1 Changes in accounts receivable related to the concession Noncurrent assets Current Special assets Assets liabilities (a) Total Balance as of January 01, 2012 - Restated 80,626 4,828,568 3,317,069 Capitalization of intangible assets in progress - 405,521 (57,916) 347,605 Transfers from noncurrent to current 269,163 (269,163) - - Transfers to charges for use of main distributions and transmission grid - customers (225,275) - - (225,275) Transfers to accounts receivable related to the concession extension (119,195) (934,945) - (1,054,140) Transfer to property, plant and equipment - (713) - (713) Transfers of intangible in service - remeasurement according to Resolution 474/2012 (Note 18) - 136,658 (53,245) 83,413 Monetary variations - 276,041 (110,467) 165,574 Remuneration - 396,168 - 396,168 Construction income - 59,977 - 59,977 Fair value adjustment - (303,084) (98,020) (401,104) Write off - (24,313) - (24,313) Adjustment to financial assets classified as available for sale as available for sale - (13,116) - (13,116) Balance as of December 31, 2012 - Restated 5,319 4,557,599 2,651,145 Capitalization of intangible assets in progress - 712,947 (82,878) 630,069 Transfers from noncurrent to current 21,532 (21,532) - - Transfers to charges for use of main distributions and transmission grid - customers (22,455) - - (22,455) Transfer to property, plant and equipment - (1,562) - (1,562) Transfer to property, plant and equipment - Resolution 367/2009 - 1,082 - 1,082 Transfer to property, plant and equipment is service - (2,589) - (2,589) Monetary variations - 210,310 (102,051) 108,259 Remuneration - 33,974 - 33,974 Construction income - 136,536 - 136,536 Write off - (28,233) 3,235 (24,998) Write off - Resolution 367/2009 - (20,797) - (20,797) Balance as of December 31, 2013 4,396 5,577,735 3,488,664 (a) Note 18.3 9.2 Accounts receivable related to the concession – Distribution Based on the characteristics set forth under the power distribution concession agreement, Company management believes the conditions are met for the application of Technical Interpretation IFRIC 12 and SIC 29 – Concession Contracts, which provide guidelines for the accounting of public service concessions by private operators, so that the power distribution business is properly reflected, comprising: (a) Estimated portion of investments made and not amortized or depreciated by the end of the concession for being an unconditional right to reimbursement in cash or other financial assets directly by the granting authority; and (b) Remaining portion after the assessment of the financial asset (residual amount), classified as an intangible asset due to its recovery being conditional upon the rendering of the corresponding public service, i.e., the consumption of power by customers (Note 3.7 and Note 18). F- 32 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 9.3 Electricity rate adjustment at Copel Distribuição On June 20, 2013 ANEEL (National Electric Energy Agency), issued Resolution 1,541, deciding on the Annual Electricity Rate Adjustment for Copel Distribuição. The authorized average electricity rate adjustment was 14.61%, of which 11.40% consists of an economic annual electricity rate adjustment, 1.68% relates to the financial components of the current electricity rate adjustment year and 1.53% consists of the withdrawal of financial components from the previous electricity rate adjustment year. However, the Company asked ANEEL for a suspension of the authorized electricity rate adjustment, expecting for a deferral of the application of the authorized electricity rate adjustment index. At the request of the Company, on July 9, 2013 ANEEL approved the deferral of the average adjustment rate of 14.61%, authorizing the application of the average adjustment rate of 9.55% retroactively to June 24, 2013 and, as an exception, the deferral of R$ 255,900, equivalent to the difference between the applied and the authorized adjustment, to be considered as a financial component which will be adjusted according to the IGP-M (General Market Price Index) and included in the calculation of the subsequent electricity rate adjustment. 9.4 Commitments regarding transmission Refers to commitments with suppliers of equipment and services related to the following projects: Transmission Lines and Substations Value Contract 010/10 - Transmission Line Araraquara 2 - Taubaté 241,154 Contract 015/10 - Substation Cerquilho III 43,182 Contract 022/12 - TL 230 kV - Foz do Chopim - Salto Osorio C2 and Londrina Figueira 39,517 Contract 002/13 - TL 230 kV Assis - Paraguaçu Paulista 50,624 10 Accounts receivable related to the concession extension Represent receivables stipulated in Provisional Measure no. 579/12, converted into Law no. 12,783/13 due to the Company's option to extend the transmission concession arrangement number 060/2001. Technical Note 396/12 - SRE/ANEEL states that for assets coming into operation after May 2000, the compensation is being received in 30 monthly installments calculated by the Constant Amortization System (SAC) restated by the Broad Consumer Prices Index - IPCA and remunerated by the Weighted Average Cost of Capital - WACC of 5.59% per annum (real). The Company has been receiving the installment payments according to schedule. F- 33 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Article 1 of ANEEL Normative Resolution no. 589 issued on December 13, 2013 defines the methodology for the purpose of indemnification for assets not depreciated as of May 31, 2000, including the need to contract a third party expert to issue an appraisal report. This resolution was simply limited to recognition of the concession operators' right to indemnification, by defining the meaning of valuation. Management determined the valuation of the assets subject to indemnification, applying the proposed methodology, and concluded that the expected indemnification supports the amount registered at December 31, 2013. 10.1 Changes in the accounts receivable related to the concession extension Current Assets Noncurrent Assets Total Balance as of January 1, 2012 - - - Transfers from receivable related to concession - RBNI - 893,923 893,923 Transfers from receivable related to concession - RBSE - 160,217 160,217 Transfers from noncurrent to current 352,161 (352,161) - Monetary variations 3,924 15,826 19,750 Balance as of December 31, 2012 - Restated 356,085 717,805 1,073,890 Transfers from noncurrent to current 352,160 (352,160) - Amortization (440,656) - (440,656) Monetary variations 43,591 - 43,591 Charges 40,981 - 40,981 Balance as of December 31, 2013 352,161 365,645 717,806 11 Other Receivables Restated 12.31.2013 12.31.2012 Advance payments to suppliers (11.1) 122,311 41,442 Services in progress (11.2) 94,000 88,513 Transfer CDE (11.3) 51,067 - Advance for severance estate 40,403 8,740 Advance payments to employees 27,831 29,788 Partnership in consortiums 25,540 25,540 Decommissioning in progress 10,980 10,514 Rental plant TPP Araucária 6,499 11,894 Other receivables 46,694 41,248 425,325 257,679 Current assets 395,890 234,951 Noncurrent assets 29,435 22,728 11.1 Advance payments to suppliers Refers to advances to suppliers provided on contractual clauses. F-34 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 11.2 Service in progress This item refers to services currently in progress within the Company, most of which are related to the Research and Development and Energy Efficiency programs, which upon conclusion are offset against the respective liability recorded for this purpose, in compliance with the applicable regulations. 11.3 Transfer CDE It consists of funds from the Energy Development Account - CDE to be transferred to Eletrobras to cover the discounts granted on electricity rates applicable to users of public distribution services in the amount of R$ 21,042, according to Resolution 1,586 passed on August 13, 2013 and R$ 30,025 to offset costs resulting from exposure in the short-term market and the hydrological risk, ruled by Decree number 7,945 of March 7, 2013. 12 Inventories Operation/Maintenance 12.31.2013 12.31.2012 Copel Distribuição 96,866 84,995 Copel Geração e Transmissão 31,298 28,299 Copel Telecomunicações 10,046 10,645 Compagas 1,068 870 139,278 124,809 F-35 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 13 Income Tax, Social Contribution and Other Taxes 13.1 Income Tax (IR) and Social Contribution (CSLL) . Restated 12.31.2013 12.31.2012 Current assets IR and CSLL paid in advance 375,722 468,791 IR and CSLL to be offset against liability (242,564) (272,227) IR and CSLL to be offset against IRRF on JSCP - (5,020) 133,158 191,544 Noncurrent assets IR and CSLL paid in advance (a) 197,659 19,995 197,659 19,995 Current liabilities IR and CSLL due 540,184 442,416 IR and CSLL to be offset against asset (242,564) (272,227) 297,620 170,189 F-36 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated (a) This amount is related to withholding income tax asset on loans between related parties that were liquidated, which are classified as noncurrent assets considering it long-term nature. 13.2 Deferred Income Tax and Social Contribution Changes in Deferred Income Tax and Social Contribution . Recognized Recognized Balance as of in other Balance as of in other January 1, 2012 Recognized comprehensive December 31, 2012 Recognized comprehensive Balance as of Restated in income income Restated in income income Others December 31, 2013 Noncurrent assets Tax losses and negative tax basis 2,486 - - 2,486 7,227 - - 9,713 Private pension and health plans 154,108 24,204 - 178,312 17,172 - - 195,484 Effects from applying IFRIC 12 16,142 71,157 - 87,299 (17,717) - - 69,582 Effects from applying IAS 19 - - 58,944 58,944 - 73,579 - 132,523 Effects from applying IAS 39 - 579 - 579 Other temporary additions Provisions for legal claims 287,220 50,808 - 338,028 37,308 - - 375,336 Voluntary termination Program/retirement 12,355 41,631 - 53,986 (52,670) - - 1,316 Provision of Research and Development 28,791 17,999 - 46,790 19,976 - - 66,766 Allowance for doubtful debts 42,216 (764) - 41,452 8,230 - - 49,682 Amortization - concession 36,173 256 - 36,429 257 - - 36,686 Provision for investment losses 355 - - 355 - - - 355 Provision for tax losses 15,913 (1,066) - 14,847 93 - - 14,940 Provision for impact of grid charges 6,922 - - 6,922 - - - 6,922 Provision for financing 4,795 - - 4,795 (710) - - 4,085 Provision for energy purchases 99,568 (2,535) - 97,033 8,074 - - 105,107 Provision for profit sharing 15,980 (6,309) - 9,671 16,882 - - 26,553 Interest on own capital 16,666 5,043 - 21,709 (21,709) - - - Social security contributions - injunction on judicial deposit - 6,773 - 16,483 23,256 Others 5,490 1,354 - 6,844 (791) - - 6,053 745,180 201,778 58,944 1,005,902 28,395 74,158 16,483 1,124,938 (-) Noncurrent liabilities Effects from applying IAS 16 741,195 (52,035) - 689,160 (52,619) - - 636,541 Effects from applying IFRIC 12 138,712 (134,138) (4,459) 115 - - - 115 Effects from applying IAS 19 4,620 - (4,430) 190 - (190) - - Effects from applying IAS 39 11,977 2,158 907 15,042 (5,885) (1,881) - 7,276 Other temporary exclusions - Capitalization of financial charges 5,357 - - 5,357 - - - 5,357 Deferment of capital gains - 175,450 - 175,450 (67,916) - - 107,534 Provisions for negative goodwill 25,297 - - 25,297 - - - 25,297 Gas supply 5,372 (1,791) - 3,581 (1,791) - - 1,790 Others - (115) 1,076 961 7,155 - - 8,116 932,530 915,153 - 792,026 Net 212,249 65,850 90,749 149,451 76,229 16,483 332,912 Assets presented in the Statement of Financial Position 462,177 681,285 753,413 (-) Liabilities presented in the Statement of Financial Position (649,527) (590,536) (420,501) Net 90,749 332,912 Realization of deferred tax credits Tax credits related to the pension and healthcare plans are realized according the movement of the related accrual based on the actuarial valuation conducted annually by an independent actuary. Deferred taxes on all other provisions will be realized as judicial rulings are issued and regulatory assets are realized. The Company’s Board of Directors and Fiscal Council have approved and examined, respectively, the technical study prepared by the Chief Finance and Investor Relations, which points out to the realization of deferred taxes. F-37 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 13.3 Other recoverable taxes and other taxes due Restated 12.31.2013 12.31.2012 Current assets Recoverable ICMS (VAT) 43,092 38,311 Recoverable PIS/Pasep and Cofins taxes 61,093 54,190 PIS/Pasep and Cofins to be offset against liabilities (35,596) (43,378) Other recoverable taxes 1,424 367 70,013 49,490 Noncurrent assets Recoverable ICMS (VAT) 72,347 71,785 PIS/Pasep and Cofins taxes 51,653 48,393 Other recoverable taxes 498 11 124,498 120,189 Current liabilities ICMS (VAT) payable 184,369 209,570 PIS/Pasep and Cofins payable 79,291 82,066 PIS/Pasep and Cofins to be offset against assets (35,596) (43,378) IRRF on JSCP 39,440 39,303 IRRF on JSCP to be offset against IR and CSLL asset - (5,020) Other taxes 33,227 5,939 300,731 288,480 Noncurrent liabilities Social security contributions - injunction on judicial deposit 68,402 - 68,402 - 13.4 Reconciliation of the provision for Income Tax (IRPJ) and Social Contribution (CSLL) Restated Restated 12.31.2013 12.31.2012 12.31.2011 Income before IRPJ and CSLL 1,506,504 972,528 1,583,916 IRPJ and CSLL (34%) Tax effects on: Equity in income 32,423 52 11,054 Interest on own capital 61,200 75,802 121,023 Dividends 309 241 1,158 Finam 1,972 - (270) Non deductible expenses (3,130) (3,331) (11,892) Tax benefits Law 11,941/09 - - 7,087 Tax incentives 10,364 11,688 9,908 Others 4,004 200 (6,599) Current IRPJ and CSLL Deferred IRPJ and CSLL 149,451 212,249 204,539 Effective rate - % 26.9% 25.3% 25.7% F-38 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 14 Judicial Deposits Restated 12.31.2013 12.31.2012 Taxes claims 417,570 347,484 Labor claims 118,240 90,479 . Civil Suppliers 95,558 95,558 Civil 28,849 26,796 Easements 8,106 7,157 Customers 2,397 2,419 134,910 131,930 . Others 4,505 4,478 675,225 574,371 15 Receivable from related parties Restated 12.31.2013 12.31.2012 Associate and Jointly-controlled companies Dividends and/or interests on own capital Dona Francisca Energética 85 78 Dominó Holdings 6,311 17,986 Costa Oeste 478 - Marumbi 403 - Transmissora Sul Brasileira 360 - Caiuá 88 - Integração Maranhense 227 - Matrinchã 840 - Guaraciaba 182 - . 8,974 18,064 Other investments Dividends and/or interests on own capital Other investments 526 - 526 - 9,500 18,064 Current assets - Dividends receivable 9,500 18,064 Noncurrent assets - - F-39 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 16 Investments 16.1 Business Combinations On August 1, 2013, the Company acquired from Salus Fundos de Investimento em Participações 100% of the following business enterprises: Nova Asa Branca I Energias Renováveis S.A., Nova Asa Branca II Energias Renováveis S.A., Nova Asa Branca III Energias Renováveis S.A., Nova Eurus IV Energias Renováveis S.A., Santa Maria Energias Renováveis S.A., Santa Helena Energias Renováveis S.A. and Ventos de Santo Uriel S.A. The acquisition of these wind farming companies fulfills Copel's strategic purpose of increasing its participation in the energy generation industry by adding renewable sources to its energy mix. The investment totals R$ 342,077 and is supported by the estimated discounted cash flows from the operating activities of the enterprises acquired by Copel. The acquisition date of net assets fair values were identified and recognized as an investment in the individual parent company's and allocated to the different assets in the consolidated financial statements, including the authorization right. The authorization right acquired will be amortized during the period of authorizations as from the start of commercial operations. Subsidiaries Authorization Net assets Authorization maturity acquired rights Total paid Nova Asa Branca I Energias Renováveis S.A. 04.25.2046 6,056 51,659 57,715 Nova Asa Branca II Energias Renováveis S.A. 05.31.2046 6,080 51,745 57,825 Nova Asa Branca III Energias Renováveis S.A. 05.31.2046 6,058 49,948 56,006 Nova Eurus IV Energias Renováveis S.A. 04.27.2046 6,043 53,154 59,197 Santa Maria Energias Renováveis S.A. 05.08.2047 17,765 26,813 44,578 Santa Helena Energias Renováveis S.A. 04.09.2047 17,730 28,955 46,685 Ventos de Santo Uriel S.A. 04.09.2047 6,626 13,445 20,071 66,358 275,719 342,077 To complete the acquisition, the Company should disburse an additional R$ 18,500, according to the conditions of the agreement. The following data detail the composition of acquired assets and assumed liabilities that were recognized on the acquisition date and that correspond to their fair values on that date. F-40 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Nova Asa Branca I Nova Asa Branca II Nova Asa Branca III Nova Eurus IV Santa Maria Santa Helena Ventos de Santo Uriel Total ASSETS 6,137 6,161 6,179 6,124 17,775 17,747 6,629 66,752 Current assets 42 41 52 772 21 65 38 1,031 Cash and cash equivalents 6 6 17 736 3 46 25 839 Others current assets 36 35 35 36 18 19 13 192 Noncurrent assets 6,095 6,120 6,127 5,352 17,754 17,682 6,591 65,721 Property, Plant and Equipment, net 6,070 6,095 6,102 5,327 17,715 17,643 6,567 65,519 Others noncurrent assets 25 25 25 25 39 39 24 202 LIABILITIES 6,137 6,161 6,179 6,124 17,775 17,747 6,629 66,752 Current liabilities 23 23 63 23 10 17 3 162 Noncurrent liabilities 58 58 58 58 - - - 232 Equity 6,056 6,080 6,058 6,043 17,765 17,730 6,626 66,358 If the new ventures had been consolidated from January 01, 2013, the income statement would have included a loss of R$ 334. 16.2 Changes in investments Balance as of Equity Investment/ Proposed Reversal of January 1, 2013 valuation advance for dividends provision Balance as of Restated Equity adjustments future capital increase and JCP for loss December 31, 2013 Joint ventures (16.4) Dominó Holdings 358,114 96,635 18,881 - (16,927) - 456,703 Cutia 5,247 (465) - 843 - - 5,625 Costa Oeste 1,049 2,409 - 15,720 (478) - 18,700 Marumbi 2,212 1,969 - 18,018 (402) 21,797 Transmissora Sul Brasileira 9,577 1,516 - 53,065 (361) 63,797 Caiuá 7,747 565 - 32,094 (88) 40,318 Integração Maranhense 9,630 1,016 - 74,959 (227) - 85,378 Matrinchã 10,130 3,453 - 85,256 (840) 97,999 Guaraciaba 6,963 908 - 31,139 (182) - 38,828 Paranaíba - 210 - 17,640 - 17,850 410,669 108,216 18,881 328,734 - 846,995 Associates (16.5) Sercomtel 10,567 (13,567) - 3,000 - - - Dona Francisca 59,753 8,963 - - (10,540) - 58,176 Foz do Chopim 15,872 10,316 - - (10,400) - 15,788 Carbocampel 1,413 (6) - 1,407 Dois Saltos 300 - - 420 - - 720 Copel Amec 180 2 - 182 Escoelectric - (318) - 318 - - - 88,085 5,390 - 3,738 - 76,273 Other investments Finam 1,323 - 1,323 Finor 312 - (100) - - - 212 Investco S.A. 9,282 - (72) - - - 9,210 Nova Holanda Agropecuária S.A. 14,868 - 14,868 (-) provision for loss - Nova Holanda (14,868) - 7,887 (6,981) Assets for future use 4,290 - 4,290 Advance with the purpose of future investment (16.6) 46,631 - - 186,838 - - 233,469 Other investments 8,397 - (134) 5 - - 8,268 70,235 - 186,843 - 7,887 264,659 568,989 113,606 18,575 519,315 7,887 1,187,927 F-41 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Balance as of Equity Proposed Balance as of January 1, 2012 valuation Investiment / dividends December 31, 2012 Restated Equity adjustments Afac and JCP Others Restated Joint ventures (16.4) Dominó Holdings 345,953 50,366 (21,555) - (16,650) - 358,114 Cutia 4,310 (447) - 1,384 - - 5,247 Costa Oeste 204 (378) - 1,243 - (21) 1,048 Marumbi 8 (274) - 2,479 - - 2,213 Transmissora Sul Brasileira 2 1 - 9,574 - - 9,577 Caiuá - (193) - 7,940 - - 7,747 Integração Maranhense - (59) - 9,689 - - 9,630 Matrinchã - 85 - 10,045 - - 10,130 Guaraciaba - (143) - 7,106 - - 6,963 350,477 48,958 49,460 410,669 Associates (16.5) Sercomtel 70,341 (59,774) - 10,567 Dona Francisca 53,061 8,149 - - (1,457) - 59,753 Foz do Chopim 17,402 9,434 - - (10,964) - 15,872 Carbocampel 1,307 (36) - 142 - - 1,413 Dois Saltos 300 - 300 Copel Amec 165 15 - 180 Escoelectric - (61) - 61 - - - 142,576 - 203 - 88,085 Other investments Finam 2,267 - (944) - - - 1,323 Finor 613 - (301) - - - 312 Investco S.A. 8,345 - 937 - - - 9,282 Assets for future use 4,290 - 4,290 Advance with the purpose of future investment (16.6) 38,945 - - 7,686 - - 46,631 Other investments 7,683 - 714 - - - 8,397 62,143 - 406 7,686 - - 70,235 555,196 6,685 57,349 568,989 16.3 Parent Company Subsidiaries Headquarters Main Activity Percentage of share capital Copel Copel GeT Noncontrolling shareholders Copel Geração e Transmissão S.A. (Copel GeT) Curitiba/PR Production and transmission of electricity 100.00 - - Copel Distribuição S.A. Curitiba/PR Distribution and marketing of electricity 100.00 - - Copel Telecomunicações S.A. Curitiba/PR Telecommunication and communication services 100.00 - - Copel Renováveis S.A. Curitiba/PR Production of electricity from wind sources 100.00 - - Copel Participações S.A. Curitiba/PR Holdings of non-financial institutions 100.00 - - Nova Asa Branca I Energias Renováveis S.A. (a) S. Miguel do Gostoso/RN Production of electricity from wind sources 100.00 - - Nova Asa Branca II Energias Renováveis S.A. (a) Parazinho/RN Production of electricity from wind sources 100.00 - - Nova Asa Branca III Energias Renováveis S.A. (a) Parazinho/RN Production of electricity from wind sources 100.00 - - Nova Eurus IV Energias Renováveis S.A. (a) Touros/RN Production of electricity from wind sources 100.00 - - Santa Maria Energias Renováveis S.A. (a) Maracanau/CE Production of electricity from wind sources 100.00 - - Santa Helena Energias Renováveis S.A. (a) Maracanau/CE Production of electricity from wind sources 100.00 - - Ventos de Santo Uriel S.A. (a) João Câmara/RN Production of electricity from wind sources 100.00 - - Companhia Paranaense de Gás - Compagás Curitiba/PR Distribution of pipeline gas 51.00 - 49.00 Elejor - Centrais Elétricas do Rio Jordão S.A. Curitiba/PR Production of electricity 70.00 - 30.00 UEG Araucária Ltda. Curitiba/PR Production of electricity from natural gas 20.00 60.00 20.00 (a) Pre-operating stage F-42 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless othe rwise stated Management performed the judgments required by IAS 27 - Consolidated Financial Statements, and concluded that the Company has all the required attributes to determine the control over the companies Compagás, Elejor and UEG Araucária, i.e., it is exposed to, or have rights to, variable returns deriving from its involvement in the investees and has the ability of affecting those returns by means of its power over them. Summarized financial statements of subsidiaries with non-controlling interest Compagas Elejor UEG Araucária 12.31.2013 ASSETS 308,023 766,161 708,088 Current assets 84,017 68,534 270,545 Noncurrent assets 224,006 697,627 437,543 LIABILITIES 308,023 766,161 708,088 Current liabilities 66,935 153,229 6,334 Noncurrent liabilities 5,462 540,913 - Equity 235,626 72,019 701,754 STATEMENT OF INCOME Operating revenues 423,014 217,412 106,398 Operating costs and expenses (402,030) (67,093) (81,375) Financial results 4,443 (86,799) 18,664 Income tax and social contribution (6,942) (21,573) (7,524) Net income for the year 18,485 41,947 36,163 Total comprehensive income 18,485 41,947 36,163 STATEMENT OF CASH FLOWS Cash flows from operational activities 44,877 (77,800) 78,543 Cash flows from investiment activities (41,948) (4,244) (74,919) Cash flows from financing activities (4,495) 104,346 - TOTAL EFFECTS ON CASH AND CASH EQUIVALENTS 22,302 3,624 Cash and cash equivalents at the beginning of the year 35,993 25,282 18,219 Cash and cash equivalents at the end of the year 34,427 47,584 21,843 CHANGE IN CASH AND CASH EQUIVALENTS 22,302 3,624 F-43 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 16.4 Joint ventures Jointly controlled Headquarters Main activity Equity + Advance Percentage of share capital % Book value of share capital for future capital increase Copel Copel GeT Dominó Holdings S.A. Curitiba/PR Interest in sew age treatment company 1,014,895 45.00 - 456,703 Costa Oeste Transmissora de Energia S.A. (a) Curitiba/PR Transmission of electricity 36,667 - 51.00 18,700 Marumbi Transmissora de Energia S.A. (a) Curitiba/PR Transmission of electricity 27,246 - 80.00 21,797 Transmissora Sul Brasileira de Energia S.A. (a) Curitiba/PR Transmission of electricity 318,983 - 20.00 63,797 Cutia Empreendimentos Eólicos SPE S.A. (a) São Paulo/SP Production of electricity from wind sources 11,273 49.90 - 5,625 Caiuá Transmissora de Energia S.A. (a) Curitiba/PR Transmission of electricity 82,281 - 49.00 40,318 Integração Maranhense Transmissora de Energia S.A. (a) Rio de Janeiro/RJ Transmission of electricity 174,240 - 49.00 85,378 Matrinchã Transmissora de Energia (TP NORTE) S.A. (a) Curitiba/PR Transmission of electricity 199,997 - 49.00 97,999 Guaraciaba Transmissora de Energia (TP SUL) S.A. (a) Curitiba/PR Transmission of electricity 79,241 - 49.00 38,828 Paranaíba Transmissora de Energia S.A. (a) Rio de Janeiro/RJ Transmission of electricity 72,859 - 24.50 17,850 (a) Pre-operating stage Management concluded that the Company has joint control of those companies, in cooperation with the other investors. Joint control result from agreements entered into between shareholders irrespective of the interest ownership interest percentage. Main groups of assets, liabilities and results of joint ventures Dominó (a) Costa Oeste Marumbi Sul Brasileira Cutia Caiuá Integração Maranhense Matrinchã Guaraciaba Paranaíba 12.31.2013 . ASSETS 1,071,264 48,558 35,270 531,454 11,421 139,572 276,643 782,964 324,772 74,815 Current assets 22,670 2,261 4,029 45,351 94 4,370 2,517 239,769 127,239 20,832 Cash and cash equivalents 8,574 2,211 4,019 35,767 76 4,170 2,229 237,029 124,484 20,430 Other current assets 14,096 50 10 9,584 18 200 288 2,740 2,755 402 Noncurrent assets 1,048,594 46,297 31,241 486,103 11,327 135,202 274,126 543,195 197,533 53,983 . LIABILITIES 1,071,264 48,558 35,270 531,454 11,421 139,572 276,643 782,964 324,772 74,815 Current liabilities 56,369 10,425 7,046 207,156 16 44,638 76,364 575,904 243,170 1,779 Financial liabilities - - - 153,201 - 34,051 50,340 567,125 241,553 - Other current liabilities 56,369 10,425 7,046 53,955 16 10,587 26,024 8,779 1,617 1,779 Noncurrent liabilities - 32,290 23,499 113,316 918 64,355 167,791 7,063 2,361 177 Advance for future capital increase - 30,824 22,521 108,001 786 51,702 141,752 - - - Other noncurrent liabilities - 1,466 978 5,315 132 12,653 26,039 7,063 2,361 177 Equity 1,014,895 5,843 4,725 210,982 10,487 30,579 32,488 199,997 79,241 72,859 . STATEMENT OF INCOME Net operating income - 41,677 30,378 430,344 - 106,513 231,962 510,855 186,882 53,416 Operating costs and expenses (6,195) (35,878) (27,320) (417,040) (936) (104,302) (228,386) (525,463) (192,713) (54,401) Financial results (36,434) 261 484 (419) 6 86 212 21,655 7,682 2,096 Equity in income of subsidiaries 128,996 - Income tax and social contribution - (1,336) (1,081) (5,104) - (1,145) (1,716) - - (253) Variation earnings of % from participation 134,040 Profit (loss) for the year 220,407 4,724 2,461 7,781 1,152 2,072 7,047 1,851 858 . Total comprehensive income for the year 220,407 4,724 2,461 7,781 (930) 1,152 2,072 7,047 1,851 858 . (a) Balances adjusted to accounting practices F-44 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Associates Associates Headquarters Main activity Equity + Advance for Percentage of share capital Copel % Book value of share capital future capital increase Dona Francisca Energética S.A. Agudo/RS Electric Power 252,608 23.03 58,176 Foz do Chopim Energética Ltda. Curitiba/PR Electric Power 44,137 35.77 15,788 Carbocampel S.A. Figueira/PR Coal exploration 2,872 49.00 1,407 Dois Saltos Empreendimentos de Geração de Energia Elétrica Ltda. (a) Curitiba/PR Electric Power 2,400 30.00 720 Copel Amec S/C Ltda.- em liquidação Curitiba/PR Services 379 48.00 182 Escoelectric Ltda. Curitiba/PR Services (1,329) 40.00 - Sercomtel S.A. Telecomunicações (16.4.2) Londrina/PR Telecommunications - 45.00 - (a) Pre-operating stage Main groups of assets, liabilities and results of associates 12.31.2013 Foz do Chopim Dona Francisca (a) . ASSETS 46,181 289,662 Current assets 6,080 104,256 Noncurrent assets 40,101 185,406 . LIABILITIES 46,181 289,662 Current liabilities 2,044 31,432 Noncurrent liabilities - 5,622 Equity 44,137 252,608 . STATEMENT OF INCOME Net operating income 38,831 104,464 Operating costs and expenses (8,856) (54,148) Financial income (expense) 186 5,091 Income tax and social contribution (1,325) (16,493) Profit (loss) for the year 28,836 38,914 . Total comprehensive income for the year 28,836 38,914 (a) Balances adjusted to accounting practices F-45 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Sercomtel S.A. Telecomunicações The conclusion of the impairment tests on the Company's assets in 2013, adopting, when applicable, the same assumptions mentioned in the note on property, plant and equipment (NE nº 17.7), provided an adequate level of security that the assets related to the associated company Sercomtel S.A. Telecomunicações were valued above the recoverable value, resulting in a loss recognized in the income statement for 2013 of R$ 6,538 (R$ 28,858 in 2012), recorded in equity income, reducing the investment in this associated company to zero. 16.6 Advance for future investment São Bento Energia, Investimentos e Participações S.A In November 2011, the contract for purchase and sale of 49.9% of the representative shares of São Bento Energia, Investimentos e Participações S.A, which controls GE Olho D’Água S.A, GE Boa Vista S.A, GE Farol S.A and GE São Bento do Norte S.A, which holds the concession rights of Centrais Geradoras Eólicas Olho D’Água, Boa Vista, Farol and São Bento do Norte, respectively, was signed. The contract will only be effective after approvals by ANEEL, by the Economic Defense Administrative Council – CADE and by the National Socio-Economic Development Bank – BNDES, which is the bank financing the funds necessary for the investment, construction and operation of the abovementioned wind power generation enterprises held by the subsidiaries. If the purchase is not completed, the seller is obliged to return the funds provided, which amount to R$ 77,886, adjusted by the variation of the National Prices Index – IGPM. The approvals by ANEEL and Cade were obtained, awaiting the completion of the procedure with BNDES. In December 2013, the agreement of sale and purchase of 50.1% of the remaining shares of São Bento Energia, in the amount of R$ 109,500, was signed. Until December 31, 2013, R$ 111,396 had been paid referring to the adjusted value of the price negotiated and R$ 20,789 referring to reimbursement of the balance of cash acquired, as stipulated in the contract. The contract can be terminated if the approvals from ANEEL, CADE and BNDES are not obtained, where seller is obliged to return the amounts contributed, adjusted by the variance of the Broad Consumer Prices Index - IPCA. F-46 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Cutia Empreendimentos Eólicos SPE S.A. Copel and Galvão Participações S.A. signed the purchase and sale agreement in December 2013 for 50.1% of the shares in the joint venture Cutia Empreendimentos Eólicos SPE S.A., and all of the 8 wind farms and complexes, all exclusively owned by the seller, for the amount of R$ 38,000. Until December 31, 2013 had been paid: R$ 23,398 for part of the adjusted negotiated amount with an escrow of R$ 15,000 to cover any nonconformities attributable to the projects, as stipulated in the agreement. The contract can be terminated if the unconditional approvals are not obtained from CADE, where seller is obliged to return the amounts paid, adjusted by the variance of the IPCA price index. 17 Property, Plant and Equipment Under Articles 63 and 64 of Decree no. 41,019, dated February 26, 1957, the assets and facilities used mostly in the generation of power are attached to these services and cannot be withdrawn, sold, assigned, or mortgaged without the prior written consent of the regulatory agency. ANEEL Resolution n° 20/99, however, regulates the release of assets from the concessions of the public Electric energy utilities, granting prior authorization to the release of assets that are deemed useless to the concession, when intended for sale, provided that the proceeds from such transaction be deposited in a special bank account assigned to investment in the concession. For concession contracts of the use of public property (UBP) type, infrastructure usage restrictions are set forth in article 19 of ANEEL Decree no. 2,003/96. 17.1 PP&E by company Accumulated Accumulated Restated Cost depreciation 12.31.2013 Cost depreciation 12.31.2012 In service Copel 5 - 5 - - - Copel Geração e Transmissão 12,483,418 (7,370,317) 5,113,101 11,491,186 (7,101,472) 4,389,714 Copel Telecomunicações 504,115 (312,251) 191,864 498,571 (294,255) 204,316 Elejor 594,856 (140,657) 454,199 591,738 (122,685) 469,053 UEG Araucária 685,801 (263,587) 422,214 666,750 (229,920) 436,830 14,268,195 6,181,383 13,248,245 5,499,913 In progress Copel 24 - 24 - - - Copel Geração e Transmissão 1,475,079 - 1,475,079 2,245,507 - 2,245,507 Copel Telecomunicações 174,113 - 174,113 114,825 - 114,825 Elejor 13,292 - 13,292 11,386 - 11,386 UEG Araucária 478 - 478 137 - 137 Nova Asa Branca I 14,184 - 14,184 - - - Nova Asa Branca II 12,135 - 12,135 - - - Nova Asa Branca III 13,124 - 13,124 - - - Nova Eurus IV 12,496 - 12,496 - - - Santa Maria 36,013 - 36,013 - - - Santa Helena 39,432 - 39,432 - - - Ventos de Santo Uriel 11,894 - 11,894 - - - 1,802,264 - 1,802,264 2,371,855 - 2,371,855 Special liabilities Copel Geração e Transmissão (15) - (15) (15) - (15) - - 16,070,444 7,983,632 15,620,085 7,871,753 F-47 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 17.2 Asset by type of account – in service and in progress Accumulated Accumulated Restated Cost depreciation 12.31.2013 Cost depreciation 12.31.2012 In service Reservoirs, dams and aqueducts 7,618,902 (4,493,402) 3,125,500 7,108,618 (4,341,971) 2,766,647 Machinery and equipment 4,793,335 (2,551,632) 2,241,703 4,509,319 (2,406,775) 2,102,544 Buildings 1,519,516 (997,021) 522,495 1,379,133 (963,086) 416,047 Land 263,620 (2,481) 261,139 183,024 - 183,024 Vehicles 60,833 (33,884) 26,949 57,474 (28,580) 28,894 Furniture and tools 11,989 (8,392) 3,597 10,677 (7,920) 2,757 14,268,195 6,181,383 13,248,245 5,499,913 In progress 1,802,264 - 1,802,264 2,371,855 - 2,371,855 Special liabilities - - 16,070,444 7,983,632 15,620,085 7,871,753 17.3 Changes in Property, Plant and Equipment In service In progress Total Balance as of January 1, 2012 - Restated 5,745,134 1,463,983 7,209,117 Investment program paid - 875,509 875,509 Investment program to pay - 119,590 119,590 Financial participation of costumers - (15) (15) Provision for contingences - 3,855 3,855 Fixed assets for projects 88,560 (88,560) - Transfers of accounts receivable related to the concession 713 - 713 Depreciation quotas to profit and loss (331,330) - (331,330) Depreciation quotas - Pasep/Cofins credits (1,815) - (1,815) Write off (1,349) (2,522) (3,871) Balance as of December 31, 2012 5,499,913 2,371,840 7,871,753 1st consolidation effect - subsidiaries (Note 16.1) - 65,519 65,519 Investment program paid - 420,227 420,227 Fixed assets for projects 1,054,115 (1,054,115) - Transfers of accounts receivable related to the concession 1,405 157 1,562 Transfers of accounts receivable related to the concession - Resolution 367/2009 1,742 (2,824) (1,082) Transfers of intangible assets (165) 2,660 2,495 Depreciation quotas to profit and loss (366,016) - (366,016) Depreciation quotas - Pasep/Cofins credits (1,032) - (1,032) Write off (1,262) (1,215) (2,477) Write off - Resolution 367/2009 (7,317) - (7,317) Balance as of December 31, 2013 6,181,383 1,802,249 7,983,632 F-48 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 17.4 Changes in Property, Plant and Equipment by type of account – in service and in progress Balance as of Balance as of January 1, 2013 Additions Depreciation Write off Transference December 31, 2013 Land 310,891 19,952 (2,481) - - 328,362 Buildings, civil works and improvements 484,996 80,706 (33,869) (288) (1,196) 530,349 Machinery and equipment 2,541,016 287,019 (173,945) (8,601) (16,193) 2,629,296 Vehicles 29,834 3,176 (5,663) - - 27,347 Furniture and tools 8,161 3,269 (482) (107) (2,863) 7,978 Reservoirs, dams and aqueducts 3,024,040 253,350 (150,608) (11) 38,962 3,165,733 Others 1,472,815 (161,726) - (787) (15,735) 1,294,567 7,871,753 485,746 2,975 7,983,632 Balance as of Balance as of January 1, 2012 December 31, 2012 Restated Additions Depreciation Write off Transference Restated Land 270,096 40,795 - - - 310,891 Buildings, civil works and improvements 507,227 7,975 (29,690) (517) 1 484,996 Machinery and equipment 2,483,488 178,910 (154,232) (1,948) 34,798 2,541,016 Vehicles 10,625 7,294 (3,829) (42) 15,786 29,834 Furniture and tools 2,774 5,972 (470) (8) (107) 8,161 Reservoirs, dams and aqueducts 3,082,435 86,529 (144,924) - - 3,024,040 Others 852,472 671,464 - (1,356) (49,765) 1,472,815 7,209,117 998,939 713 7,871,753 17.5 Effects of Law 12,783/2012 on the property, plant and equipment of Copel Geração On September 12, 2012, Provisional Measure 579 (MP 579) was published, which governs the extension of the concessions for generation, transmission and distribution of electric power, obtained by Law 9,074 of 1995. Decree 7,805/12 which regulates MP579 was published on September 17, 2012. In accordance with MP 579/12, the companies which have contracts for concessions for generation, transmission and distribution of power, maturing between 2015 and 2017, have the option of extending the concession terms, at the discretion of the granting authority, once, for a period of up to 30 years, provided that they accept early maturity of their existing contracts for December 2012. This extension is subject to the acceptance of certain conditions established by the granting authority, such as: i) fixed income according to criteria established by ANEEL, ii) agreement to service quality standards set by ANEEL and, iii) agreement with established amounts as compensation for the assets linked to the concession. The Company has not expressed interest in extending the concessions for generation falling due until 2017 (note 34.2.5) and therefore, the occurrence of MP 579 and subsequent regulations published for these generators, will not affect the cash flow forecast until the end of the current concessions. This is valid for revenue estimates and also for the indemnity expected to be paid by the end of the concession. F-49 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated This applies to the forecasts for revenue and also for the expectation of compensation of the assets not depreciated until the end of the concession. Decree 7,805/12 confirms the assumption currently adopted by the Company for impairment tests of assets, as it clarifies the condition of compensation to the new replacement value (VNR) at the discretion of the granting authority, of the residual balance of the assets recorded in each concession. The Company's management understands it has an assured contractual right with respect to compensation of the assets linked to the end of the public service concessions, using in the calculation of recovery the new replacement value (VNR) methodology, as defined by Law 12,783/12. 17.6 Depreciation Rates Depreciation rates (%) 12.31.2013 12.31.2012 Generation General equipment 6.92 6.22 Generators 3.43 2.83 Reservoirs, dams and headrace channel 2.35 1.99 Hidraulic turbines 3.63 2.45 Gas and steam turbines 2.30 2.26 Water cooling and treatment facilities 4.39 4.40 Gas conditioning equipament 4.39 4.40 Central administration Buildings 3.33 3.33 Office machinery and equipment 6.25 6.26 Furniture and tools 6.25 6.25 Vehicles 14.29 14.29 Telecommunications Transmission equipment 7.70 7.70 Terminal equipment 10.50 10.50 Infrastructure 6.30 6.30 The average rate for machinery and equipment is 3.56%. F-50 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Depreciation of the assets which are part of the original project of Mauá and Colíder Hydroelectric Power Plants The Company has assets from Mauá and Colíder Hydroelectric Power Plants for which the Granting Authority is not expected to provide full guarantee that it will indemnify the Company by the end of the concession period for the residual value of the assets which are part of the original project. This interpretation is grounded in law 8,987/95 and Decree 2,003/96. Accordingly, from the date these assets start operations they are depreciated at the rates set by ANEEL (Brazilian Electricity Regulatory Agency), limited to the concession period. As established on concession agreements, subsequent investments not forecast in the original project, provided that they are approved by the Granting Authority and have not yet been amortized, will be indemnified by the end of concessions. Therefore, these assets will be depreciated at the rates set by ANEEL. 17.7 Impairment of Assets The main principles underpinning the conclusions of Copel’s impairment tests are listed below: · lowest level of cash generating unit: concessions are analyzed individually; · recoverable value: value in use, or an amount equivalent to the discounted cash flows (before taxes) resulting from the continuous use of an asset until the end of its useful life; and · assessment of value in use: based on future cash flows in constant currency, converted to current value according to a real discount rate, before income taxes. The respective cash flows are estimated based on actual operational results, on the Company's annual corporate budget, as approved by the Board of Directors, on the resulting multi-year budget, and on future trends in the power sector. As for the time frame for the analysis, the Company takes into account the expiration date of each concession. As for market growth, Copel’s projections are consistent with historical data and the Brazilian economy's growth prospects. The respective cash flows are discounted at average discount rates, obtained through a methodology commonly employed by the market, supported by the regulator and approved by the Company’s senior management. Management believes it has a contractually guaranteed right to compensation for the assets related to concessions upon their expiration, and it accepts, for purposes of calculation of reimbursement and until further regulation is issued on this matter, that such compensation be valued according to the fair value of replacement of the respective assets. Thus, the principle of valuation of residual assets upon expiration of concessions has been established as the book value of these assets. F-51 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Even though there was no evidence that the Company’s operational assets suffered a loss in their recoverable value, the Company performed an impairment test. Based on the assumptions above, the Company has not identified a need to recognize an impairment provision. 17.8 Colíder Hydroelectric Power Plant (HPP) On July 30, 2010, at the ANEEL Auction of Power from New Projects 003/10, Copel Geração e Transmissão won the rights to the concession of the Colíder Hydroelectric Power Plant, which will feature 300 MW of installed capacity; the concession is valid for 35 years from the date of signature of Concession Contract no. 001/11-MME-HPP Colíder, which took place on January 17, 2011. This project is included in the Federal Government’s Growth Acceleration Program (PAC) and will comprise a main powerhouse rated 300 MW, which is enough to supply approximately one million people. The facility will take advantage of the hydroelectric potential discovered on the Teles Pires River, between the towns of Nova Canaã do Norte and Itaúba, in the northern region of the State of Mato Grosso. The National Bank for Economic and Social Development (BNDES) approved the classification of the HPP Colíder project for financial support feasibility analysis and the signed financing agreement, amounted to R$ 1,041,155, in December 2013 was released the amount of R$ 840,106 as note 21.5. The Colíder Hydroelectric Power Plant’s power output was sold at an ANEEL auction at a final price of R$ 103.40/MWh, as of July 1, 2010, adjusted according to the variation of the IPCA inflation index (R$ 126.81/MWh as of December 31, 2013). A total of 125 averages MW were sold, for supply starting in January 2015 for 30 years. The assured power of the project, established in its concession agreement, was 179.6 averages MW, after full motorization. The expenditures in this venture on December 31, 2013 totaled R$ . Total commitments already assumed with suppliers of equipment and services in connection with the Colíder Hydroelectric Power Plant amounted to R$ 471,340 as of December 31, 2013. 17.9 Consórcio Tapajós Copel Geração e Transmissão has signed a Technical Cooperation Agreement with eight other companies of the sector to conduct studies on the Tapajós and Jamanxim Rivers, in the North Region of Brazil, comprising an integrated environmental assessment of the Tapajós River Basin and viability and environmental studies of five hydroelectric projects, totaling 10,682 MW of installed capacity. F-52 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The power stations that are currently under study are Jatobá, with 2,338 MW, and São Luiz do Tapajós, the larger station, with 6,133 MW, both on the Tapajós River. In the future the Cachoeira do Caí (802 MW), Cachoeira dos Patos (528 MW) and Jamanxim (881 MW) power stations on the Jamanxim River will be studied. The expenditures on this project on December 31, 2013 totaled R$ 9,884. 17.10 Consórcio Empreendedor Baixo Iguaçu On August 27, 2013 Copel Geração e Transmissão entered into a consortium with Geração Céu Azul S.A., with ownership percentage of 30% and 70%, respectively, to build and operate the Baixo Iguaçu Hydroelectric Power Plant, with a minimum installed capacity of 350.20 MW, located in Rio Iguaçu, between the municipalities of Capanema and Capitão Leônidas Marques, and between HPP Governador José Richa and the Iguaçu National Park, in Paraná State, which runs on 3 Kaplan turbines. This consortium was named "Consórcio Empreendedor Baixo Iguaçu" - CEBI. The Consortium Member Agreement stipulated that Copel Geração e Transmissão will carry out the Proprietary Engineering services for CEBI, the value of this activity was set at R$ 15,392, which will be considered as a contribution from Copel Geração e Transmissão to the consortium. As of December 31, 2013 the expenses incurred on this venture amounted to R$ 341. F-53 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 18 Intangible Asset Concession Concession Right to use and autorization rights contracts software accumulated accumulated accumulated cost amortization (a) cost amortization (a) cost amortization (b) Other 12.31.2013 In service Assets with finite useful life Copel Geração e Transmissão (18.1) - - 15,884 (732) 17,734 (6,108) 43 26,821 Copel Distribuição (18.2) - - 3,664,119 (3,269,508) - - - 394,611 Copel Distribuição-obrig. especiais (18.3) - - (326,007) 256,417 - - - (69,590) Copel Telecomunicações - 22,386 (9,280) - 13,106 Compagas (18.4) - - 239,239 (101,937) 5,221 (3,296) - 139,227 Elejor (18.5) - - 263,920 (69,141) - - 6,286 201,065 UEG Araucária - 373 (206) - 167 Concession Right - Elejor (18.5) 22,626 (5,847) - 16,779 Autorization Right - Cutia (18.6) 5,809 - 5,809 Autorization Right - Nova Asa I 51,659 - 51,659 Autorization Right - Nova Asa II 51,745 - 51,745 Autorization Right - Nova Asa III 49,948 - 49,948 Autorization Right - Nova Eurus IV 53,154 - 53,154 Autorization Right - S. Maria 26,813 - 26,813 Autorization Right - S. Helena 28,955 - 28,955 Autorization Right - Ventos S. Uriel 13,445 - 13,445 304,154 3,857,155 45,714 6,329 1,003,714 Assets with indefinite useful life Compagas - 21 21 - 21 21 304,154 3,857,155 45,714 6,350 1,003,735 In progress Copel Geração e Transmissão (18.1) - - 17,209 - 1,940 - 2,531 21,680 Copel Distribuição (18.2) - - 1,091,217 - 1,091,217 Copel Distribuição-Special Liabilities (18.3) - (154,965) - (154,965) Copel Telecomunicações - 2,032 - 85 2,117 Compagas - - 70,716 - 70,716 Nova Asa Branca I - 44 44 Nova Asa Branca II - 44 44 Nova Asa Branca III - 190 190 Nova Eurus IV - 42 42 Santa Maria - 447 447 Santa Helena - 42 42 Ventos de Santo Uriel - 52 52 - - 1,024,177 - 3,972 - 3,477 1,031,626 2,035,361 (a) Amortization over the concession period (b) Annual amortization rate: 20% F-54 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Concession Concession Right to use and autorization rights contracts software accumulated accumulated accumulated Restated cost amortization (a) cost amortization (a) cost amortization (b) Other 12.31.2012 In service Assets with finite useful life Copel Geração e Transmissão (18.1) - - 12,905 (36) 15,158 (3,511) 43 24,559 Copel Distribuição (18.2) - - 3,713,620 (3,113,508) - - - 600,112 Copel Distribuição-Special Liabilities (18.3) - - (320,627) 211,651 - - - (108,976) Copel Telecomunicações - 25,819 (6,319) - 19,500 Compagas (18.4) - - 217,446 (86,920) 4,070 (2,906) - 131,690 Elejor (18.5) - - 263,920 (60,532) - - 5,927 209,315 UEG Araucária - 360 (145) - 215 Concession Right - Elejor (18.5) 22,626 (5,092) - 17,534 Autorization Right - Cutia (18.6) 5,809 - 5,809 28,435 3,887,264 45,407 5,970 899,758 Assets with indefinite useful life Copel Geração e Transmissão - 18 18 Compagas - 21 21 - 39 39 28,435 3,887,264 45,407 6,009 899,797 In progress Copel Geração e Transmissão (18.1) - - 15,101 - 991 - 4,312 20,404 Copel Distribuição (18.2) - - 898,361 - 898,361 Copel Distribuição-Special Liabilities (18.3) - - (83,748) - (83,748) Copel Telecomunicações - 1,467 - 7 1,474 Compagas - - 52,837 - 52,837 Elejor - 27 27 - - 882,551 - 2,458 - 4,346 889,355 1,789,152 (a) Amortization over the concession period (b) Annual amortization rate: 20% Changes in intangible assets . Concession contracts Concession Other In In Special Liabilities and autorization In In service progress In service In progress rights service progress Balance as of January 1, 2012 - Restated 1,224,874 674,591 24,098 4,271 30,011 1,716,944 Investment program - 840,119 - 11,685 851,804 Customers' financial participation - - - (107,980) - - - (107,980) Aneel concession - use of public assets - 1,886 - 1,886 Transfers to tax liabilities (8,073) (301) - (8,374) Transfers to accounts receivable related to the concession - remeasurement Resolution No. 474/2012 (136,658) - 53,245 - (83,413) Transfers to accounts receivable related to the concession - (405,521) - 57,916 - - - (347,605) Transfers to intangible assets in service 140,889 (140,889) (6,773) 6,773 - 34,824 (34,824) - Amortization of quotas - concession and autorization (256,731) - 42,709 - (755) (3,748) - (218,525) Amortization of quotas - Pasep/Cofins credits (12,544) - 2,287 - - 24 - (10,233) Write off (4,671) (3,586) - (68) (8,325) Disposal (191) - (191) Adjustments to financial assets classified as available for sale - 3,164 - 3,164 Balance as of December 31, 2012 - Restated 946,895 966,299 23,343 38,535 6,804 1,789,152 Investment program - 1,018,057 - - 275,719 - 5,297 1,299,073 Customers' financial participation - - - (160,614) - - - (160,614) Aneel concession - use of public assets - 5,087 - 5,087 Transfers to accounts receivable related to the concession - 2,589 - 2,589 Transfers to property, plant and equipment, net in progress - 165 (2,660) (2,495) Transfers to accounts receivable related to Transfers to accounts receivable related to the concession (Note 9.1) - (712,947) - 82,878 - - - (630,069) Transfers to intangible assets in service 87,599 (87,599) (6,519) 6,519 - 1,697 (1,697) - Amortization of quotas - concession and autorization (272,967) - 43,163 - (755) (6,627) - (237,186) Amortization of quotas - Pasep/Cofins credits (14,135) - 2,460 - - (497) - (12,172) Write off (5,443) (9,755) 282 - - (2,669) (295) (17,880) Write off - Resolution 367 (105) - (19) - (124) Balance as of December 31, 2013 741,844 1,179,142 298,307 33,174 7,449 2,035,361 F-55 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Changes in intangible assets by class of assets Concession Concession and autorization contracts rights Softwares Others Balance as of January 1, 2012 1,658,564 24,098 31,468 2,814 1,716,944 Additions 386,420 - 7,309 7,537 401,266 Transfer to accounts receivable related to the concession (83,413) - - - (83,413) Amortization of quotas - concession and autorization (224,279) (755) (3,724) - (228,758) Write off (8,257) - (65) - (8,322) Others (8,565) - - - (8,565) Balance as of December 31, 2012 1,720,470 23,343 34,988 10,351 1,789,152 Additions 232,461 275,719 3,032 2,265 513,477 Transfer to accounts receivable related to the concession - - 2,589 - 2,589 Amortization of quotas - concession and autorization (241,479) (755) (7,124) - (249,358) Write off (15,021) - (2,688) (295) (18,004) Others - - - (2,495) (2,495) Balance as of December 31, 2013 1,696,431 298,307 30,797 9,826 2,035,361 18.1 Copel Geração e Transmissão Intangible assets related to the use of public property (UBP) under an onerous concession. These intangible assets are amortized over the term of the concession contract. 18.2 Copel Distribuição The intangible asset for the concession represents the right to exploit the construction services and the supply of energy services and will be recovered through consumption and consequent billing to customers. ANEEL establishes, by Ruling no. 474/2012, the estimated economic useful life of each asset that makes up the energy distribution infrastructure, for purposes of tariff setting and also of assessment of the amount of compensation to be paid for revertible assets at the end of the concession's term. This estimate is reasonable and adequate for accounting and regulatory purposes and represents the best estimate of the assets’ economic useful lives accepted by the industry. The amortization of intangible assets reflects the pattern of estimated accrual of the corresponding economic benefits by Copel Distribuição, with expectation of amortization during to the term of the concession. The residual amount of each asset remaining over the term of the concession is allocated as accounts receivables related to the concession (Note 9). F-5 6 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 18.3 Copel Distribuição - Special liabilities Special liabilities comprise customers’ contributions, Federal Government budget grants, federal, state, and municipal funds, and special credits assigned to the investments in facilities related to a concession. Special obligations are not onerous liabilities and are not the shareholder’s credits. The scheduled date for settlement of these liabilities was the concession expiration date. ANEEL, by means of Regulatory Resolution no. 234/2006, as amended by Resolution no. 338/2008, established the guidelines, the applicable methodologies, and the initial procedures for the conduction of the second cycle of the periodic tariff review involving the Brazilian power distribution utilities, changing the characteristics of these liabilities. Both the outstanding balance and new additions have been amortized as of July 1, 2008, pursuant to ANEEL Ruling no. 3,073/06 and Circular Letter no. 1,314/07. Amortization is calculated based on the same average rate of distribution activity assets. According to the regulations of ANEEL, special obligations should be recorded in the statement of financial position as an offset to the total intangible and financial assets. The balance of special obligations reported in intangible assets will be amortized over the concession period. 18.4 Compagas These intangible assets are related to the construction of infrastructure and the acquisition of the necessary assets for the operation of gas distribution services and the right to collect from customers for gas supply. The construction of infrastructure and the acquisition of assets are deemed service rendering by the granting authority. Amortization of intangible assets reflects the current expectation for the future economic benefits of the asset to be consumed by Compagas, with expected average amortization of 7.1% p.y., limited to the concession period, for gas pipelines built until December 31, 2008 and 10% p.y. for other assets. At the end of the concession, the assets related to gas distribution service, after 2014, shall revert to the granting authority, and Compagas shall be reimbursed for the investments made based on their amortized replacement value, assessed through an independent auditing company, based on the values to be determined then. 18.5 Elejor Concession Contract Intangible assets related to the use of public property (UBP) under an onerous concession. These intangible assets have been amortized over the term of the concession contract, and the corresponding liability has been amortized by payments (Note 26). F-57 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Concession Rights The acquisition of the Elejor shares held by Triunfo Participações S.A., on December 18, 2003, resulted in total concession intangible asset of R$ 22,626. The straight line method of amortization of the concession intangible asset was economically determined by the expected income from the commercial operation of the concession, which expires in 2036, and its effect on the statements of income as of December 31, 2013 was R$ 755 (R$ 755 in 2012). 18.6 Concession rights - Cutia The acquisition resulted in concession rights amounting to R$ 5,809, which will be amortized over the concession period, from the start of commercial operation of the project, scheduled for January 1, 2015 for resolutions by ANEEL. The concession period of wind farms is 30 years from the date of publication of authorizing resolutions in the Official Gazette, which occurred on January 05, 2012. 18.7 Recoverable value of intangible asset (definite useful life) Although there is no indication of impairment, the Company has assessed the recoverable value of its intangible assets based on the present value of the corresponding estimated future cash flows. The values assigned to the assumptions represent Company management’s evaluation of the energy industry’s future trends and are based both on external sources of information and on historical data. Cash flows have been estimated based on the Company’s operating results and projections until the end of the concession, under the following main assumptions: · Organic growth compatible with historical data and the Brazilian economy's growth prospects; and · The average discount rate obtained through a methodology commonly employed on the market, taking into account the weighted average cost of capital (WACC), as discussed in Note 17.7. The recoverable value of these assets exceeds their book value, so there are no impairment losses to be recognized. F-58 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 19 Payroll, Social Charges and Accruals Restated 12.31.2013 12.31.2012 Social security liabilities Taxes and social contribution 39,115 61,312 Social security charges on paid vacation and 13th salary 30,008 34,160 69,123 95,472 Labor liabilities Payroll, net 2,524 3,015 Vacation 84,071 96,746 Profit sharing for the year 80,048 29,940 Voluntary redundancy 3,871 158,781 Assignments to third parties 48 54 170,562 288,536 239,685 384,008 20 Suppliers Restated 12.31.2013 12.31.2012 Energy supplies 581,968 517,982 Materials and supplies 373,195 471,526 Charges for use of grid system 72,151 82,195 Natural gas for resale 51,502 43,681 Natural gas and supplies for the gas business - renegotiation Petrobras 63,544 117,306 1,142,360 1,232,690 Current 1,092,239 1,131,782 Noncurrent 50,121 100,908 F-5 9 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 20.1 Main Power purchase agreements The power purchase agreements signed in the regulated power trading environment, shown at original value and adjusted annually according to the IPCA inflation index: . Supply Energy purchased Auction Average purchase period (annual average MW) date price (R$/MWh) Auction of power from existing facilities 1st Auction - Product 2006 2006 to 2013 812.41 12.07.2004 67.33 1st Auction - Product 2007 2007 to 2014 37.45 12.07.2004 75.46 2nd Auction - Product 2008 2008 to 2015 51.91 04.02.2005 83.13 4th Auction - Product 2009 2009 to 2016 44.76 10.11.2005 94.91 5th Auction - Product 2007 2007 to 2014 54.37 12.14.2006 104.74 8th Auction- Product 2010 Q5 2010 to 2014 0.010 11.30.2009 99.14 8th Auction- Product 2010 D5 2010 to 2014 0.012 11.30.2009 80.00 10th Auction- Product 2012 Q3 2012 to 2014 15.59 11.30.2011 79.99 1,016.51 Auction of power from new facilities 1st Auction- Product 2008 Hydro 2008 to 2037 3.61 12.16.2005 106.95 1st Auction- Product 2008 Therm 2008 to 2022 25.25 12.16.2005 132.26 1st Auction- Product 2009 Hydro 2009 to 2038 3.54 12.16.2005 114.28 1st Auction- Product 2009 Therm 2009 to 2023 42.37 12.16.2005 129.26 1st Auction- Product 2010 Hydro 2010 to 2039 72.41 12.16.2005 115.04 1st Auction- Product 2010 Therm 2010 to 2024 67.10 12.16.2005 121.81 3th Auction- Product 2011 Hydro 2011 to 2040 57.66 10.10.2006 120.86 3th Auction- Product 2011 Therm 2011 to 2025 54.22 10.10.2006 137.44 4th Auction- Product 2010 Therm 2010 to 2024 15.44 07.26.2007 134.67 5th Auction- Product 2012 Hydro 2012 to 2041 53.24 10.16.2007 129.14 5th Auction- Product 2012 Therm 2012 to 2026 115.38 10.16.2007 128.37 6th Auction- Product 2011 Therm 2011 to 2025 11.99 09.17.2008 128.42 7th Auction- Product 2013 Hydro 2013 to 2042 - 09.30.2008 98.98 7th Auction- Product 2013 Therm 2013 to 2027 139.67 09.30.2008 145.23 8th Auction- Product 2012 Hydro 2012 to 2041 0.01 08.27.2009 144.00 8th Auction- Product 2012 Therm 2012 to 2026 0.14 08.27.2009 144.60 662.03 Structuring projects auction Santo Antonio 2012 to 2041 52.55 12.10.2007 78.87 Jirau 2013 to 2042 54.94 05.19.2008 71.37 107.49 F-60 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21 Loans and Financing Current liabilities Noncurrent liabilities Principal Charges 12.31.2013 12.31.2012 12.31.2013 12.31.2012 Foreign currency STN (21.1) 1,568 586 2,154 3,311 62,661 56,029 Eletrobras 7 - 7 6 - 5 1,575 586 2,161 3,317 62,661 56,034 Local currency Banco do Brasil (21.2) 644,182 71,885 716,067 168,624 886,893 1,373,235 Eletrobras (21.3) 49,322 7 49,329 54,204 130,427 178,841 Finep (21.4) 6,869 66 6,935 2,014 33,622 27,511 BNDES (21.5) 19,289 1,487 20,776 18,156 1,104,333 196,699 Banco do Brasil Transfer BNDES (21.6) 11,369 469 11,838 14,975 148,742 157,268 Promissory Notes (21.7) 150,000 - 150,000 - - - 881,031 73,914 954,945 257,973 2,304,017 1,933,554 882,606 74,500 957,106 261,290 2,366,678 1,989,588 21.1 Department of the National Treasury - STN Number of Final Annual rate p.y. Type of bonus installment maturity Amortization (interest + commission) Principal 12.31.2013 12.31.2012 Capitalization Bond 21 04.10.2014 Semi Annual 8.0% + 0.20% 12,225 1,595 4,180 Par Bond 1 04.11.2024 Single installment 6.0% + 0.20% 17,315 37,385 22,548 Discount Bond 1 04.11.2024 Single installment Libor Semi Annual+0.8125%+0.20% 12,082 25,835 32,612 64,815 59,340 Current 2,154 3,311 Noncurrent 62,661 56,029 Company: Copel Issue Date: 05.20.1998 Collateral: Company’s centralized revenues account. For the Discount and Par Bonds, there are collateral deposits of R$ 18,700 and R$ 26,671 as of December 31, 2013 (R$ 17,820 and R$ 25,426 as of December 31, 2012), respectively (Note 6.1). Note: The restructuring of medium and long-term debt in connection with the financing received under Law nº 4,131/62. F-61 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21.2 Banco do Brasil S.A. Issue Number of Final Annual rate p.y. Contracts Date installment maturity (interest + commission) Principal 12.31.2013 12.31.2012 Law 8,727/93 (a) 03.30.1994 240 03.01.2014 TJLP and IGP-M + 5.098% 28,178 66 298 21/02155-4 (b) 09.10.2010 3 08.15.2015 98.5% of average rate of CDI 350,000 311,286 430,932 21/02248-8 (c) 06.22.2011 1 06.01.2015 99.5% of average rate of CDI 150,000 184,735 170,142 CCB 21/11062X (d) 08.26.2013 3 07.27.2018 106.0% of average rate of CDI 151,000 152,135 - NC 330600129 (e) 01.31.2007 1 01.31.2014 106.5% of average rate of CDI 29,000 30,156 29,911 NC 330600132 (f) 02.28.2007 1 02.28.2014 106.2% of average rate of CDI 231,000 238,591 236,729 NC 330600151 (g) 07.31.2007 1 07.31.2014 106.5% of average rate of CDI 18,000 18,718 18,565 NC 330600156 (h) 08.28.2007 1 08.28.2014 106.5% of average rate of CDI 14,348 14,821 14,705 NC 330600157 (i) 08.31.2007 1 08.31.2014 106.5% of average rate of CDI 37,252 38,439 38,143 NC 330600609 (j) 08.19.2011 3 07.21.2016 109.41% of average rate of CDI 600,000 614,013 602,434 1,602,960 1,541,859 Current 716,067 168,624 Noncurrent 886,893 1,373,235 Company: Copel Distribuição: (a) (b) (c) (d) Parent Company: (e) (f) (g) (h) (i) (j) Annual installment Along with the interest in proportion to the installments, the first amount of R$ 116,666, maturing on 08.25.2013 and others of R$ 116,667, maturing on 07.11.2014 and 08.15.2015: (b) Together with the data is the interest accrued on the installments, in the amount of R$ 50,333, falling due on July 27, 2016, July 27, 2017 and July 27, 2018: (d) The first amount of R$ 200,000, maturing on 07.21.2014 and other on 07.21.2015 and 07.21.2016: (i) Destination: Private Credit Assignment Agreement with the Federal Government: (a) Working capital: (b) (c) (d) Only purpose of paying the debts: (e) (f) (g) (h) (i) (j) Collateral: Copel’s accounts receivable: (a) Pledge until 360 days: (b) (c) Assignment of receivables: (d) F-62 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21.3 Eletrobras - Centrais Elétricas Brasileiras S.A. Issue Number of Final Annual rate p.y. Contracts Date installment maturity (interest + commission) Principal 12.31.2013 12.31.2012 1293/94 (a) 09.23.1994 180 06.30.2016 5.5% to 6.5% + 2.0% 307,713 83,362 119,038 980/95 (b) 12.22.1994 80 11.15.2018 8.0% 11 12 16 981/95 (c) 12.22.1994 80 08.15.2019 8.0% 1,169 376 441 982/95 (d) 12.22.1994 80 02.15.2020 8.0% 1,283 142 166 983/95 (e) 12.22.1994 80 11.15.2020 8.0% 11 179 205 984/95 (f) 12.22.1994 80 11.15.2020 8.0% 14 77 87 985/95 (g) 12.22.1994 80 08.15.2021 8.0% 61 47 53 002/04 (h) 06.07.2004 120 07.30.2016 8.0% 30,240 2,846 4,059 142/06 (i) 05.11.2006 120 09.30.2018 5.0% + 1.0% 74,340 17,286 21,333 206/07 (j) 03.03.2008 120 08.30.2020 5.0% + 1.0% 109,642 59,357 69,351 273/09 (k) 02.18.2010 120 12.30.2022 5.0% + 1.0% 63,944 14,798 16,525 2540/06 (l) 05.12.2009 60 10.30.2016 5.0% + 1.5% 2,844 1,274 1,771 179,756 233,045 Current 49,329 54,204 Noncurrent 130,427 178,841 Company: Copel Geração e Transmissão: (a) Copel Distribuição: (b) (c) (d) (e) (f) (g) (h) (i) (j) (k) (l) Destination: Financial cover up to 29.14% of the total project of HPP Governador José Richa Implementation and transmission system: (a) National Program for Watering - Proni: (b) (c) (d) (e) (f) (g) Rural Electricity Program - Luz para Todos: (h) (i) (j) (k) National Program for Efficient Public Lighting - ReLuz: cover 75% of the total cost of the Project for the City of Ponta Grossa:(l) Collateral: The guarantee is represented by the income, supported by power of attorney granted by a public instrument, and the issue of promissory notes equal to the number of installments falling due. Note: Final Grace Period: 12.30.2012 (k) F-63 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21.4 Finep Issue Number of Final Annual rate p.y. Contracts Date installment maturity (interest + commission) Principal 12.31.2013 12.31.2012 2070791-00 (a) 11.28.2007 49 12.15.2014 0.37% above TJLP 5,078 1,147 2,295 2070790-00 (b) 11.28.2007 49 12.15.2014 0.13% above TJLP 3,535 547 1,618 21120105-00 (c) 05.17.2012 81 10.15.2020 4.0% 35,095 21,223 15,526 21120105-00 (c) 05.17.2012 81 10.15.2020 3.5% + TR 17,103 17,640 10,086 40,557 29,525 Current 6,935 2,014 Noncurrent 33,622 27,511 Company: Copel Geração e Transmissão: (a) (b) Copel Telecomunicações: (c) Destination: Research and Development Project GER 2007: (a) Research and Development Project TRA 2007: (b) BEL project - ultra wide band intranet service (Ultra Wide Band - UWB): (c) Collateral: Withhold the amounts from the checking account in which revenues are deposited: (a) (b) (c) Note: R$ 414 were returned for not having been executed in the project. (b) In replacement to the contract 2100567-00, signed on November 29, 2010. Credit of R$ 52,198 to be offered in six parcels. In contrast, the financed commits to participate in the costs of preparation with the minimum value of R$ 8,324. Were released three parcels, totaling R$ 38,471 of this amount, R$ 12,664 was released in 2013. The maturity of the 1st installment is February 15, 2014. (c) F-64 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated BNDES Issue Number of Maturity Annual rate p.y. Contracts Date installment initial final (interest + commission) Principal 12.31.2013 12.31.2012 820989.1 (a) 03.17.2009 179 02.15.2012 01.15.2028 1.63% above TJLP 169,500 160,572 172,137 1120952.1-A (b) 12.16.2011 168 05.15.2012 04.15.2026 1.82% above TJLP 42,433 37,484 39,568 1120952.1-B (c) 12.16.2011 168 05.15.2012 04.15.2026 1.42% above TJLP 2,290 2,022 3,150 1220768.1 (d) 09.28.2012 192 08.15.2013 07.15.2029 1.36% above TJLP 73,122 67,259 - 13211061 (e) 12.04.2013 192 11.15.2015 10.15.2031 1.49% above TJLP 1,041,155 840,106 - 13210331 (f) 12.03.2013 168 09.15.2014 08.15.2028 1.49% and 1.89% above TJLP 17,644 17,666 - 1,125,109 214,855 Current 20,776 18,156 Noncurrent 1,104,333 196,699 Company: Copel Geração e Transmissão Financial charges: It will be paid monthly after the first payment of the principal amount. Destination: Construction of the Mauá Hydroelectric Power Plant and its transmission system: (a) Implementation of transmission line between substations Foz do Iguaçu and Cascavel Oeste: (b) Purchase of machinery and equipment: (c) Implementation of Cavernoso II SHP: (d) Implementation of HPP Colíder and associated transmission system: (e) Implementation of the 230/138kV Cerquilho III Substation: (f) Collateral: All the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market (“Contracts for the Sale of Energy in the Regulated Environment” or CCEARs) in connection with this project (a) and (d) Copel Geração e Transmissão has undertaken to assign to the BNDES the rights it holds under Concession Arrangement 027/2009-ANEEL, and to submit as a guarantee to the BNDES the credit rights deriving from the provision of energy transmission services stipulated in the Concession Arrangement (Transmission Services Agreement 09/2010), by Copel Geração e Transmissão and the National Electric System Operator (Operador Nacional do Sistema Elétrico or ONS), the transmission concession operators and the users of the transmission system, including the entire revenue deriving from the transmission services provided: (b) and (c) Statutory assignment of the rights under Concession Agreement 01/2011MME-HPP Colíder and statutory assignment under the electricity purchase and sale agreement (CCVEE) between Copel and Sadia S.A.: (e) Statutory assignment of the rights under Public Electricity Transmission Service Concession Agreement 015/2010-ANEEL, between Copel and the federal government: (f) F-65 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21.6 Banco do Brasil - Distribution of Funds from BNDES Issue Number of Maturity Annual rate p.y. Contracts Date installment initial final (interest + commission) Principal 12.31.2013 12.31.2012 21/02000-0 04.16.2009 179 02.15.2012 01.15.2028 2.13% above TJLP 169,500 160,580 172,243 160,580 172,243 Current 11,838 14,975 Noncurrent 148,742 157,268 Company: Copel Geração e Transmissão Financial charges: It will be paid quarterly during the grace period and monthly after the first payment of the principal amount Destination: Construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul Collateral: All the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market (“Contracts for the Sale of Energy in the Regulated Environment” or CCEARs) in connection with this project 21.7 Promissory notes – Wind Power Issue Single Annual rate p.y. Company Date Maturity (interest + commission) Principal 12.31.2013 Nova Asa Branca I (a) 12.26.2013 06.24.2014 100% of average rate of CDI + 0.90% 22,000 22,000 Nova Asa Branca II (a) 12.26.2013 06.24.2014 100% of average rate of CDI + 0.90% 22,000 22,000 Nova Asa Branca III (a) 12.26.2013 06.24.2014 100% of average rate of CDI + 0.90% 22,000 22,000 Nova Eurus IV (a) 12.26.2013 06.24.2014 100% of average rate of CDI + 0.90% 22,000 22,000 Santa Maria (b) 12.26.2013 06.24.2014 100% of average rate of CDI + 0.90% 25,000 25,000 Santa Helena (c) 12.26.2013 06.24.2014 100% of average rate of CDI + 0.90% 24,000 24,000 Ventos de Santo Uriel (d) 12.26.2013 06.24.2014 100% of average rate of CDI + 0.90% 13,000 13,000 150,000 Features: Promissory notes issued as follows: 4 notes issued with unit values of R$ 5,500 (a); 5 notes issued with unit values of R$ 5,000 (b) 6 notes issued with unit values of R$ 4,000 (c), and 13 notes issued with unit values from R$ 1,000 (d) Financial Charges: Interest paid in full at maturity. Destination: Guarantee funds for the investment program with the construction of wind power plants. Warranty: Fidejussory Guarantor: Copel Fiduciary agent: C&D Distribuidora de Títulos e Valores Mobilíarios S.A F-66 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21.8 Breakdown of loans and financing by currency and index Index and change in foreign currencies accumulated in the period (%) 12.31.2013 % 12.31.2012 % Foreign currency U.S. Dolar 14.64 64,822 1.95 59,351 2.64 64,822 1.95 59,351 2.64 Local currency TJLP 5.00 1,308,607 39.37 387,111 17.20 IGP-M 5.51 65 - 284 0.01 Ufir 0.00 96,394 2.90 114,006 5.06 Finel 1.07 83,361 2.51 119,040 5.29 CDI 41.59 1,752,895 52.74 1,541,561 68.49 TR 0.19 - - 13,998 0.62 Without indexer - 17,640 0.53 15,527 0.69 3,258,962 98.05 2,191,527 97.36 3,323,784 100.00 2,250,878 100.00 Current 957,106 261,290 Noncurrent 2,366,678 1,989,588 21.9 Maturity of noncurrent installments 12.31.2013 Foreign currency Local currency Total 2015 - 632,865 632,865 2016 - 369,456 369,456 2017 - 154,749 154,749 2018 - 153,839 153,839 2019 - 100,379 100,379 After 2020 62,661 892,729 955,390 62,661 2,304,017 2,366,678 F-67 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 21.10 Changes in loans and financing Foreign currency Local currency Current Noncurrent Current Noncurrent Total Balance as of January 1, 2012 4,490 53,955 111,997 2,004,030 2,174,472 Funding - - - 81,723 81,723 Charges 2,738 - 133,106 48,507 184,351 Monetary and exchange variations 163 4,712 174 1,460 6,509 Transfers 2,633 (2,633) 202,166 (202,166) - Amortization - principal (2,302) - (35,566) - (37,868) Amortization - interest and variation (4,405) - (153,904) - (158,309) Balance as of December 31, 2012 3,317 56,034 257,973 1,933,554 2,250,878 Funding - - 150,000 1,089,126 1,239,126 Charges 2,732 - 143,636 38,210 184,578 Monetary and exchange variations 258 7,974 241 1,342 9,815 Transfers 1,347 (1,347) 758,215 (758,215) - Amortization - principal (1,478) - (30,030) - (31,508) Amortization - interest and variation (4,015) - (325,090) - (329,105) Balance as of December 31, 2013 2,161 62,661 954,945 2,304,017 3,323,784 21.11 Contracts with clauses for anticipated maturity The Company and its subsidiaries contracted loans which include clauses requiring that they maintain certain economic-financial indices within previously established parameters, as well as other conditions that have to be observed, such as: no alterations to the investment interest of the Company in the capital of subsidiaries that represents a change in control, without prior notice; specifically for Copel Geração e Transmissão, no dividend distributions or payments for interest on own capital to be made, for which the amount, individually or together, exceeds the minimum compulsory amount, without prior and express authorization. Non compliance with these terms could result in the anticipated maturity of the debts and/or fines. At December 31, 2013 all of the terms were analyzed, and it was identified that all contractual covenants had been complied with. F-68 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 22 Debentures Issue Number of Maturity Annual rate p.y. Debentures Date installment initial final (interest) Principal 12.31.2013 12.31.2012 1st issue (a) 10.30.2012 2 10.30.2016 10.30.2017 DI + Spread 0.99% p.y. 1,000,000 1,015,389 1,010,677 2nd issue (b) 09.26.2013 60 10.26.2013 09.26.2018 DI + Spread 1.00% p.y. 203,000 192,556 - 1,207,945 1,010,677 Current 57,462 12,719 Noncurrent 1,150,483 997,958 Company: Copel Distribuição: (a) Elejor: (b) Characteristics: Simple debentures, single series, unconvertible, unsecured debenture, was approved for public offering under restricted placement efforts, in the minimum amount of R$ 1,000,000 (a) and R$ 203,000 (b) 100,000 (a) and 20,300 (b) notes were issued with a unit value of R$ 10. The debentures' unit values will not be adjusted for inflation. Finance charges: Interest paid half-yearly in April and October: (a) Interest paid monthly: (b) Allocation: Working capital or used to make investments in the issuer: (a) Full settlement of the loan agreement with Copel: (b) Collaterals: Personal guarantee (a) and (b) Guarantor: Copel: (a) Copel, at the ratio of 70% and Paineira Participações S.A., at the ratio of 30%: (b) Trustee: C&D Distribuidora de Títulos e Valores Mobilíarios S.A. (a) (b) 22.1 Change in debentures Current Noncurrent Total Balance as of January 1, 2012 - - - Funding - 1,000,000 1,000,000 Charges 14,858 (2,042) 12,816 Amortization - interest and variation (2,139) - (2,139) Balance as of December 31, 2012 12,719 997,958 1,010,677 Funding 40,600 162,400 203,000 Charges 89,282 5,259 94,541 Transfers 15,134 (15,134) - Amortization - principal (10,152) - (10,152) Amortization - interest and variation (90,121) - (90,121) Balance as of December 31, 2013 57,462 1,150,483 1,207,945 F-69 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 22.2 Contracts with clauses for anticipated maturity Copel Distribuição and Elejor issued debentures that contain covenants that require the maintenance of certain economic and financial indices within previously established parameters with enforceability of compliance with annual and other conditions to be observed, such as changing the shareholding of the Company in the share capital representing a change of control without the prior consent of the Debenture Holders; not making without prior written consent of the Debenture holders, payments of dividends or payments of interest on equity, if they are in arrears regarding compliance with any of their financial obligations or they do not meet the established financial indices. Failure to comply with these conditions may allow early call of the debentures. At December 31, 2013 all of the terms were analyzed, and it was identified that all contractual covenants had been complied with. 23 Post-Employment Benefits The Company and its subsidiaries sponsor retirement and pension plans (Pension Plans I, II, and III) and a medical and dental care plan (Healthcare Plan) to both current and retired employees and their dependents. Due to the unification of the regulations for Plans I and II in the final quarter of 2013, the plan was given a new name and is now known as the Unified Plan. 23.1 Benefit Pension Plan The unified pension plan is a Defined Benefit Plan - BD in which the income is predetermined, according to each individual's salary, and pension plan III is a Defined Contribution Plan - CD. The costs assumed by the sponsors for these plans are recognized according to the actuarial evaluation prepared annually by independent actuaries in accordance with the rules established by the Technical PronouncementIAS 19 (R1) and IFRIC 14. The economic and financial assumptions for purposes of the actuarial evaluation are discussed with the independent actuaries and approved by the sponsors’ management. 23.2 Healthcare Plan The Company and its subsidiaries allocate resources for the coverage of health-care expenses incurred by their employees and their dependents, within rules, limits, and conditions set in specific regulations. Coverage includes periodic medical exams and is extended to all retirees and pensioners for life. F-70 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 23.3 Statement of financial position and statement of income Amounts recognized in the statement of financial position, under Post-Employment Benefits, are summarized below: Consolidado Restated 12.31.2013 12.31.2012 Pension plan 5 989 Healthcare plan 967,227 700,060 967,232 701,049 Current 29,983 25,819 Noncurrent 937,249 675,230 The Company reviewed its actuarial position established in the last fiscal year on December 31, 2012, which is mainly due to the increase in interest rates and the variation on the actual costs. Therefore, financial assumptions were reviewed together with the Company's independent actuary, considering a new discount rate on December 31, 2013 according to the latest auctions of federal government bonds. The plans' net assets were also reviewed and revalued at their fair values. The amounts recognized in the statement of income are shown below: 12.31.2013 12.31.2012 12.31.2011 Pension plan (CD) 51,857 46,345 45,187 Pension plan (CD) - management 988 751 455 Healthcare plan - post employment 76,815 94,456 71,620 Healthcare plan 46,435 41,269 33,542 Healthcare plan - management 101 57 41 176,196 182,878 150,845 F-71 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Changes in the post-employment benefits Current Noncurrent liabilities liabilities Total Balance as of January 1, 2012 - Restated 36,037 419,253 455,290 Appropriation of actuarial calculation - 94,610 94,610 Pension and healthcare contributions 101,477 - 101,477 Adjustment related to actuarial losses - 186,392 186,392 Transfers 25,025 (25,025) - Amortizations (136,720) - (136,720) Balance as of December 31, 2012 - Restated 25,819 675,230 701,049 Appropriation of actuarial calculation - 76,524 76,524 Pension and healthcare contributions 119,149 - 119,149 Adjustment related to actuarial losses - 216,967 216,967 Transfers 31,472 (31,472) - Amortizations (146,457) - (146,457) Balance as of December 31, 2013 29,983 937,249 967,232 23.4 Actuarial valuation Actuarial assumptions The actuarial assumptions used to determine the amounts of liabilities and costs for 2013 and 2012 are shown below: Actual Nominal Actual Nominal Economic Inflation p.y. - 5.93% - 5.35% Discount rate expected return on plan assets rate p.y. Pension plan 6.08% 12.37% 3.30% 8.83% Healthcare plan 6.20% 12.50% 3.84% 9.40% Compensation increase p.y. 2.00% 8.05% 2.00% 7.46% Demographic Mortality table AT - 2000 AT - 2000 Disabled mortality table AT - 83 AT - 83 Disability table Light M Light M Number of participants and beneficiaries Pension plan Healthcare plan 12.31.2013 12.31.2012 12.31.2013 12.31.2012 Number of active participants 9,325 9,637 8,824 9,297 Number of inactive participants 7,211 6,734 6,233 5,417 Number of dependent - - 24,307 23,949 Total 16,536 16,371 39,364 38,663 F-72 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Life expectancy from the average age – Annuity Table AT-2000 (in years) Plan BD Plan CD December 31, 2013 Retired Participants 17.72 26.67 Pensioner Participants 18.48 30.12 December 31, 2012 Retired Participants 18.00 25.30 Pensioner Participants 21.30 33.80 The average age of inactive participants of the healthcare and pension plans of the Company is 64.0 years. Actuarial valuation Based on the review of the assumptions, the values of the pension plan as of December 31, 2013 amounted to a plan surplus of R$ 362,035, while the position at December 31, 2012 was R$ 578,288, as summarized below: Benefit plan Pension plan Healthcare plan 12.31.2013 Restated 12.31.2012 Defined benefit obligation 3,941,108 1,092,697 5,033,805 5,412,342 Fair value of plan's assets (4,303,143) (125,470) (4,428,613) (5,290,570) Plan coverage status 967,227 605,192 121,772 Not recognized asset 362,035 - 362,035 578,288 - 967,227 967,227 700,060 The Company made an adjustment to its assistance liabilities through the actuarial report issued on September 30, 2013, when it recorded R$ 155,314 in other comprehensive income corresponding to the actuarial loss determined by that date. On December 31, 2013 it was recorded an additional amount of R$ 61,653 corresponding to the actuarial loss determined by the actuarial report issued on December 31, 2013. F-73 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Changes in actuarial liabilities Pension plan Healthcare plan Present value of liability actuarial net as of January 1, 2011 3,454,626 548,924 Service cost 22,616 6,507 Interest cost 383,499 62,314 Benefits paid (243,185) (100,235) Actuarial (profits) / losses 190,294 46,313 Present value of liability actuarial net as of December 31, 2011 3,807,850 563,823 Service cost 330 2,341 Interest cost 342,636 83,074 Benefits paid (264,676) (13,278) Benefits granted 244 - Actuarial (profits) / losses 677,202 212,796 Present value of liability actuarial net as of December 31, 2012 4,563,586 848,756 Service cost 1,115 11,852 Interest cost 359,412 62,241 Benefits paid (249,939) (46,373) Benefits granted (244) - Actuarial (profits) / losses (732,822) 216,221 Present value of liability actuarial net as of December 31, 2013 3,941,108 1,092,697 Changes in plan assets Pension plan Healthcare plan Fair value of plan assets as of January 1, 2011 3,939,606 128,560 Expected return of plan assets 441,922 13,556 Contributions sponsor and employees 24,121 - Benefits paid (243,185) (100,235) Actuarial gains (losses) (178,321) 78,909 Fair value of plan assets as of December 31, 2011 3,984,143 120,790 Expected return of plan assets 421,581 13,867 Contributions sponsor and employees 27,027 - Benefits paid (264,676) (13,277) Benefits granted 244 - Actuarial gains (losses) 973,555 27,316 Fair value of plan assets as of December 31, 2012 5,141,874 148,696 Expected return of plan assets 438,761 - Contributions sponsor and employees 2,077 - Benefits paid (249,939) (46,373) Benefits granted (244) - Actuarial gains (losses) (1,029,386) 23,147 Fair value of plan assets as of December 31, 2013 4,303,143 125,470 Estimated costs The estimated net periodic plan costs (gains) for 2014, for each plan, are shown below: Pension plan Healthcare plan Cost of current service 999 8,055 9,054 Cost of estimated interest 405,498 110,900 516,398 Expected return on plan assets (524,992) (15,945) (540,937) Estimated contributions of employees (399) - (399) Costs (gains) 103,010 F-74 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Sensitivity Analysis The following tables feature a sensitivity analysis which shows the effect of a one percent increase or decrease in the assumed rates of variation of pension and healthcare costs on the aggregate service cost and interest cost components of the net periodic post-employment pension and healthcare costs and on the accumulated postemployment pension and healthcare benefit liabilities. . Projected scenario Present Increase 1% Decrease 1% Sensitivity of the rate of long-term interest Impacts on the obligations of the pension 6.08% -7.56% 10.13% Impacts in thousands of reais - R$ (245,977) 329,550 Impacts on the obligations of health program 6.20% -17.66% 12.28% Impacts in thousands of reais - R$ (158,967) 110,499 Sensitivity of the to grow rate of medical costs Impacts on the obligations of health program 1.00% 4.68% -12.63% Impact on cost of service the following year (R$) 58,552 (129,763) Sensitivity of the service cost Impacts on the obligations of the pension 1.00% -0.40% 0.31% Impacts in thousands of reais - R$ (15,589) 12,323 Impacts on the obligations of health program 1.00% -1.33% 0.48% Impacts in thousands of reais - R$ (14,497) 5,217 Employee benefits payable The estimated benefits to be paid by the Company in the next five years and the total benefits for the following fiscal years are shown below: Pension plan Other benefits Total 2014 421,686 96,050 517,736 2015 436,672 96,431 533,103 2016 449,775 96,928 546,703 2017 460,290 97,668 557,958 2018 949,227 198,411 1,147,638 2020 to 2050 9,888,916 2,603,665 12,492,581 F-75 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Asset allocation and investment strategy The asset allocation for the Company’s pension and healthcare plans at the end of 2013 and the allocation goal for 2014, by asset category, are shown below: Goals for 2014 2013 Fixed income 84.2% 85.8% Variable income 8.8% 10.3% Loans 1.9% 1.5% Real Estate 2.0% 1.7% Structured investments 3.1% 0.7% 100.0% 100.0% Below are the limits set by the Fund management: Unified Plan (BD) Plan III (CD) goal (%)(*) minimum (%) goal (%)(*) minimum (%) Fixed income 93.0% 87.0% 67.2% 56.0% Variable income 1.0% 0.0% 23.8% 10.0% Loans 1.0% 0.0% 3.5% 2.0% Real Estate 2.5% 1.0% 1.0% 0.0% Structured investments 2.5% 0.0% 4.5% 0.0% (*) Goal based on the total investment for each plan. Administration of Copel foundation decided to keep the conservatism related to variable income, in view of the legal limit allowed that is 70%. On December 31, 2013 and 2012, the pension plan assets included the following securities issued by Copel: Defined benefit pension plan 12.31.2013 12.31.2012 Shares 1,832 1,909 1,832 1,909 Additional information Copel also sponsors a defined contribution plan for all its employees. The contributions made in the years ended on December 31, 2013 and 2012 were R$ , and R$ 59,742, respectively. F- 76 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 24 Customer Charges Due 12.31.2013 12.31.2012 Global Reserval Reserve (RGR) 31,652 15,581 Energy Development Account (CDE) 6,342 23,719 Fuel Consumption Account (CCC) - 17,198 37,994 56,498 25 Research and Development and Energy Efficiency 25.1 Balances recognized to invest in R&D (Research and Development) and EEP (Energy efficiency program) . Applied and Balance Balance Balance as of Balance as of unfinished to collect to apply 12.31.2013 12.31.2012 Research and Development - R&D FNDCT (a) - 3,771 - 3,771 3,424 MME - 1,887 - 1,887 1,712 R&D 29,179 - 142,749 171,928 142,384 29,179 5,658 142,749 177,586 147,520 Energy efficiency program - EEP 40,242 - 64,753 104,995 116,640 69,421 5,658 207,502 282,581 264,160 Current 127,860 159,599 Noncurrent 154,721 104,561 (a) National Fund for Scientific and Technological Development F-77 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 25.2 Changes in balances for R&D and EEP FNDCT MME R&D EEP current current current noncurrent current noncurrent Balance as of January 1, 2012 3,017 1,510 34,910 86,027 117,478 8,622 251,564 Additions 19,296 9,648 842 18,454 - 26,079 74,319 Performance agreement - 145 145 Selic interest rate - - 114 9,000 - 5,631 14,745 Transfers - - 11,420 (11,420) 37,977 (37,977) - Payments (18,889) (9,446) - (28,335) Concluded projects - - (6,963) - (41,315) - (48,278) Balance as of December 31, 2012 3,424 1,712 40,323 102,061 114,140 2,500 264,160 Additions 21,692 10,847 869 20,825 - 25,109 79,342 Performance agreement - 619 619 Selic interest rate - - 111 10,207 - 4,907 15,225 Transfers - - 8,121 (8,121) 3,386 (3,386) - Payments (21,345) (10,672) - (32,017) Concluded projects - - (2,468) - (42,280) - (44,748) Balance as of December 31, 2013 3,771 1,887 46,956 124,972 75,246 29,749 282,581 F- 78 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 26 Accounts Payable related to concession - Use of Public Property These refer to concession charges for use of public property (UPP). Current Noncurrent Grants Signature Final 12.31.2013 12.31.2012 12.31.2013 12.31.2012 HHP Mauá (a) 06.29.2007 07.03.2007 07.2042 913 884 12,612 12,083 HHP Colider (b) 12.29.2010 01.17.2011 01.2046 118 - 17,091 15,101 SHP Cavernoso (c) 07.11.2013 07.11.2013 07.2018 35 - 101 - SHP Apucaraninha (d) 07.11.2013 07.11.2013 07.2018 247 - 702 - SHP Chopim I (e) 07.11.2013 07.11.2013 07.2015 55 - 26 - SHP Chaminé (f) 07.11.2013 07.11.2013 07.2018 427 - 1,214 - Fundão – Santa Clara Hydroelectric Energy Complex (g) 10.23.2001 10.25.2001 10.2036 49,686 47,593 388,547 371,896 51,481 48,477 420,293 399,080 Company: Copel Geração e Transmissão: (a) (b) (c) (d) (e) (f) Elejor: (g) Discount rate applied to calculate present value: Actual net discount rate, in line with the estimated long-term rate. It bears no relationship with the expected project return: 5.65% p.y. (a) 7.74% p.y. (b) (c) (d) (e) (f) 11.00% p.y. (g) Payment to the federal government: Monthly installments equivalent to 1/12 of the proposed annual payment of R$ 643 (51% of R$ 1,262), according to clause six of Concession Agreement number 001/07: (a) Monthly installments equivalent to 1/12 of the proposed annual payment of R$ 1,256, as from the date the hydroelectric power plant starts operations, according to clause six of Concession Agreement number 001/11: (b) Monthly installments equivalent to 1/12 of the proposed annual payment, according to clause fifth of Concession Agreement number 007/2013,for a period of five years, the values ​​of R$ 34: (c); R$ 240: (d), R$ 53: (e) and R$ 414: (f) Monthly installments equivalent to 1/12 of the proposed annual payment of R$ 19,000, from the sixth to the thirty-fifth year of concession or while the hydroelectric resources are being explored, according to the bid approval document and clause six of Concession Agreement number 125/01: (g) Annual adjustment of installments for inflation: Variation IPCA: (a) (b) (c) (d) (e) (f) Variation IGP-M: (g) F-79 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 26.1 Nominal value and present value – use of public property Nominal value Present value 2013 52,392 51,481 2014 53,770 45,954 2015 53,738 41,467 2016 53,738 37,446 After 2016 1,022,841 295,426 1,236,479 471,774 26.2 Change in Accounts Payable related to concession - Use of Public Property Current Noncurrent liabilities liabilities Total Balance as of January 1, 2012 44,656 370,442 415,098 Aneel concession - use of public assets - 1,886 1,886 Transfers from noncurrent to current liabilities 44,680 (44,680) - Payments (44,411) - (44,411) Monetary variation 3,552 71,432 74,984 Balance as of December 31, 2012 48,477 399,080 447,557 Aneel concession - use of public assets 749 4,338 5,087 Transfers from noncurrent to current liabilities 49,128 (49,128) - Payments (48,966) - (48,966) Monetary variation 2,093 66,003 68,096 Balance as of December 31, 2013 51,481 420,293 471,774 27 Other Accounts Payable Restated 12.31.2013 12.31.2012 Financial compensation for use of water resources 22,952 11,786 Public lighting fee collected 21,489 17,852 Reimbursements to customer contributions 19,428 7,650 Customers 18,745 15,661 Pledges in guarantee 14,286 12,109 Consortium partners 3,003 2,063 Other liabilities 37,341 22,682 137,244 89,803 Current 137,011 89,803 Noncurrent 233 - F-80 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 28 Provision for Contingencies 28.1 Lawsuits with Likelihood of Losses deemed as probable The Company and its subsidiaries are party to several labor, tax and civil claims filed before different courts. Copel’s management, based on the opinion of its legal counsel, maintains a provision for contingencies in connection with lawsuits with probable chance of an unfavorable outcome. Change in provision for contingencies Balance as of Construction Balance as of January 1, 2013 Additions (-) Reversals cost Discharges December 31, 2013 Tax (28.1.1) Cofins (a) 243,131 - 243,131 Others taxes 51,445 14,096 (21,433) - - 44,108 294,576 14,096 - - 287,239 Labor (28.1.2) 154,990 53,964 - 196,054 Employee benefits (28.1.3) 78,670 88,359 - 94,809 Civil (28.1.4) Suppliers (a) 68,630 - (3,855) - - 64,775 Civil and administrative law (b) 176,811 49,210 (21,621) - (6,562) 197,838 Easements 5,964 5,771 (953) - (143) 10,639 Condemnation and real estate (c) 317,472 35,063 - 943 (17) 353,461 Customers 7,477 3,024 (868) - - 9,633 576,354 93,068 943 636,346 Environmental claims (28.1.5) 193 35 - - 211 Regulatory (28.1.6) 50,925 5,328 - - 51,468 1,155,708 254,850 943 1,266,127 Balance as of Additions to Balance as of January 1, 2012 Construction fixed assets December 31, 2012 Restated Additions (-) Reversals cost in progress Discharges Restated Tax (28.1.1) Cofins (a) 234,563 8,568 - 243,131 Others taxes 47,371 20,551 (9,180) - - (7,297) 51,445 281,934 29,119 - - 294,576 Labor (28.1.2) 128,505 47,859 - - 154,990 Employee benefits (28.1.3) 58,089 33,945 - - 78,670 Civil (28.1.4) Suppliers (a) 88,003 2,179 (21,552) - - - 68,630 Civil and administrative law (b) 112,059 92,975 (19,132) - - (9,091) 176,811 Easements 4,839 1,315 (176) - - (14) 5,964 Condemnation and real estate (c) 273,647 38,999 (93) 1,064 3,855 - 317,472 Customers 5,493 4,490 (2,506) - - - 7,477 484,041 139,958 1,064 3,855 576,354 Environmental claims (28.1.5) 104 89 - 193 Regulatory (28.1.6) 48,147 2,976 - - 50,925 1,000,820 253,946 1,064 3,855 1,155,708 F-81 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Tax claims a) Contribution for the Financing of Social Security - COFINS Lawsuit no. 10980.004398/2010-09 – Curitiba Federal Revenue Service Office This is a tax administrative proceeding (assessment of deficiency) whereby the Brazilian Federal Revenue Service intends to collect COFINS (Tax for Social Security Financing) for the period from August 1995 to December 1996, as a result of the final and non-appealable decision rendered on lawsuit 2000.04.01.100266-9 filed by the federal government, overturning the ruling in lawsuit no. 95.0011037-7 which had recognized the Company’s immunity from payment of COFINS tax. Given the opinion of the federal tax authorities, the lack of case law precedent, the complexity and specifics of both facts and legal matter involved, the principal of R$ 48,814 was rated as a probable loss and the interest and fine are subject to another proceeding (11453.720001/20011-23) and at December 31, 2013 amount to R$ 122,542, was classified as a possible risk of defeat, as the cases of defense are different for the principal and the charges. Lawsuit no. 10980.720458/2011-15 – Curitiba Federal Revenue Service Office This is a tax administrative proceeding (assessment of deficiency) whereby the Brazilian Federal Revenue Service intends to collect COFINS (Tax for Social Security Financing) for the period from October 1998 to June 2001, as a result of the final and non-appealable decision rendered on lawsuit 2000.04.01.100266-9 filed by the federal government, overturning the ruling in lawsuit no. 95.0011037-7 which had recognized the Company’s immunity from payment of COFINS tax. The Federal Revenue Services understands that the sentence for the Rescission Claim had suspended the liability period for constituting the aforementioned tax credit. Given the lack of law precedent, the complexity and specifics of both facts and legal matter involved, the principal of R$ 194,317 was rated as a probable loss and the interest and fine on said tax liability at December 31, 2013 amount to R$ 616,284, was classified as a possible risk of defeat, as the cases of defense are different for the principal and the charges. Labor claims Labor claims comprise claims filed by former employees of Copel in connection with the payment of overtime, hazardous working conditions, transfer bonuses, salary equality/reclassification, and other matters, and also claims by former employees of contractors and third-parties (secondary responsibility) involving indemnity and other matters. Employee benefits These are labor claims by retired Copel employees against the Fundação Copel, which will consequently reflect on the Company as additional contributions are required. F-82 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Civil claims a) Suppliers Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. The companies Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. required the filing of an arbitration proceeding with the Chamber of Arbitrage of the Fundação Getúlio Vargas, through which they plead the payment of the overdue instalment values, as well as cancellation fines, related to the electric energy purchase and sale agreements signed with Copel Distribuição. The arbitrage proceedings were judged to be valid and, consequently, Copel Distribuição was sentenced to pay the claimed amounts plus the attorney’s fees. The Company has filed for a court order at the Superior Court of Justice making the arbitration ruling void. Given that both companies have identified the pledged amounts (R$ 35,913 on June 17, 2010, R$ 22,823 on October 1, 2009 and R$ 11,833 on February 03, 2010), the legal directors have continued to classify the action as representing a probable loss, highlighting that the same bank bond letters were presented as guarantee for the amounts identified. In addition to the legal discussion, at the end of 2011 the remaining balance of R$ 27,438 was executed and as a result a bank account was blocked. This execution was challenged by Copel Distribuição, which is the reason why management decided to record a financial provision for the legal claims, for the original value of the debts monetary adjusted to December 31, 2013, which amounts to R$ 89,025. Of this amount, R$ 24,250 has been recorded to suppliers. The judge of the 3 rd Public Finance Court ruled the amount of R$ 22,162 is outstanding, and released the amounts of R$ 12,790 and R$ 9,372 to the enforcement creditors on 04.12.2012, via a bank guarantee. The matter is still under consideration and has been subject to an appeal. b) Civil and administrative claims Tradener Ltda. Lawsuits involving Tradener Ltda, where it is reported that it signed a contract for sale of power, with Copel on December 1, 1998 in which the plaintiff undertook to “sell” under the best conditions to Copel, all the surplus of purchase and all the surplus of assured power with the effective prices, quantities and conditions to be stipulated in the agreements for purchase and sale of electric power. Aiming at a declaration of nullity of this contract the following lawsuits were filed: - Popular Action (case record 37879/0000 of the 1 st Court of the Public Treasury of Curitiba) - Popular Action (case record 720/2001 of the 1 st Court of the Public Treasury of Curitiba) F-83 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated - Public Civil Action (case record 421/2003 of the 2nd Court of the Public Treasury of Curitiba) - Nullifying Declaratory Action (case record 1583/2005 of the 1st Court of the Public Treasury of Curitiba) - Nullifying Declaratory and Condemnatory Action (case record 0000659-69.2006.8.16.0004 of the 2nd Court of the Public Treasury of Curitiba) In the above lawsuits values were not discussed, only the validity or otherwise of the contract of sale entered into between Tradener and Copel and of the contracts for sale of electricity in which Tradener figured as broker. The possibility of annulment of the contracts is remote considering decisions already handed down in some of the processes above. In light of an injunction issued in case record 421/2003 of the Public Civil Action, the execution of the contract was suspended, however, recently there was the revocation of the injunction. Accordingly, Tradener filed the following lawsuits for collection, aiming at receiving its commissions: - case record 0005990-22.2012.8.16.0004 - 1st Court of the Treasury of Curitiba - the lawsuit was brought to collect the commissions owed ​​by Copel to Tradener because of the intermediation by the latter in the agreements for sales of power entered into by Copel with the company - Centrais Elétricas de Santa Catarina (Celesc). In this lawsuit, after the financial and commercial checking of the values​​, only the principal amount of R$ 43,133 was considered likely as the charging of monetary restatement in the amount of R$ 19,918 is being challenged, considering that the execution of the contract was suspended by an injunction and therefore this adjustment would not be charged, and it is classified as possible. - case record 05550-26.2012.8.16.0004 - 4th Court of the Treasury of Curitiba - the lawsuit was brought to collect the commissions owed - by Copel to Tradener because of the intermediation by the latter in the agreements for sale of power entered into by Copel with the companies - Carbocloro S.A. Indústrias Químicas, Companhia Luz e Força Santa Cruz, Elektro Eletricidade e Serviços S.A., Opp Polietilenos S.A, and Enron Comercializadora de Energia Ltda. In this lawsuit, after the financial and commercial checking of the values, only the principal amount of R$ 21,687 was considered likely as the charging of monetary restatement in the amount of R$ 16,507 is being challenged, considering that the execution of the contract was suspended by an injunction and therefore this adjustment would not be charged, and it is classified as possible. F-84 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated c) Easements, condemnation and real estate Ivaí Engenharia de Obras S.A. In a lawsuit filed before the 1st Fiscal Court of Curitiba, Ivaí Engenharia de Obras S.A. won the right to receive credits from Copel Geração e Transmissão in connection with the execution of contract D-01, which comprised the Jordão River diversion works. These credits were a compensation for a supposed economic and financial imbalance in the contract. Based on this ruling, Ivaí filed a separate collection lawsuit before the 4th Fiscal Court of Curitiba and obtained a ruling ordering Copel to pay the amount of R$ 180,917, as of October 31, 2005, plus restatement by the average between the INPC and IGP-DI inflation indicators, delinquent interest of 1% a month, and 3.2% as legal fees. The appeal claim, currently in progress in the Superior Court of Justice (Superior Tribunal de Justiça or STJ), covers the absence of economic and financial imbalance in the contract, as well as the nullity of the calculation performed by the judicial expert, who used wrong parameters to obtain the value of condemnation, causing interest rates to be applied in duplicity (Selic rate + interest rate). Although the Justice Court has dismissed the duplicity in the incidence of interest from the elaboration of the expert report, it did not examine the appeal reasoning that showed that the calculation contained within the expert report was wrong. In June 2013 the writ of certiorari number 1,096,906 was granted and Judge Castro Meira, followed by Judges Humberto Martins and Mauro Campbell Marques reviewed the prior decision against Copel and refused to change it, while Judge Herman Benjamin, defeated, considered Copel's appeal to be groundful. The decision was published on September 27, 2013. Copel filed a motion for clarification of judgment, highlighting that the defeated vote given by Judge Herman Benjamin should prevail, in addition to pointing that the accumulated SELIC (Central Bank overnight rate) was not addressed and debated by the Judging Panel and the appeal is awaiting judgment by the reporting judge, Judge Og Fernandes. Until the conclusion of judgment and in view of the unfavourable vote and of the analysis of previous decisions ruled by the other Ministers that participated in the trial, the Company’s senior management, proceeded to a detailed review of the process course over the last months of 2011 and decided to remeasure the value to be provisioned, from R$ 125,000, which represented the original value of the debt in question, adjusted with legal interest and restated by inflation indexes, to R$ 312,816, once considered the form of adjustment of the debt, which is still under discussion, only dismissing the incidence of interest in the expert’s calculation, and maintaining the charge of Selic rate, and, from that point, restating the value based on the parameters fixed on the judgment by the Justice Court of the State of Paraná – TJPR (interest + monetary restatement). Thus, the value provisioned reflects the expectation of the Company in the event of an unfavorable closure to this claim. F-85 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The accumulation of interest, in this case, Selic interest rate plus interest on arrears is a situation rejected by the Judiciary Power, and it was already denied by the Supreme Justice Court (STJ) in numerous precedents. For this reason, it is also an appropriate approach to consider as a possible risk the loss of the difference in the value deemed as probable and the eventual total value of the condemnation, which is R$ 259,534, as of December 31, 2013. In such case, the Company considers that the likelihood of a favorable outcome is higher than 50% given the prior decisions rendered by the Superior Court of Justice (STJ) about the issue and the fact that the Court of Justice of the State of Parana and the STJ neither addressed the issue nor expressly dismissed Copel's request for the non-cumulative levy of the tax. This ensures that, when the issue is thoroughly analyzed, the understanding consolidated by the Superior Court of Justice will prevail. The publication of the decision on the special appell review by the Superior Court of Justice showed that the thesis about the improper accrual of interest has not been properly addressed by the plenary body, to the extent that it only refers to the illegal accrual of interest as from the preparation of the expert report. Accordingly, the Company expects that the issue is directly addressed, thoroughly analyzed and corrected when the motion for clarification of judgment is judged and that the accrual as from the issue of the expert report is ruled out. Provisional enforcement was filed by Ivaí, so Copel filed a preliminary injunction before the STJ which was awarded by Judge Castro Meira, thereby staying said enforcement. After the Special Appeal had been heard for the collection proceedings, Ivaí requested the injunction be overturned, which was contested by Copel, meaning the stay would remain until final judgment of the subsequent appeals. The STJ ruled the case had lost its grounds, meaning Copel filed a special appeal, which was rejected. Copel's motion for clarification is now pending judgment. vaí has resumed the demand for temporary court enforcement of the debt, Copel challenged Ivaí's claims and according to a decision published on February 28, 2014, the judge found the challenge to have no grounds and established a period of 30 days for the defendant to deposit the full execution amount of R$ 538,209, in other words, by March 28, 2014. The unfavorable decision in the Special Appeal in the Cancelation Claim, overseen by Judge Arnaldo Esteves Lima, in which Copel is seeking the recognition of the debt due to the lack of its right to claim differences as a result of the performance of full settlement and transaction agreements, and a decision against which the Company has filed two motions for clarification, which were partially accepted, and filed an extraordinary appeal before the Federal Supreme Court, the analysis of which was denied, meaning a special appeal was subsequently filed, which is still pending judgment. F-86 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Environmental claims Environmental claims involving Copel and its subsidiaries usually comprise class entity suits whose goal is to stop the environmental licensing process for new projects or the recovery of permanent protection areas around electricity plant reservoirs which have been illegally used by individuals. Copel estimates that unfavourable outcomes would result only in the cost of new environmental studies and of the recovery of Company-owned land. Regulatory claims The Company is disputing, both administratively and judicially, notifications issued by the regulatory agency in connection with supposed regulatory violations, including the charge of R$ 40,425 in lawsuits involving Companhia Estadual de Energia Elétrica - CEEE and Dona Francisca Energética S.A., in which ANEEL Ruling no. 288/2002 is being disputed. The probable success in these lawsuits will result in changes in CCEE (Spot Market) accounting, which would require the recording of a provision for these amounts, since Copel would be required to pay off the amounts due. 28.2 Main lawsuits with losses deemed as possible 12.31.2013 12.31.2012 Tax (28.2.1) 1,384,115 1,227,536 Labor 342,887 257,382 Employee benefits 97,979 41,390 Civil (28.2.2) 1,006,786 810,764 Regulatory 56,193 19,200 2,887,960 2,356,272 Detailing the main claims Tax claims · Administrative Proceeding 11453.720001/2011-23 deriving from the Tax for Social Security Financing (Cofins) Cancelation Action 2000.04.01.100266.9, refers to Cofins interest and fine for the period 95/96, and, owing to strong arguments presented for the defense of these charges, its classification has been assessed as possible. This debt's principal, however, was assessed as probable and is the subject matter of discussion in the Tax Foreclosure 5015930-53.2010.404.7000 filed by the Union, in progress at the 2 nd . Federal Circuit Court, appealed by Copel (case records of appeal lodged against Foreclosure 5022933-59.2012.404.7000). Administrative Proceeding 10980720458/2011-15, also arising from 2000.04.01.100266.9 regarding Cofins, in the total amount of R$ 738,826, as of December 31, 2013. Additional information on this action has been described in Item 28.1.1; · Fiscal requirements according to Fiscal Notification of Debt Record – NFLD no. 35.273.870-7, with approximate value of R$ 181,014 on December 31, 2013, authored by the National Institute of Social Security – INSS, against Copel, and related to the fiscal execution of social contribution; and F-87 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated · Fiscal requirements according to NFLD no. 35.273.876-6, with approximate value of R$ on December 31, 2013, authored by the INSS, against Copel, and related to the fiscal execution of social contribution levied upon labor transfer. Civil claim · Civil claim related to the indemnification lawsuit no. 166-53.2011.8.16.0122, authored by Mineradora Tibagiana Ltda, and whose defendant is the Consórcio Energético Cruzeiro do Sul – CECS, which Copel Geração e Transmissão detains 51%. The author claims being the owner of a mining decree issued by the National Department of Mineral Production – DNPM, and defends that with the mining decree, it is the legitimate holder of ownership and control of the area around Tibagi River. The indemnification claimed refers to alleged losses in the Company’s mining operations due to the construction work of the Mauá Hydroelectric Power Plant. In the course of the proceeding Mineradora Tibagiana partially withdrew its initial petition, which led to a new initial indemnification amount of R$ 260,197, restated on December 31, 2013 and classified as possible. The case is now pending an opening order. · Ivaí Engenharia de Obras S.A – Lawsuit which consists on the claim for compensation for an alleged imbalance in the financial economical equation in the contract signed with Copel. The Company’s senior management classified as a risk of possible loss for this lawsuit the value of R$ 259,534 on December 31, 2013. Additional information of this process is described in Note no. 28.1.4-c. · Filing of 5 individual claims as a result of the 5 franchise contracts for Copel branches/stores, with the main petition claiming an extension of the term of the contract and secondary petition to recognize the existence of a subconcession, with transfer of the services provided and full pass-through of the fees, amongst other amounts. In the case filed regarding the franchise of the Faxinal branch, the judge of the 4th Federal Court of Curitiba deemed the secondary petition to have grounds. Copel appealed against the award of the Federal Regional Court of Region 4 - TRF4, which was ruled in favor of the Company in full on July 25, 2012. The plaintiff filed a special and extraordinary appeal, which was entertained by TRF4. Company Management rated the amount of R$ 6,500 as a possible risk (corresponding to O&M and restated commercial charges). This plaintiff also filed a complaint before the STF, the entertainment of which was denied by Judge Marco Aurélio de Mello. The plaintiff filed a special appeal against the decision, which was denied, and then filed a motion for clarification, which is pending judgment. In the case filed regarding the franchise of the São José dos Pinhais, branch, the judge of the 4th Federal Court of Curitiba deemed the secondary petition to have grounds. Copel filed a motion for clarification, which is pending judgment. Company management rated the case as a possible risk of defeat, amounting to R$ 21,175 (corresponding to O&M and restated commercial charges). F-88 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 29 Equity 29.1 Equity attributable to Parent Company Capital As of December 31, 2013 (and December 31, 2012), Copel’s paid-in share capital was R$ 6,910,000. The different classes of shares (with no par value) and main shareholders are detailed below: Number of shares in units Shareholders Common Classe A Preferred Classe B Preferred Total in share % in share % in share % in share % State of Paraná 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDESPAR 38,298,775 26.41 - - 27,282,006 21.27 65,580,781 23.96 Eletrobras 1,530,774 1.06 - 1,530,774 0.56 Free Float: BM&FBOVESPA (a) 19,785,122 13.64 129,427 33.91 66,922,146 52.18 86,836,695 31.73 NYSE (b) 92,021 0.06 - - 33,923,506 26.45 34,015,527 12.43 Latibex (c) - 58,984 0.05 58,984 0.02 Municipalities 178,393 0.12 9,326 2.44 3,471 - 191,190 0.07 Other shareholders 117,397 0.08 242,949 63.65 38,841 0.04 399,187 0.15 145,031,080 100.00 381,702 100.00 128,242,593 100.00 273,655,375 100.00 (a) São Paulo Stock, Commodities, and Futures Exchange (b) New York Stock Exchange (c) Latin American Exchange in Euros, related to the Madrid Exchange The market value of Company stock as of December 31, 2013, is shown below: Number of shares in units Market Value Common shares 145,031,080 3,234,148 Class "A" preferred shares 381,702 11,451 Class "B" preferred shares 128,242,593 3,923,793 273,655,375 7,169,392 F-89 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Equity Valuation Adjustments Changes in the equity valuation adjustments Equity Valuation Adjustments Accumulated Other Comprehensive Income Total Balance as of January 1, 2011 - Restated 1,546,053 13,463 1,559,516 Adjustment related to financial assets classified as available for sale: Financial investments - 2,962 2,962 Taxes on gains on financial assets - (1,007) (1,007) Accounts receivable related to the concession - Copel Distribuição - (7,282) (7,282) Taxes on gains on financial assets - 2,476 2,476 Financial investments Held for Sale - 5,647 5,647 Taxes on gains on financial assets - (1,920) (1,920) Adjustments for actuarial liabilities Post-employment benefits - 13,585 13,585 Taxes on making adjustments - (4,620) (4,620) Realization of equity evaluation adjustments: Deemed cost of fixed asstes (156,532) - (156,532) Taxes on making adjustments 53,221 - 53,221 Balance as of December 31, 2011 - Restated 1,442,742 23,304 1,466,046 Adjustment related to financial assets classified as available for sale: Financial investments - 2,261 2,261 Taxes on gains on financial assets - (768) (768) Accounts receivable related to the concession - Copel Distribuição - (13,116) (13,116) Taxes on gains on financial assets - 4,459 4,459 Financial investments Held for Sale - 406 406 Taxes on gains on financial assets - (139) (139) Other Gains: Other gains - credit from parent company - 3,164 3,164 Taxes on gains on financial assets - (1,076) (1,076) Adjustments for actuarial liabilities Post-employment benefits - (207,947) (207,947) Taxes on making adjustments - 63,374 63,374 Realization of equity evaluation adjustments: Deemed cost of fixed asstes (154,006) - (154,006) Taxes on making adjustments 52,362 - 52,362 Attributable to non-controlling interest - Balance as of December 31, 2012 - Restated 1,341,098 1,214,394 Adjustment related to financial assets classified as available for sale: Financial investments - (6,929) (6,929) Taxes on gains on financial assets - 2,356 2,356 Financial investments Held for Sale - (306) (306) Taxes on gains on financial assets - 104 104 Adjustments for actuarial liabilities Post-employment benefits - (216,967) (216,967) Taxes on making adjustments - 73,769 73,769 Post-employment benefits - 18,881 18,881 Realization of equity evaluation adjustments: Deemed cost of fixed asstes (154,763) - (154,763) Taxes on making adjustments 52,620 - 52,620 Balance as of December 31, 2013 1,238,955 983,159 F-90 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Proposed dividends distribution 12.31.2013 12.31.2012 Calculation of the minimum dividend (25%) - (1) Net income 1,072,560 700,688 Legal reserves (5%) (53,628) (35,034) Realization of equity valuation adjustment 102,143 101,644 Basis for calculating minimum dividend 1,121,075 767,298 280,269 191,824 Total proposed distribution - (2) (3+5) 560,537 268,554 Proposed dividends, gross - (3) 180,000 138,072 IRRF tax interest on equity (16,107) (12,256) Proposed dividends, net - (4) 163,893 125,816 Proposed dividends - (5) 380,537 130,482 Total proposed distribution, net - (6) (4+5) 544,430 256,298 Additional proposed dividends (7) (6-1) 264,161 64,474 Anticipated payments proposed at 119th GSM - (8) 308,932 - Interest on own capital, net 163,893 - Dividends 145,039 - Advanced payment exceeding minimum dividend - (9) (8-1) 28,663 - Additional proposed dividends adjusted (10) (7-9) 235,498 - Gross dividend per share: Common shares 1.95572 0.93527 Class "A" preferred shares 2.52507 2.52507 Class "B" preferred shares 2.15165 1.02889 Gross amount of dividends per share classes: Common shares 283,640 135,643 Class "A" preferred shares 964 964 Class "B" preferred shares 275,933 131,947 F-91 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Basic and diluted earnings per share 12.31.2013 12.31.2012 Basic and diluted numerator Basic and diluted net income per share category, attributable to parent company Common shares 542,819 354,383 585,809 Class "A" preferred shares 1,714 1,600 2,064 Class "B" preferred shares 528,027 344,705 569,817 1,072,560 700,688 1,157,690 Basic and diluted denominator Weighted average number of shares (in thousands) Common shares 145,031,080 145,031,080 145,031,080 Class "A" preferred shares 381,737 383,303 387,134 Class "B" preferred shares 128,242,558 128,240,992 128,237,161 273,655,375 273,655,375 273,655,375 Basic and diluted earning per share attributable to Parent Company Common shares 3.74278 2.44350 4.03920 Class "A" preferred shares 4.49001 4.17424 5.33150 Class "B" preferred shares 4.11741 2.68795 4.44350 29.2 Change in equity attributable to non-controlling interest Percentage of share capital Compagas: 49% Elejor: 30% UEG Araucária: 20% Consolidated Balance as of January 1, 2011 95,393 41,464 128,846 265,703 Refund of advance for future capital increase - (30,813) - (30,813) Proposed dividends (10,109) (1,111) - (11,220) Results for the year 15,891 4,675 (1,402) 19,164 Balance as of December 31, 2011 101,175 14,215 127,444 242,834 Proposed dividends (2,415) (2,371) - (4,786) Equity Valuation Adjustment - 626 - 626 Results for the year 10,170 9,989 5,673 25,832 Balance as of December 31, 2012 108,930 22,459 133,117 264,506 Proposed dividends (2,531) (13,437) - (15,968) Results for the year 9,058 12,584 7,233 28,875 Balance as of December 31, 2013 115,457 21,606 140,350 277,413 F-92 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 30 Operating Revenues Gross PIS/Pasep Regulatory Service tax Net revenues revenues & Cofins taxes ICMS (VAT) charges (30.5) (ISSQN ) 12.31.2013 Electricity sales to final customers (30.1) 5,111,048 (447,215) (1,279,446) (39,738) - 3,344,649 Electricity sales to distributors (30.2) 2,188,092 (188,282) - (67,548) - 1,932,262 Use of the main transmission grid (30.3) 3,296,753 (309,979) (830,890) (126,908) - 2,028,976 Construction revenues 1,076,141 - 1,076,141 Revenues from telecommunications 183,695 (9,430) (32,548) - (402) 141,315 Distribution of piped gas 467,750 (42,993) (56,137) - - 368,620 Other operating revenues (30.4) 345,680 (55,715) - - (1,714) 288,251 12,669,159 9,180,214 Gross PIS/Pasep Regulatory Service tax Net revenues revenues & Cofins taxes ICMS (VAT) charges (30.5) (ISSQN ) 12.31.2012 Restated Electricity sales to final customers (30.1) 4,226,962 (391,587) (1,170,153) (39,713) - 2,625,509 Electricity sales to distributors (30.2) 1,865,708 (178,943) (195) (63,063) - 1,623,507 Charges for the use of the main transmission grid (30.3) 5,177,834 (467,475) (1,205,203) (674,523) - 2,830,633 Construction revenues 749,763 - 749,763 Revenues from telecommunications 163,961 (8,701) (29,244) - (451) 125,565 Distribution of piped gas 413,012 (37,969) (50,031) - - 325,012 Other operating revenues (30.4) 240,863 (26,140) - - (1,460) 213,263 12,838,103 8,493,252 Gross PIS/Pasep Regulatory Service tax Net revenues revenues & Cofins taxes ICMS (VAT) charges (30.5) (ISSQN ) Electricity sales to final customers (30.1) 3,673,054 (340,261) (972,849) (29,116) - 2,330,828 Electricity sales to distributors (30.2) 1,659,996 (158,771) (399) (60,995) - 1,439,831 Charges for the use of the main transmission grid (30.3) 5,201,169 (472,181) (1,278,736) (687,884) - 2,762,368 Construction revenues 741,726 - 741,726 Revenues from telecommunications 152,117 (9,144) (25,285) - (562) 117,126 Distribution of piped gas 349,801 (31,934) (43,926) - (8) 273,933 Other operating revenues (30.4) 133,473 (12,858) (1) (9,213) (1,048) 110,353 11,911,336 7,776,165 30.1 Electricity sales to final customers by category Gross income Net income 12.31.2013 12.31.2012 12.31.2013 12.31.2012 12.31.2011 Residential 1,605,604 1,302,177 1,223,657 1,074,119 782,292 771,674 Industrial 1,956,127 1,493,166 1,224,103 1,263,068 926,562 757,293 Commercial, services and other activities 1,022,977 950,689 807,489 626,881 573,831 498,948 Rural 194,085 177,083 158,644 165,078 148,869 134,124 Public agencies 118,263 114,038 104,218 83,811 79,149 73,870 Public lighting 97,565 92,450 77,049 60,070 56,242 47,062 Public services 116,427 97,359 77,894 71,622 58,564 47,857 5,111,048 4,226,962 3,673,054 3,344,649 2,625,509 2,330,828 F-93 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 30.2 Electricity sales to distributors Gross income 12.31.2013 12.31.2012 Agreements for Power Trade on the Regulated Market - CCEAR (auction) 775,924 1,335,263 1,280,176 Bilateral contracts 863,244 295,049 237,279 Electric Energy Trading Chamber - CCEE 548,073 235,396 142,541 Sale of electric power in the short-term 851 - - 2,188,092 1,865,708 1,659,996 30.3 Use of the main transmission grid Gross income Net income 12.31.2013 12.31.2012 12.31.2013 12.31.2012 12.31.2011 Restated Restated Restated Restated Residential 1,232,186 1,657,936 1,606,837 720,321 830,282 785,887 Industrial 632,508 1,222,544 1,413,901 357,094 576,406 670,214 Commercial, services and other activities 755,869 1,104,355 1,106,635 445,273 564,262 541,595 Rural 167,640 230,829 217,114 136,798 165,591 154,700 Public agencies 99,147 143,238 142,898 66,815 83,875 82,594 Public lighting 87,666 110,562 110,302 51,198 53,448 53,118 Public services 58,574 102,408 106,806 34,025 50,700 51,809 Free customers 140,135 204,768 197,789 121,705 156,469 150,725 Basic Network, BN connections, and connection grid 1,109 2,520 2,367 963 1,925 1,804 Operation and maintenance (O&M) revenues 90,385 52,048 44,584 68,029 46,693 40,584 Effective interest revenues 31,534 346,626 251,936 26,755 300,982 229,338 3,296,753 5,177,834 5,201,169 2,028,976 2,830,633 2,762,368 30.4 Other operating revenues Gross income 12.31.2013 12.31.2012 Leases and rentals (Note 30.4.1) 180,128 162,989 88,909 Reimbursement for unavailability of electricity generation 77,527 12,068 - Revenues from services 63,209 53,085 37,975 Charged service 9,082 8,214 5,306 Other revenues 15,734 4,507 1,283 345,680 240,863 133,473 Revenue from leases and rentals 12.31.2013 12.31.2012 12.31.2011 Araucária Thermal Power Plant 101,628 95,253 32,804 Equipment and facilities 77,241 66,177 54,442 Real estate 603 714 862 Facilities sharing 656 845 801 180,128 162,989 88,909 The Company has not identified any operating lease receivables which are non cancellable. F-94 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 30.5 Regulatory Charges 12.31.2013 12.31.2012 12.31.2011 Energy Development Account (CDE) 79,994 282,683 249,799 Research and Development and Energy Efficiency Programs - R&D and EEP 79,342 74,319 68,048 Global Reversal Reserve (RGR) 57,050 114,949 107,105 Fuel Consumptuon Account (CCC) 17,808 289,686 348,374 Other charges - 15,662 13,882 234,194 777,299 787,208 31 Operating Costs and Expenses Costs of General and Other Nature of costs and expenses goods and/or Sales administrative rev. (exp.), services expenses expenses net 12.31.2013 Electricity purchased for resale (31.1) (3,336,359) - - - (3,336,359) Charge for the use of main distribution and transmission grid (31.2) (407,317) - - - (407,317) Personnel and management (31.3) (844,491) (9,879) (241,977) - (1,096,347) Pension and healthcare plans (Note 23) (136,907) (1,113) (38,176) - (176,196) Materials and supplies (62,380) (935) (7,163) - (70,478) Materials and supplies for power (27,187) - - - (27,187) Natural gas and supplies for the gas business (295,671) - - - (295,671) Third-party services (31.4) (293,505) (41,276) (88,678) - (423,459) Depreciation and amortization (551,301) (44) (51,103) (755) (603,203) Accruals and provisions (31.5) - (47,457) - (152,098) (199,555) Construction cost (31.6) (1,088,275) - - - (1,088,275) Other costs and expenses (31.7) 5,395 5,089 (103,007) (251,057) (343,580) Costs of General and Other Nature of costs and expenses goods and/or Sales administrative rev. (exp.), Restated services expenses expenses net Electricity purchased for resale (31.1) (2,807,735) - - - (2,807,735) Use of main distribution and transmission grid (31.2) (772,361) - - - (772,361) Personnel and management (31.3) (944,913) (8,910) (291,828) - (1,245,651) Pension and healthcare plans (Note 23) (141,368) (996) (40,514) - (182,878) Materials and supplies (60,798) (716) (8,273) - (69,787) Materials and supplies for power (25,511) - - - (25,511) Natural gas and supplies for the gas business (247,770) - - - (247,770) Third-party services (31.4) (291,048) (38,614) (79,216) - (408,878) Depreciation and amortization (508,887) (42) (40,172) (754) (549,855) Accruals and provisions (31.5) - (22,826) - (195,970) (218,796) Construction cost (31.6) (733,577) - - - (733,577) Other costs and expenses (31.7) (6,668) 6,445 (81,910) (155,827) (237,960) F-95 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Costs of General and Other Nature of costs and expenses goods and/or Sales administrative rev. (exp.), Restated services expenses expenses net Electricity purchased for resale (31.1) (2,152,545) - - - (2,152,545) Use of main distribution and transmission grid (31.2) (632,518) - - - (632,518) Personnel and management (31.3) (753,022) (7,747) (221,858) - (982,627) Pension and healthcare plans (Note 23) (117,460) (804) (32,581) - (150,845) Materials and supplies (76,213) (594) (8,802) - (85,609) Materials and supplies for power (25,031) - - - (25,031) Natural gas and supplies for the gas business (186,931) - - - (186,931) Third-party services (31.4) (267,603) (32,882) (90,198) - (390,683) Depreciation and amortization (519,536) (41) (32,104) (754) (552,435) Accruals and provisions (31.5) - (75,556) - (214,099) (289,655) Construction cost (31.6) (731,443) - - - (731,443) Other costs and expenses (31.7) 5,287 3,860 (74,832) (224,857) (290,542) 31.1 Electricity purchased for resale 12.31.2013 12.31.2012 Contracts for the Sale of Energy in the Regulated Environment - CCEAR 2,305,809 1,927,903 1,585,932 Electric Energy Trading Chamber - CCEE 663,936 312,125 43,947 (-) Transfer CDE - CCEE -Decree 7,945 / 2013 (294,085) - - Itaipu Binational 610,404 503,335 459,649 Bilateral contracts 217,069 203,115 192,082 Program for incentive to alternative energy sources - Proinfa 166,653 143,587 102,638 (-) PIS/Pasep/Cofins taxes on electricity purchased for resale (333,427) (282,330) (231,703) 3,336,359 2,807,735 2,152,545 31.2 Charges for use of the main transmission grid 12.31.2013 12.31.2012 12.31.2011 System Service Charges - ESS 308,864 75,485 10,988 (-) Transfer CDE - ESS - Decree 7,945 / 2013 (319,624) - - System usage charges – distribution 216,683 544,597 412,383 System usage charges – basic network and connection 177,846 145,099 221,655 Itaipu transportation charges 51,188 45,217 42,109 Charge reserve energy - EER 16,672 49,228 16,456 (-) PIS/Pasep/Cofins taxes on charges for use of power grid (44,312) (87,265) (71,073) 407,317 772,361 632,518 F-96 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 31.3 Personnel and Management Expenses . Restated Restated 12.31.2013 12.31.2012 12.31.2011 Personnel Wages and salaries 663,636 711,470 606,847 Social charges on payroll 210,993 239,267 186,864 Provisions for profit sharing (31.3.1) 80,048 29,940 48,068 Meal assistance and education allowance 86,916 81,593 64,905 Compensation - Voluntary termination Program/retirement 37,925 168,822 64,442 1,079,518 1,231,092 971,126 Management Wages and salaries 13,044 11,385 9,538 Social charges on payroll 3,642 3,083 1,871 Other expenses 143 91 92 16,829 14,559 11,501 1,096,347 1,245,651 982,627 Profit sharing The Company has carried out an employee profit sharing program, which is paid according to Federal Law – 10,101/2000, the State Decree 1978/2007 and State Law 16,560/2010. Provision for compensation for voluntary redundancy and retirement Copel established the program for succession and voluntary layoff (PSDV) on March 29, 2011, by Circular Letter no. 031/2011 and amended Circular Letters 049/2011 and 090/2011, on June 22, 2011 and December 06, 2011, respectively, as well as the program for training potential leaders (MBA) as a way of establishing procedures to ensure the retention of the Company’s knowledge in a planned and structured way, to encourage the preparation of its staff for exercising leadership. However, given the changes that have occurred in the Brazilian scenario, especially withPM 579/2012, and its developments, which have greatly affected the Company’s finances, Management demanded, among other measures, the extinction of the program for succession and voluntary redundancy (PSDV) by Circular Letter 068/2012, from January 01, 2013 and the publication of a new incentivized layoff program, with different rules, through Circular Letter 065/2013 and 069/2013. F-97 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 31.4 Third-party services Restated Restated 12.31.2013 12.31.2012 12.31.2011 Maintenance of electrical system 106,175 104,966 90,536 Maintenance of facilities 79,309 73,831 67,321 Communication, processing and transmission of data 51,534 48,921 55,274 Meter reading and bill delivery 35,930 35,744 29,898 Authorized and registered agents 33,801 32,201 27,108 Consulting and audit 15,972 25,805 24,026 (-) PIS/Pasep/Cofins taxes on services from third-parties (6,063) (9,190) (11,347) Other services 106,801 96,600 107,867 423,459 408,878 390,683 31.5 Accruals and provisions 12.31.2013 12.31.2012 12.31.2011 Provisions for doubtful accounts 47,458 22,826 75,556 . Provisions (reversals) for losses on taxes recoverable 274 46,802 Provisão para desvalorização de participações societárias - - 398 Reserve (reversals) for risks Tax (7,337) 19,939 (38,689) Labor 52,387 45,966 2,611 Employee benefits 42,796 33,796 21,289 Civil 63,454 96,499 172,326 Environmental 18 89 62 Regulatory 505 2,816 9,300 151,823 199,105 166,899 199,555 218,796 289,655 31.6 Construction cost Restated 12.31.2013 12.31.2012 12.31.2011 Materials and supplies 518,504 371,593 415,098 Third-party services 360,234 248,265 205,757 Personnel and management 118,641 81,942 80,825 Other 90,896 31,777 29,763 1,088,275 733,577 731,443 F-98 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 31.7 Other costs and expenses Restated Restated 12.31.2013 12.31.2012 12.31.2011 Financial compensation for use of water resources 131,582 94,550 125,343 Losses in the decommissioning and disposal of assets 71,864 6,147 54,285 Leases and rents (31.7.1) 31,095 27,285 18,377 Indemnities 26,113 28,001 35,880 Advertising 25,902 9,853 4,767 Taxes 25,687 27,735 18,071 ANEEL inspection fee 20,885 21,938 20,125 Sports incentives, Rouanet Law and fund for the rights of children and teenagers - FIA 9,464 12,081 15,420 Recovery of costs and expenses (49,389) (61,902) (40,175) Other costs and expenses, net 50,377 72,272 38,449 343,580 237,960 290,542 Costs and expenses of leases and rents Restated Restated 12.31.2013 12.31.2012 12.31.2011 Real estate 25,165 21,846 17,701 Photocopiers 889 1,082 1,521 Others 6,832 5,891 719 (-) Pis and Cofins tax credits (1,791) (1,534) (1,564) 31,095 27,285 18,377 Copel’s estimate for expenses for the next fiscal years is basically the same as 2013, plus contractual monetary restatement rates, and there are no risks in connection with contract rescission. The Company has not identified any operating lease commitments which are non cancellable. F-99 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 32 Financial Results Restated Restated 12.31.2013 12.31.2012 12.31.2011 Financial income Monetary variation of CRC transfer (Note 8) 159,348 188,688 148,950 Return on financial investments held for trading 118,499 74,553 210,162 Monetary variation of accounts receivable related to the concession extension 108,259 165,574 100,381 Penalties on overdue bills 105,314 126,904 63,652 Monetary variation of accounts receivable related to the concession 84,572 - - Return on financial investments held for sale 38,336 37,948 15,660 Return on financial investments held until maturity 827 1,099 2,808 Other financial income 37,208 53,555 35,814 652,363 648,321 577,427 (-) Financial expenses Debt charges 233,417 133,385 141,327 Monetary variation of accounts payable related to the concession - use of public property 68,096 74,984 71,383 PIS/Pasep/Cofins taxes on interest on capital 26,352 22,837 43,740 Monetary and exchange variations 15,838 13,819 17,821 Interest on R&D and EEP 15,225 14,745 16,967 Fair value adjustment in accounts receivable related to the concession - 401,104 - Other financial expenses 13,124 14,097 59,827 372,052 674,971 351,065 Net 280,311 226,362 The costs of loans and financing capitalized during the year of 2013 amounted to R$ 54,936, at an average rate of 9.39% p.y. 33 Operating Segment 33.1 Products and services which generate revenues for the reportable segments The Company operates in five reportable segments identified by management, through the Chief Executive Office and the chief offices of each business area, taking into consideration the regulatory environments, the strategic business units, and the different products and services. These segments are managed separately, since each business and each company requires different technologies and strategies. In the periods of 2013 and 2012 all sales were made within Brazilian territory. We have not identified any customer who individually accounts for more than 10% of total net revenues during the year ended December 31, 2013. The Company evaluates the performance of each segment based on information derived from accounting records. The accounting policies of the operating segments are the same as those described in the summary of significant accounting policies and record transactions between segments as transactions with third-parties, i.e., at current market prices. F-100 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 33.2 The Company’s reporting segments Power generation and transmission (GeT) - this segment comprises the generation of electric energy from hydraulic, wind, and thermal projects, the transport and transformation of the power generated by the Company, and the construction, operation, and maintenance of all power transmission substations and lines. This segment operates through Copel Geração e Transmissão, Elejor, UEG Araucária, Nova Asa Branca I, Nova Asa Branca II, Nova Asa Branca III, Nova Eurus IV, Santa Maria, Santa Helena and Ventos de Santo Uriel; Power distribution and sales (DIS) - this segment comprises the distribution and sale of electric energy, the operation and maintenance of the distribution infrastructure, and related services. It operates through Copel Distribuição; Telecommunications (TEL) - this segment comprises telecommunications and general communications services. It operates through Copel Telecomunicações; Gas - this segment comprises the public service of piped natural gas distribution. It operates through Compagas; and Holding Company (HOL) - this segment comprises participation in other companies. It operates through Copel, Copel Participações and Copel Renováveis. F-101 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 33.3 Assets per reporting segment ASSETS GET DIS TEL GAS HOL Eliminations Consolidated 12.31.2013 ASSETS 12,422,458 7,760,564 480,851 308,023 14,473,384 23,111,445 CURRENT ASSETS 2,754,802 2,142,654 62,466 84,017 524,778 4,680,284 Cash and cash equivalents 1,438,269 247,045 10,481 34,427 11,410 - 1,741,632 Bonds and securities 388,659 377 - - 186 - 389,222 Collaterals and escrow accounts - 1,072 - 904 - - 1,976 Trade accounts receivable 311,191 1,005,703 27,983 37,804 - (45,053) 1,337,628 Dividends receivable 2,578 - - - 381,371 (374,449) 9,500 CRC tranferred to State Government of Paraná - 85,448 - 85,448 Accounts receivable related to the concession 4,396 - 4,396 Accounts receivable related to the concession extension 352,161 - 352,161 Other receivables 208,428 180,963 2,799 445 3,869 (614) 395,890 Inventories 31,298 96,866 10,046 1,068 - - 139,278 Income tax and social contribution 3,121 77,288 6,936 3,319 42,494 - 133,158 Other current recoverable taxes 11,745 48,609 3,869 5,790 - - 70,013 Prepaid expenses 2,956 16,414 352 260 - - 19,982 Receivable from other related parties - 468,317 - - - (468,317) - NONCURRENT ASSETS 9,667,656 5,617,910 418,385 224,006 13,948,606 18,431,161 Long term assets 992,246 4,352,625 37,185 14,042 1,892,958 7,224,241 Bonds and securities 66,265 54,271 - 120,536 Collaterals and escrow accounts - 45,371 - 45,371 Trade accounts receivable 5,692 115,020 11,974 - - - 132,686 CRC tranferred to State Government of Paraná - 1,295,106 - 1,295,106 Judicial deposits 42,087 356,393 4,289 341 272,115 - 675,225 Accounts receivable related to the concession 408,473 3,075,795 - 3,484,268 Accounts receivable related to the concession extension 365,645 - 365,645 Advances to suppliers - - - 13,504 - - 13,504 Other noncurrent receivables 5,132 10,799 - 15,931 Income tax and social contribution 14,975 12,967 - - 169,717 - 197,659 Other noncurrent recoverable taxes 54,747 64,752 4,999 - - - 124,498 Deferred Income tax and social contribution 29,028 617,257 15,923 - 91,205 - 753,413 Prepaid expenses 202 - - 197 - - 399 Receivable from other related parties - 64,815 (64,815) - Investments 807,190 4,012 - - 12,055,619 1,187,927 Property, plant and equipment, net 7,617,626 - 365,977 - 29 - 7,983,632 Intangible assets 250,594 1,261,273 15,223 209,964 - 298,307 2,035,361 F-102 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated ASSETS GET DIS TEL GAS HOL Eliminations Consolidated 12.31.2012 - Restated ASSETS 10,967,453 8,846,871 427,629 289,363 13,629,100 21,208,903 CURRENT ASSETS 1,508,828 2,876,268 64,848 86,793 1,218,801 4,681,692 Cash and cash equivalents 240,710 1,126,361 26,689 35,993 29,464 - 1,459,217 Bonds and securities 476,488 158,837 - - 176 - 635,501 Collaterals and escrow accounts 1,429 34,293 - 1,086 - - 36,808 Trade accounts receivable 283,750 1,200,251 18,649 40,092 - (53,569) 1,489,173 Dividends receivable - 1,038,664 (1,020,600) 18,064 CRC tranferred to State Government of Paraná - 75,930 - 75,930 Accounts receivable related to the concession 5,319 - 5,319 Accounts receivable related to the concession extension 356,085 - 356,085 Other receivables 104,786 126,686 2,437 716 3 323 234,951 Inventories 28,299 84,995 10,645 870 - - 124,809 Income tax and social contribution 1,780 35,868 3,413 - 150,483 - 191,544 Other current recoverable taxes 7,480 31,460 2,671 7,868 11 - 49,490 Prepaid expenses 2,702 1,587 344 168 - - 4,801 NONCURRENT ASSETS 9,458,625 5,970,603 362,781 202,570 12,410,299 16,527,211 Long term assets 1,203,345 4,660,842 22,666 18,022 1,540,940 6,297,317 Bonds and securities 92,827 35,688 - 128,515 Collaterals and escrow accounts - 43,246 - 43,246 Trade accounts receivable - 26,172 - 5,266 - (5,267) 26,171 CRC tranferred to State Government of Paraná - 1,308,354 - 1,308,354 Judicial deposits 24,634 276,541 1,036 302 271,858 - 574,371 Accounts receivable related to the concession 262,564 2,383,262 - 2,645,826 Accounts receivable related to the concession extension 717,805 - 717,805 Advances to suppliers - - - 12,279 - - 12,279 Other noncurrent receivables 6,413 4,036 - 10,449 Income tax and social contribution 19,995 - 19,995 Other noncurrent recoverable taxes 50,794 60,663 8,732 - - - 120,189 Deferred Income tax and social contribution 28,313 522,880 12,898 - 117,194 - 681,285 Prepaid expenses - - - 175 - 8,657 8,832 Receivable from other related parties - 1,151,888 (1,151,888) - Investments 448,130 4,012 - - 10,869,359 568,989 Property, plant and equipment, net 7,552,612 - 319,141 - - - 7,871,753 Intangible assets 254,538 1,305,749 20,974 184,548 - 23,343 1,789,152 F-103 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 33.4 Liabilities per reporting segment LIABILITIES GET DIS TEL GAS HOL Eliminations Consolidated 12.31.2013 TOTAL LIABILITIES 12,422,458 7,760,564 480,851 308,023 14,473,384 23,111,445 CURRENT LIABILITIES 1,485,556 1,545,217 56,340 66,935 1,084,423 3,347,885 Payroll, social charges and accruals 59,902 155,337 14,105 5,214 5,127 - 239,685 Payable from other related parties - 468,317 (468,317) - Suppliers 301,768 771,815 8,120 52,881 3,211 (45,556) 1,092,239 Income tax and social contribution 297,620 - 297,620 Other taxes 66,899 200,767 5,467 2,227 25,481 (110) 300,731 Loans and financing 217,736 173,482 5,241 - 562,801 (2,154) 957,106 Debentures 40,490 16,972 - 57,462 Minimum dividends payable 362,932 - 21,585 5,598 3,047 (374,449) 18,713 Post-employment benefits 7,886 21,043 1,047 - 7 - 29,983 Regulatory charges 26,920 11,074 - 37,994 Research and Development and Energy Efficiency 20,116 107,744 - 127,860 Accounts payable related to concession - use of public property 51,481 - 51,481 Other accounts payable 31,806 86,983 775 1,015 16,432 - 137,011 NON CURRENT LIABILITIES 3,299,960 2,848,662 71,572 5,462 736,808 6,834,808 Associated and subsidiary companies 64,995 - (64,995) - Suppliers 22,187 27,934 - 50,121 Other taxes 15,153 50,354 2,855 - 40 - 68,402 Deferred Income tax and social contribution 418,426 - - 2,075 - - 420,501 Loans and financing 1,303,009 635,956 33,622 - 456,752 (62,661) 2,366,678 Debentures 152,066 998,417 - 1,150,483 Post-employment benefits 292,968 608,391 31,222 2,499 2,169 - 937,249 Research and Development and Energy Efficiency 55,599 99,122 - 154,721 Accounts payable related to concession - use of public property 420,293 - 420,293 Other accounts payable 233 - 233 Provisions for contingences 555,031 428,488 3,873 888 277,847 - 1,266,127 EQUITY 7,636,942 3,366,685 352,939 235,626 12,652,153 12,928,752 Attributable to controlling interest 7,636,942 3,366,685 352,939 235,626 12,652,153 12,651,339 Capital 4,317,997 2,624,841 240,398 135,943 6,911,678 (7,320,857) 6,910,000 Equity valuation adjustments 1,141,672 (155,096) (5,795) - 983,159 (980,781) 983,159 Legal reserve 301,729 135,294 9,093 18,220 624,849 (464,336) 624,849 Profit retention reserve 1,730,944 761,646 109,243 77,987 3,897,833 (2,683,296) 3,894,357 Unrealized income reserve - - - 3,476 - - 3,476 Additional proposed dividend 153,180 - - - 235,498 (153,180) 235,498 Accumulated income (losses) (8,580) - - - (864) 9,444 - Attributable to non controlling interest 277,413 277,413 F-104 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated LIABILITIES GET DIS TEL GAS HOL Eliminations Consolidated 12.31.2012 - Restated TOTAL LIABILITIES 10,967,453 8,846,871 427,629 289,363 13,629,100 21,208,903 CURRENT LIABILITIES 1,568,371 1,970,456 53,612 60,464 257,700 2,833,444 Payroll, social charges and accruals 110,509 243,128 25,393 4,333 645 - 384,008 Suppliers 428,046 694,903 14,481 45,873 1,616 (53,137) 1,131,782 Income Tax and Social Contribution Payable 163,724 - - 3,214 3,251 - 170,189 Other taxes due 54,763 205,330 4,492 1,934 22,072 (111) 288,480 Loans and financing 71,654 164,788 53 - 28,106 (3,311) 261,290 Debentures - 12,719 - 12,719 Minimum compulsory dividend payable 639,420 371,863 7,982 4,929 201,186 (1,020,600) 204,780 Post employment benefits 6,908 18,004 903 - 4 - 25,819 Customer charges due 7,236 49,262 - 56,498 Research and Development and Energy Efficiency 16,663 142,936 - 159,599 Accounts payable related to concession - Use of Public Property 48,477 - 48,477 Other accounts payable 20,971 67,523 308 181 820 - 89,803 NONCURRENT LIABILITIES 2,491,247 3,341,027 45,872 6,594 1,274,016 6,013,569 Payable from related parties 232,654 851,237 - - - (1,083,891) - Suppliers 106,175 - (5,267) 100,908 Deferred Income Tax and Social Contribution 587,597 - - 2,939 - - 590,536 Loans and financing 438,396 609,941 25,559 - 971,721 (56,029) 1,989,588 Debentures - 997,958 - 997,958 Post employment benefits 209,295 443,784 19,344 2,807 - - 675,230 Research and Development and Energy Efficiency 43,350 61,211 - 104,561 Accounts payable related to concession - Use of Public Property 399,080 - 399,080 Provision for contingencies 474,700 376,896 969 848 302,295 - 1,155,708 EQUITY 6,907,835 3,535,388 328,145 222,305 12,097,384 12,361,890 Capital 4,248,937 2,624,841 240,398 135,943 6,910,000 (7,250,119) 6,910,000 Equity valuation adjustments 1,293,027 (64,902) 1,139 - 1,214,394 (1,229,264) 1,214,394 Legal reserve 249,578 135,294 6,706 17,295 571,221 (408,873) 571,221 Profit retention reserve 1,158,142 840,155 79,902 62,115 3,337,295 (2,147,266) 3,330,343 Unrealized revenue reserve - - - 6,952 - - 6,952 Additional proposed dividend - 64,474 - 64,474 Accumulated income (losses) (41,849) - 41,849 - Attributable to non-controlling interest 264,506 264,506 F-105 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 33.5 Statement of income per reporting segment STATEMENT OF INCOME GET DIS TEL GAS HOL Eliminations Consolidated 12.31.2013 Gross profit 3,044,399 5,961,575 187,792 423,014 - 9,180,214 Electricity sales to final customers - third-parties 460,845 2,883,804 - 3,344,649 Electricity sales to final customers - between segments - 2,193 - - - (2,193) - Electricity sales to distributors - third-parties 1,832,207 100,055 - 1,932,262 Electricity sales to distributors - between segments 311,242 - (311,242) - Use of the main transmission grid - third-parties 94,785 1,934,191 - 2,028,976 Use of the main transmission grid - between segments 57,090 13,115 - - - (70,205) - Construction revenues 136,536 898,606 - 40,999 - - 1,076,141 Telecommunications services to third-parties - - 141,315 - - - 141,315 Telecommunications services between segments - - 39,895 - - (39,895) - Distribution of piped gas - - - 368,620 - - 368,620 Other operating revenues from third-parties 144,908 128,278 1,670 13,395 - - 288,251 Other operating revenues between segments 6,786 1,333 4,912 - - (13,031) - Operational expenses 436,520 Electricity purchased for resale (128,736) (3,518,865) - - - 311,242 (3,336,359) Charges for the use of the main distribution and transmission grid (227,325) (249,465) - - - 69,473 (407,317) Personnel and management (274,526) (723,734) (57,703) (21,366) (19,018) - (1,096,347) Pension and healthcare plans (47,478) (118,211) (7,738) (1,387) (1,382) - (176,196) Materials and supplies (16,346) (50,531) (1,312) (2,268) (21) - (70,478) Materials and supplies for generation (27,187) - (27,187) Natural gas and supplies for gas business - - - (295,671) - - (295,671) Third party services (146,185) (292,644) (18,437) (17,439) (4,815) 56,061 (423,459) Depreciation and amortization (353,590) (205,110) (27,968) (15,780) (755) - (603,203) Provisions and reversals (104,127) (118,233) (3,920) (40) 26,765 - (199,555) Construction cost (148,670) (898,606) - (40,999) - - (1,088,275) Other operating costs and expenses (175,583) (129,398) (10,186) (7,080) (21,077) (256) (343,580) EQUITY IN RESULTS SUBSIDIARIES 33,744 - - - 1,116,830 113,606 PROFIT BEFORE INCOME TAX AND SOCIAL CONTRIBUTION 1,428,390 60,528 20,984 1,096,527 1,226,193 Financial income (expenses) 41,804 228,938 3,078 4,443 2,000 48 280,311 OPERATING INCOME (LOSSES) 1,470,194 63,606 25,427 1,098,527 1,506,504 Income tax and social contribution (532,053) - (14,661) (7,806) - - (554,520) Deferred income tax and social contribution 140,856 35,775 (1,213) 864 (26,831) - 149,451 NET INCOME (LOSSES) FOR THE YEAR 1,078,997 47,732 18,485 1,071,696 1,101,435 F-106 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated STATEMENT OF INCOME GET DIS TEL GAS HOL Eliminations Consolidated 12.31.2012 - Restated Gross profit 2,540,885 5,892,171 172,445 359,090 - 8,493,252 Electricity sales to final customers - third-parties 137,990 2,487,519 - 2,625,509 Electricity sales to final customers - between segments - 3,119 - - - (3,119) - Electricity sales to distributors - third-parties 1,468,044 155,463 - 1,623,507 Electricity sales to distributors - between segments 302,583 - (302,583) - Use of the main transmission grid - third-parties 347,674 2,482,959 - 2,830,633 Use of the main transmission grid - between segments 96,979 17,116 - - - (114,095) - Construction revenues 59,977 665,601 - 24,185 - - 749,763 Telecommunications services to third-parties - - 125,565 - - - 125,565 Telecommunications services between segments - - 41,148 - - (41,148) - Distribution of piped gas - - - 325,012 - - 325,012 Other operating revenues from third-parties 121,675 80,394 1,301 9,893 - - 213,263 Other operating revenues between segments 5,963 - 4,431 - - (10,394) - Operational expenses 471,384 Electricity purchased for resale (170,806) (2,939,447) - - - 302,518 (2,807,735) Charges for the use of the main distribution and transmission grid (233,983) (648,501) - - - 110,123 (772,361) Personnel and management (321,253) (824,102) (70,253) (19,891) (10,152) - (1,245,651) Pension and healthcare plans (44,315) (126,187) (8,591) (3,039) (746) - (182,878) Materials and supplies (18,245) (48,296) (1,800) (1,413) (33) - (69,787) Materials and supplies for generation (25,511) - (25,511) Natural gas and supplies for gas business - - - (247,770) - - (247,770) Third party services (110,890) (320,135) (17,280) (14,206) (3,863) 57,496 (408,878) Depreciation and amortization (314,968) (192,344) (28,019) (13,769) (755) - (549,855) Provisions and reversals (80,212) (118,986) (4,316) (1,086) (14,196) - (218,796) Construction cost (43,791) (665,601) - (24,185) - - (733,577) Other operating costs and expenses (130,649) (85,228) (9,144) (6,769) (7,417) 1,247 (237,960) EQUITY IN RESULTS SUBSIDIARIES 16,041 - - - 732,313 6,685 PROFIT BEFORE INCOME TAX AND SOCIAL CONTRIBUTION 1,062,303 33,042 26,962 695,151 999,178 Financial income (expenses) (41,513) 5,644 3,444 4,769 1,051 (45) (26,650) OPERATING INCOME (LOSSES) 1,020,790 36,486 31,731 696,202 972,528 Income tax and social contribution (302,291) (124,691) (13,653) (13,155) (4,467) - (458,257) Deferred income tax and social contribution 43,661 152,283 5,174 2,178 8,953 - 212,249 NET INCOME (LOSSES) FOR THE YEAR 762,160 28,007 20,754 700,688 726,520 STATEMENT OF INCOME GET DIS TEL GAS HOL Eliminations Consolidated 12.31.2011 - Restated Gross profit 2,265,696 5,490,064 157,803 291,376 - 7,776,165 Electricity sales to final customers - third-parties 102,934 2,227,894 - 2,330,828 Electricity sales to final customers - between segments - 5,441 - - - (5,441) - Electricity sales to distributors - third-parties 1,348,042 91,789 - 1,439,831 Electricity sales to distributors - between segments 286,132 - (286,132) - Use of the the main transimission grid - third-parties 269,924 2,492,444 - 2,762,368 Use of the main transmission grid - between segments 76,331 13,055 - - (89,386) - Construction revenues 118,816 606,620 - 16,290 - - 741,726 Telecommunications services to third-parties - - 117,126 - - - 117,126 Telecommunications services between segments - - 40,677 - (40,677) - Distribution of piped gas - - - 273,933 - - 273,933 Other operating revenues from third-parties 57,600 51,600 - 1,153 - - 110,353 Other operating revenues between segments 5,917 1,221 - - - (7,138) - Operational expenses 428,774 Electricity purchased for resale (73,090) (2,365,587) - - - 286,132 (2,152,545) Charges for the use of the mais distribution and transmission grid (216,035) (505,869) - - - 89,386 (632,518) Personnel and management (243,769) (657,382) (58,341) (15,096) (8,039) - (982,627) Pension and healthcare plans (37,860) (104,234) (7,113) (1,142) (496) - (150,845) Materials and supplies (16,678) (66,018) (1,730) (1,102) (81) - (85,609) Materials and supplies for generation (25,031) - (25,031) Natural gas and supplies for gas business - - - (186,931) - - (186,931) Third party services (100,399) (307,494) (17,769) (12,120) (4,996) 52,095 (390,683) Depreciation and amortization (320,541) (193,969) (24,523) (12,648) (754) - (552,435) Provisions and reversals (170,312) (122,332) 734 65 2,190 - (289,655) Construction cost (108,533) (606,620) - (16,290) - - (731,443) Other operating costs and expenses (165,296) (108,576) (5,695) (2,737) (9,399) 1,161 (290,542) EQUITY IN RESULTS SUBSIDIARIES - - - 1,249,114 52,253 PROFIT BEFORE INCOME TAX AND SOCIAL CONTRIBUTION 784,665 451,983 43,366 43,375 1,227,539 1,357,554 Financial income (expenses) 16,316 256,721 2,923 6,136 (55,734) - 226,362 OPERATING INCOME (LOSSES) 800,981 708,704 46,289 49,511 1,171,805 1,583,916 Income tax and social contribution (278,227) (297,653) (12,472) (18,294) (4,955) - (611,601) Deferred income tax and social contribution 85,767 124,835 1,883 1,214 (9,160) - 204,539 NET INCOME (LOSSES) FOR THE YEAR 608,521 535,886 35,700 32,431 1,157,690 1,176,854 F-107 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 34 Financial Instruments 34.1 Category and value of financial instruments Restated 12.31.2013 Note Level Book value Fair value Book value Fair value Financial assets Held for trading Cash and cash equivalent (a) 4 1 1,741,632 1,741,632 1,459,217 1,459,217 Bonds and securities (b) 5 1 159,340 159,340 82,633 82,633 Bonds and securities (b) 5 2 79,187 79,187 100,381 100,381 1,980,159 1,980,159 1,642,231 1,642,231 Loans and receivables Collaterals and escrow accounts STN (c) 6 1 45,371 32,415 43,246 42,627 Collaterals and escrow accounts (a) 6 1 1,976 1,976 36,808 36,808 Trade accounts receivable (a) 7 1 1,470,314 1,470,314 1,515,344 1,515,344 CRC transferred to state of Paraná (d) 8 1 1,380,554 1,369,599 1,384,284 1,633,076 Receivables related to concession (e) 9 1 412,869 412,869 267,883 267,883 Receivables related to the concession extension (f) 10 1 557,589 563,052 913,673 960,436 3,868,673 3,850,225 4,161,238 4,456,174 Available for sale Receivables related to concession (e) 9 3 3,075,795 3,075,795 2,383,262 2,383,262 Receivables related to the concession extension (g) 10 3 160,217 160,217 160,217 160,217 Bonds and securities (b) 5 1 196,112 196,112 330,520 330,520 Bonds and securities (b) 5 2 63,978 63,978 238,302 238,302 Other investments (h) 16.2 1 25,708 25,708 18,127 18,127 3,521,810 3,521,810 3,130,428 3,130,428 Held to maturity Bonds and securities (b) 5 2 11,141 11,141 12,180 12,180 11,141 11,141 12,180 12,180 Financial assets total 9,381,783 9,363,335 8,946,077 9,241,013 Financial liabilities Fair value through profit or loss Other liabilities - derivatives (b) 1 85 85 40 40 85 85 40 40 Other financial liabilities Suppliers (a) 20 1 1,142,360 1,142,360 1,232,690 1,232,690 Loans and financing (c) 21 1 3,323,784 2,922,867 2,250,878 2,233,244 Debentures (i) 22 1 1,207,945 1,207,945 1,010,677 1,010,677 Payable related to concession - use of public property (j) 26 1 471,774 578,409 447,557 554,408 6,145,863 5,851,581 4,941,802 5,031,019 Financial liabilities total 6,145,948 5,851,666 4,941,842 5,031,059 The different levels have been defined as follows: Level 1: obtained from prices quoted (not adjusted) on active markets for identical assets or liabilities Level 2: obtained from other variables other than prices quoted included in level 1, which can be observed for assets or liabilities Level 3: obtained through evaluation techniques that include variables for the asset or liability, but are not based on observable market data F-108 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Determining fair values: a) Financial assets that have fair values equivalent to their respective carrying values due to their nature and terms of realization. b) Calculated according to information made available by the financial agents and to the market values of the bonds issued by the Brazilian government. c) Calculated based on the cost of the last issue by the Company, of 106% p.y. d) The Company based its calculation on the comparison with a noncurrent, variable interest rate National Treasury bond (NTN-B), which yields approximately 6.82% p.y. plus the IPCA inflation index, on December 31, 2013. e) Criteria and assumptions disclosed on note 3.7.1. Balance as of December 31, 2012 2,383,262 Capitalization of intangible assets 630,069 Monetry variations 108,259 Write off (24,998) Write off - Resolution 367/2009 (20,797) Balance as of December 31, 2013 3,075,795 f) The accounts receivable related to concession extension, related to the assets which started operations after May 2000, the expected flow of cash entries was discounted at the Selic rate, the best short-term rate available for comparison for determination of its market value. g) These accounts receivable are related to assets existing as of May 31, 2000, equivalent to their book values, due to the fact that the expert report to be analyzed by Aneel has not yet been completed. h) Calculated according to price quotes published in an active market or by applying the interest percentage over shareholders' equity for assets with no active market. i) Calculated according to the Unit Price Quotation (PU) as of December 31, 2013, obtained from the National Association of Financial Market Institutions (Anbima), net of the financial cost of R$ 1,015. j) Considering as a premise for the calculation the rate of return for the last venture sold at auction by ANEEL, won by the Company. F-109 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 34.2 Risk Factors The Company has a Corporate Risk Management Committee in charge of formulating and tracking risk management policies and assisting the Audit Committee to ensure a good management of resources and the protection and appreciation of its assets. The Company's business activities are exposed to the following risks arising from financial instruments: Credit risk Credit risk is defined as the possibility of the occurrence of losses related to non-compliance by a client or counterpart to a financial instrument with their respective obligations under the terms agreed on. Restated Exposure to credit risk 12.31.2013 12.31.2012 Cash and cash equivalents (a) 1,741,632 1,459,217 Bonds and securities (a) 509,758 764,016 Collaterals and escrow accounts (a) 47,347 80,054 Trade accounts receivable (b) 1,470,314 1,515,344 CRC transferred to the State Government of Paraná (c) 1,380,554 1,384,284 Accounts receivable related to the concession (d) 3,488,664 2,651,145 Accounts receivable related to the concession extension (e) 557,589 913,673 Accounts receivable related to the concession extension (f) 160,217 160,217 9,356,075 8,927,950 a) Company management manages the credit risk of its assets in accordance with the Group's policy of investing virtually all of its funds in federal banking institutions. As a result of legal and/or regulatory requirements, in exceptional circumstances the Company may invest funds in prime private banks. b) The risk arises from the possibility of the Company incurring losses resulting from problems in receiving amounts invoiced to its clients, customers, concession operators and licensees. This risk is closely related to internal and external factors of Copel. To mitigate this type of risk the Company manages its accounts receivable, detecting customer groups that pose the greatest risk of default, cutting off energy supplies and implementing specific collection policies, supported by guarantees whenever possible. Doubtful accounts are adequately covered by an allowance to cover any realization losses. c) Company management believes the CRC poses a minimal credit risk, as the amortizations are guaranteed by dividends, and the State Government is paying the renegotiated amounts in accordance with the fourth amendment. d) Based on the Company's understanding that the signed agreements establish the unconditional right to receive cash at the end of the concession, from the concession authority, for the investments made in assets that have not been recovered through rates by the end of the concession and specifically regarding energy transmission, as RAP is guaranteed revenue, and therefore not subject to the risk of demand. F-110 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated e) Management considers the credit risk on the indemnity approved for the assets which started operations after May 2000 to be reduced, given that the realization and compensation rules have already been established by the Granting Authority and has been received on schedule. f) For value of existing assets on May 31, 2000, ANEEL published Resolution no. 589/2013, which addresses the definition criteria for calculating the New Replacement Value (VNR) for the indemnification purpose. For these assets Management considers the credit risk as reduced since the rules for compensation are set and there is an going survey of information required by the granting authority. Liquidity risk The Company's liquidity risk consists of the possibility of insufficient funds, cash or other financial asset to settle obligations on scheduled dates. The Company manages liquidity risk relying on a set of methodologies, procedures and instruments applied for a permanent control over financial processes to ensure a proper management of risks. Investments are financed by incurring medium and long term debt to financial institutions and capital markets. Short-term, medium-term and long-term business projections are made and submitted to management bodies for evaluation. The budget for the next fiscal year is annually approved. Medium and long-term business projections cover monthly periods over the next five years. Short-term projections consider daily periods covering only the next 90 days. The Company permanently monitors the volume of funds to be settled by controlling cash flows to reduce funding costs, the risk involved in the renewal of loan agreements and compliance with the financial investment policy, while at the same time keeping minimum cash levels. The table below shows the expected settlement amounts within each time range. Projections were based on financial indicators linked to the related financial instruments and forecast according to average market expectations as disclosed on the Central Bank of Brazil's Focus Report, which provides the average expectations of market analysts for these indicators for the current year and the following year. As from 2014, 2013 indicators are repeated through the forecast period, except for the US dollar, which follows the US inflation rate. F-111 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Interest (a) Less than 1 to 3 3 month 1 to 5 More than Liabilities 1 month month to 1 year years 5 years Total 12.31.2013 Loans and financing Note 21 44,546 312,844 773,467 1,853,937 1,488,871 4,473,665 Debentures Note 22 5,182 10,324 160,669 1,499,400 - 1,675,575 Derivative Future DI 85 85 Payables related to concession - Rate of return + use of public asset IGP-M and IPCA 4,282 8,564 39,272 246,196 2,103,155 2,401,469 Eletrobras - Itaipu Dollar - 124,286 575,224 3,606,457 5,517,175 9,823,142 Petrobras - Compagas 100% of CDI 5,295 10,738 51,243 - - 67,276 Other suppliers - 645,392 144,718 196,518 92,271 - 1,078,899 Post employment benefits 8.05% 43,145 86,289 388,302 2,785,404 12,492,581 15,795,721 Purchase liabilities IGP-M and IPCA - 605,310 2,818,490 12,216,247 80,198,892 95,838,939 747,927 1,303,073 5,003,185 22,299,912 101,800,674 131,154,771 12.31.2012 Loans and financing Note 21 17,022 50,158 289,708 1,977,774 515,760 2,850,422 Debentures Note 22 - - 78,618 1,284,897 - 1,363,515 Derivative Future DI 40 - 40 Payables related to concession - Rate of return + use of public asset IGP-M and IPCA 4,040 8,080 36,858 225,955 2,043,351 2,318,284 Eletrobras - Itaipu Dollar - 92,864 417,886 2,677,260 4,777,443 7,965,453 Petrobras - Compagas 100% of CDI 4,892 9,874 45,969 65,690 - 126,425 Other suppliers - 756,890 152,854 875 35,126 - 945,745 Post employment benefits 7.30% 28,945 57,891 260,509 1,523,133 9,097,947 10,968,425 Purchase liabilities IGP-M and IPCA - 452,633 2,188,186 8,865,291 46,201,543 57,707,653 811,829 824,354 3,318,609 16,655,126 62,636,044 84,245,962 (a) Effective interest rate - weighted average As disclosed in notes 21.11 and 22.2, the Company and its subsidiaries have loan and financing agreements and debentures with covenants that if breached may require have its payment accelerated. The main guarantees put up for maintaining business and investing activities are invested in securities and cash. Market risk Market risk is the risk that the fair value or future cash flows of the financial instrument fluctuate due to changes in market prices, such as exchange rates, interest rates and share prices. The purpose of risk management is to control exposures within acceptable limits, while optimizing return. a) Foreign currency risk (US Dollar) This risk comprises the possibility of losses due to fluctuations in exchange rates, which may reduce assets or increase liabilities denominated in foreign currencies. The Company’s foreign currency indebtedness is not significant and it is not exposed to foreign exchange derivatives. The Company monitors all relevant exchange rates. The effect of the exchange rate variation resulting from the power purchase agreement with Eletrobras (Itaipu) is passed on to customers in Copel Distribuição's next rate review. F-112 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The exchange rate variation resulting from the purchase of gas from Petrobras by Compagas has a direct impact on the Company's results; Compagas continually negotiates with its customers, trying whenever possible to pass these costs on to them. Sensitivity analysis of foreign currency risk The Company has developed a sensitivity analysis in order to measure the impact of the devaluation of the U.S. dollar on its loans and financing subject to exchange risk. The baseline takes into account the existing balances in each account as of December 31, 2013 and the likely scenario takes into account the balances subject to the exchange rate variations – end of period (R$/US$ 2.47) estimated as market average projections for 2014 according to the Focus Report issued by the Brazilian Central Bank as of February 7, 2014. For the adverse and remote scenarios, deteriorations of 25% and 50%, respectively, were considered for the main risk factor for financial instruments compared to the rate used for the likely scenario. . Baseline Projected scenarios - Dec.2014 Foreign currency risks Risk 12.31.2013 Probable Adverse Remote . Financial assets Collaterals and escrow accounts - STN USD depreciation 45,371 2,467 (9,492) (21,452) . 45,371 2,467 Financial liabilities Loans and financing STN USD appreciation (64,815) (3,525) (20,610) (37,695) Eletrobras USD appreciation (7) - (2) (4) Suppliers Eletrobras (Itaipu) USD appreciation (107,222) (5,831) (34,094) (62,358) Petrobras (acquisiton of gas by Compagas) USD appreciation (51,502) (2,801) (16,377) (29,952) In addition, the Company evaluates its financial instruments considering the possible effects on profit and loss and equity of the risks evaluated by Company management on the reporting date for the financial instruments, as recommended by IFRS 7. Based on the equity position and the notional value of the financial instruments held as of December 31, 2013, it is estimated that these effects will approximate the amounts stated in the above table in the column for the forecast probable scenario, since the assumptions used by the Company are similar to those previously described. b) Interest rate and monetary variation risk This risk comprises the possibility of losses due to fluctuations in interest rates or other indicators, which may reduce financial revenues or increase financial expenses in connection with assets and liabilities on the market. F-113 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The Company has not engaged in transactions with derivatives to cover this risk, except for the exclusive investment funds, but it has continually monitored interest rates and market indicators, in order to assess the potential need for such transactions for protection for interest rate risks. Sensitivity analysis of interest rate and monetary variation risk The Company has developed a sensitivity analysis in order to measure the impact of variable interest rates and monetary variations on its financial assets and liabilities subject to these risks. The baseline takes into account the existing balances in each account as of December 31, 2013 and the likely scenario takes into account the indicators (BM&F-LTN of 10.65%, CDI/Selic of 11.25%, IPCA of 5.89%, IGP-DI of 5.85%, IGP-M of 5.89% and TJLP of 5.00%) estimated as market average projections for 2014 according to the Focus Report issued by the Brazilian Central Bank as of February 7, 2014 and variation of the BM&FBOVESPA notional rate for National Treasury Bills (LTN) maturing on January 2, 2015. For the adverse and remote scenarios, deteriorations of 25% and 50%, respectively, were considered for the main risk factor for the financial instrument compared to the rate used in the likely scenario. . Baseline Projected scenarios - Dec.2014 Interest rate and monetary variation risk Risk 12.31.2013 Probable Adverse Remote . Financial assets Financial investments - cash equivalents Low CDI/SELIC 1,611,321 172,323 129,275 86,232 Bonds and securities Low CDI/SELIC 509,758 54,516 40,897 27,281 Collaterals and escrow accounts Low CDI/SELIC 1,976 212 159 105 CRC transferred to the State Government of Paraná Low IGP-DI 1,380,554 80,762 60,572 40,381 Accounts receivable related to the concession Low IGP-M 3,488,664 203,582 152,686 101,791 Accounts receivable related to the concession extension - RBNI Low IPCA 557,589 32,842 24,631 16,421 Accounts receivable related to the concession extension Undefined (a) 160,217 - - - 7,710,079 544,237 408,220 272,211 Financial liabilities Loans and financing Banco do Brasil High CDI (1,602,960) (180,333) (225,416) (270,499) Eletrobras - Finel High IGP-M (83,362) (982) (1,228) (1,473) Eletrobras - RGR No Risk (b) (96,394) - - - Finep High TJLP (40,557) (2,028) (2,535) (3,042) BNDES - Copel Geração e Transmissão High TJLP (1,125,109) (56,255) (70,319) (84,383) Banco do Brasil – Transfer BNDES funds High TJLP (160,580) (8,029) (10,036) (12,044) Banco do Brasil High CDI (150,000) (16,875) (21,094) (25,313) Debentures High CDI (1,207,945) (135,894) (169,867) (203,841) (a) Risk assessment still requires ruling by the Granting Authority. (b) Loan indexed to UFIR F-114 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated In addition, the Company evaluates its financial instruments considering the possible effects on profit and loss and equity of the risks evaluated by Company management on the reporting date for the financial instruments, as recommended by IFRS 7. Based on the equity position and the notional value of the financial instruments held as of December 31, 2013, it is estimated that these effects will approximate the amounts stated in the above table in the column for the forecast probable scenario, since the assumptions used by the Company are similar to those previously described. c) Derivative financial instruments risk The Company employs derivative financial instruments with the sole purpose of protecting itself against variable interest rate volatility. In order to protect against the effects of volatility on long exposures (DI interest rates) of bonds and securities, the Company hired future DI rate operations, negotiated at BM&FBOVESPA and registered at CETIP, whose nominal balances and conditions are as follows: · For the year ended December 31, 2013, the result of operations with derivative financial instruments on the futures market was a gain of R$ 5,885 (loss of R$ 5,884 on December 2012) · Contracts are adjusted daily in accordance with the future DI rates published by BM&FBOVESPA. The reference (notional) values of these outstanding contracts as of December 31, 2013 corresponded to R$ 109,792 (R$ 192,900 as of December 31, 2012) · On December 31, 2013, a share of the Company’s federal bonds in the amount of R$ 6,712 (R$ 9,560 as of December 31, 2012), was deposited as collateral for transactions at BM&FBOVESPA S.A. Sensitivity analysis of derivative financial instruments risk In order to measure the effects of the variations in the indices and rates tied to the derivative operations, which includes a scenario considered probable by Company management, a situation considered adverse of at least a 25% deterioration in the variables used and a situation considered remote, with a deterioration of at least 50% in the risk variables. The base scenario took into account the existing balances and the probable scenario for balances with changes in the BM&FBOVESPA preferential rate for LTN (National Treasury Bills) maturing on January 02, 2015. . Baseline Projected scenarios - Dec.2014 Risk of derivative Risk 12.31.2013 Probable Adverse Remote . Financial assets (liabilities) Derivative – liabilities Decrease in DI rate (85) (717) (2,786) (4,854) Expected effect in the result F-115 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Power shortage risk This risk results from the possibility of periods with low levels of rainfall, since Brazil relies heavily on hydroelectric sources, which depend on the water levels in their reservoirs to operate. A long period of drought may reduce the water levels in power plant reservoirs and result in losses due to reduced revenues if a new rationing program is implemented. According to the Annual Plan for Electricity Operation - PEN 2013, published annually on the website: www.ons.org.br , probability assessments of energy service conditions, based on energy deficit risks for the Benchmarking Scenario show the appropriateness of the supply criteria set by the National Energy Policy Council - CNPE (deficit risk not higher than 5%) for all subsystems within the period from 2013 to 2017. Deficit risks reach maximum levels 3.0% in the Southern subsystem and 2.5% in the Southeastern/Center Western system and lower than 1.0% in the Northern and Northeastern subsystems within the whole assessment period. Due to amendments introduced by the replacement of energy contracts originally maturing on December 31, 2012 through energy quotas, with nonperformance of the amount necessary and the failure of several thermal power plants to come into operation, contracted by the 7th new energy auction and other technical and climatic factors, in 2013, the Company was subcontracted on 112.54 MW and therefore exposed to the short-term energy market. Risk of non-renewal of concessions Law 12,783/2013 published on January 14, 2013 ruled the extension of energy generation, transmission and distribution concessions covered by articles 17, 19 and 22 of Law 9,074/2015. However, extension depends on full acceptance of the conditions set by that law. Four power plants have been affected by Law 12,783/2013: Rio dos Patos with 1.8 MW, Mourão with 8.2 MW, Chopim with 1.8 MW and Usina Governador Pedro Viriato Parigot de Souza with 260 MW of installed capacity. In order to maintain the Company's current profitability levels, the concessions for these plants have not been extended, given that studies have shown that the conditions imposed by the Concession Authority make the plants not economically feasible. By the end of the concession agreement, these power plants will be put up for auction, and the Company has no guarantee that it will be the winning bidder. Concession Agreement number 060/2001, which sets rules about transmission facilities, has been extended for 30 more years, according to the conditions established by Law 12,783/2013. In this case the conditions for making investments arising from contingencies, modernization, renovation and refurbishment of structures and equipment have been kept. These investments will actually be made upon ANEEL's recognition and authorization. The guarantee that the regulatory body will reimburse the Company for the works rules out the possibility of financial losses and keeps the Company's current profitability levels. F-116 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated For the distribution services, the Company has issued a favorable opinion on the extension of Concession Agreement number 046/1999, pursuant to Law 12,783/2013, through a concession amendment request sent to Aneel on May 31, 2012. The Company is waiting for the decision by the Concession Authority on the extension. If the conditions set by the Concession Authority ensure the Company's expected profitability levels, the Company will sign the concession agreement or amendment for an additional period of 30 years. Even considering that the regulatory overall scene is uncertain, the Company believes on the possibility of the concession amendment, although it does not have sufficient information to guarantee that the contract for the distribution services will be renewed on favorable terms. F-117 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Copel Geração e Transmissão Concessions/authorizations Contracts Maturity date Hydroelectric Power Plants Generation Concession - 045/1999 Governador Bento Munhoz da Rocha Netto (Foz do Areia) 05.23.2023 Governador Ney Aminthas de Barros Braga (Segredo) 11.15.2029 Governador José Richa (Caxias) 05.04.2030 Governador Pedro Viriato Parigot de Souza (a) (b) 07.07.2015 Guaricana 08.16.2026 Mourão (a) (b) 07.07.2015 Marumbi (c) - São Jorge 12.03.2024 Rio dos Patos (a) (b) 02.14.2014 Melissa (d) - Salto do Vau (d) - Pitangui (d) - Generation Concession - Use of Public Property - 007/2013 Chaminé (e) 08.16.2026 Apucaraninha (e) 10.12.2025 Derivação do Rio Jordão (e) 11.15.2029 Chopim I (a) (b) (e) 07.07.2015 Cavernoso (e) 01.07.2031 Generation Concession - 001/2007 - Mauá - 51% of Copel 07.02.2042 Generation Concession - 001/2011 - Colíder (f) 01.16.2046 Authorization - Cavernoso II 02.27.2046 Thermal Power Plant Generation Concession - 045/1999 - Figueira 03.26.2019 Wind Power Plant Authorization - Palmas 09.28.2029 Authorization - Asa Branca I (f) (g) 04.25.2046 Authorization - Asa Branca II (f) (g) 05.31.2046 Authorization - Asa Branca III (f) (g) 05.31.2046 Authorization - Eurus IV (f) (g) 04.27.2046 Authorization - Santa Maria (f) (g) 05.08.2047 Authorization - Santa Helena (f) (g) 04.09.2047 Authorization - Ventos de Santo Uriel (f) (g) 04.09.2047 (a) Plant not renewed pursuant to Executive Act 579/2012 - Concessionaire's prerogative (b) By the end of the concession the project will be offered for competitive bidding (c) In progress for homologation from ANEEL (d) At plants with capacity of less than 1 MW, only register with ANEEL (e) Power plants that underwent change in the exploration system from a Public Service regime to an Independent Producer Regime (f) Enterprise under construction (g) Power plants taken over as from August 1, 2013 F-118 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Copel Geração e Transmissão Concessions Contracts Maturity date Transmission Lines and Substations Contract 060/01 - Transmission facilities (a) 12.05.2042 Contract 075/01 - Transmission line Bateias - Jaguariaíva 08.16.2031 Contract 006/08 - Transmission line Bateias - Pilarzinho 03.16.2038 Contract 027/09 - Transmission line Foz do Iguaçu - Cascavel Oeste 11.18.2039 Contract 010/10 - Transmission line Araraquara 2 - Taubaté (b) 10.05.2040 Contract 015/10 - Substation Cerquilho III (b) 10.05.2040 Contract 001/12 - Transmission line Cascavel Oeste - Umuarama - 51% Copel GeT (b) 01.11.2042 Contract 004/12 - Transmission line Nova Santa Rita - Camaquã 3 - 20% Copel GeT (b) 05.09.2042 Contract 007/12 - Transmission line Umuarama - Guaira - 49% Copel GeT (b) 05.09.2042 Contract 008/12 - Transmission line Curitiba - Curitiba Leste - 80% Copel GeT (b) 05.09.2042 Contract 011/12 - Transmission line Açailândia - Miranda II - 49% Copel GeT (b) 05.09.2042 Contract 012/12 - Transmission line Paranaíta - Ribeirãozinho - 49% Copel GeT (b) 05.09.2042 Contract 013/12 - Transmission line Ribeirãozinho - Marimbondo II - 49% Copel GeT (b) 05.09.2042 Contract 022/12 - Transmission line - Foz do Chopim - Salto Osorio C2 (b) 08.26.2042 Contract 002/13 - Transmission line - Assis - Paraguaçu Paulista II (b) 02.24.2043 Contract 007/13 - Transmission line - Barreiras II - Pirapora 2 - 24.5% Copel GeT (b) 05.01.2043 (a) Concession renewed pursuant to Executive Act 579/2012 (b) Enterprise under construction Concessions/authorizations Contracts Maturity date Copel Distribuição - Contract 046/99 - Distribution Facilities (a) 07.07.2015 Elejor - Contract 125/2001 - HPP Fundão e Santa Clara 10.24.2036 Elejor - Authorization contract - SHP Fundão I and SHP Santa Clara I 12.18.2032 Dona Francisca Energética - Contract 188/1998 - HPP Dona Francisca 08.27.2033 UEG Araucária - authorization contract - TPP Araucária 12.22.2029 Foz do Chopim - authorization contract - SHP Foz do Chopim 04.23.2030 Compagas - concession gas distribution contract 07.06.2024 (a) Sent on May 31, 2012 requesting extension of concession and sent on October 11, 2012 ratification of the requesting extension of concession (MP 579/2012) Gas shortage risk This risk involves potential periods of shortage of natural gas supply to meet the Company’s gas distribution and thermal generation business requirements. Long periods of gas shortage could result in losses due to lower revenues by subsidiaries Compagas and UEG Araucária. F-119 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 34.3 Management of capital The Company always seeks to maintain a strong capital base to maintain the trust of investors, creditors and market and ensure the future development of the business. It seeks to maintain a balance between the highest possible returns with more adequate levels of loans and the advantages and security provided by a healthy capital position. Thus, it maximizes the return for all interested parties in its operations, optimizing the balance of debts and equity. The Group’s capital structure is composed of: a) net indebtedness, defined as total loans, financing and debentures, net of cash and cash equivalents and short term bonds and securities; and b) own capital, defined as total equity. Restated Debt 12.31.2013 12.31.2012 Loans and financing 3,323,784 2,250,878 Debentures 1,207,945 1,010,677 (-) Cash and cash equivalents 1,741,632 1,459,217 (-) Bonds and securities 389,222 635,501 Net indebtedness 2,400,875 1,166,837 Shareholder's 12,928,752 12,361,890 Net indebtedness ratio 0.19 0.09 35 Related Party Transactions The balances of transactions between the Company and its associates and subsidiaries are shown in Note 8, Note 15 and Note 16. The amounts resulting from the operating activities of Copel Distribuição involving related parties are billed at the rates approved by ANEEL. F-120 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Assets Liabilities Results Restated Restated Restated Related parties / Nature of operation 12.31.2013 12.31.2012 12.31.2013 12.31.2012 12.31.2013 12.31.2012 Controlling shareholders State of Paraná Dividends payable (a) - - - 79,539 - - "Luz Fraterna" program (b) 78,987 60,259 - Remuneration and employ social security charges assigned (c) 1,880 1,640 - CRC (Note 8) 1,380,554 1,384,284 - - 159,348 188,688 ICMS (Note 13.3) 115,439 110,096 252,771 209,570 - - . Entities with significant influence BNDES e BNDESPAR (d) Financing (Note 21.5) - - 1,125,109 214,855 (15,647) (2,525) Dividends payable (d) - - - 63,890 - - Petrobras (e) Rental plant TPP Araucária 6,499 11,894 - - 101,628 95,253 Supply and transport of gas (f) 374 293 - - 23,912 18,494 Acquisition of gas for resale (f) - - 51,502 43,681 (295,494) (247,673) Advances to suppliers of Compagas (g) 13,504 12,666 - Dividends payable by Compagas - - 1,076 1,208 - - . Mitsui Gás e Energia do Brasil Ltda. (h) - - 2,283 1,208 - - . Paineira Participações S.A. (i) - - 11,985 1,179 - - Jointly-controlled Costa Oeste Transmissora de Energia (j) 190 357 - - 2,113 487 Marumbi Transmissora de Energia (k) 184 174 - - 2,042 510 Caiuá Transmissora de Energia (l) 221 - - - 478 345 Associates Dona Francisca Energética S.A. (m) - - 6,320 6,045 (71,950) (67,354) . Foz do Chopim Energética Ltda. (n) 201 135 - - 1,725 1,602 Sercomtel S.A. Telecomunicações (o) 192 179 - - 2,287 2,142 . Key management personnel Fees and related charges (Note 31.3) - (16,829) (14,559) Pension plans and health care (Note 23) - (1,089) (808) Other related parties Fundação Copel Rental of administrative real estate - (12,270) (10,694) Private pension and health plans (Note 23) - - 967,232 701,049 - - . Lactec (p) 27,229 18,742 587 303 (5,060) (5,896) a) In 2013, out of the total dividends proposed to the Government for the State of Paraná for the amounts of R$ 166,321, there was advance on December 2013 of R$ 96,470. The remaining amount will be distributed after the approval at the General Shareholders’ Meeting (GSM). F-121 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated b) The Luz Fraterna Program, created under Law no. 491, dated September 11, 2003, allows the State Government to pay for the electricity bills of low income families in Paraná – which have duly applied for the program – provided their consumption does not exceed 100 kWh a month. This benefit is available to residential customers with single phase connections, rural customers with single phase connections or two phase connections with circuit breakers of up to 50 amperes. Applicants must not have more than one electricity bill under their names and must not have any pending debts to Copel. c) Reimbursement of wages and social charges for employees transferred to the Paraná State Government. The Company recognized an impairment allowance in the amount of R$ 1,614 as of December 31, 2013 and R$ 1,466 as of December 31, 2012. d) BNDES is the parent company of BNDES Participações SA (BNDESPAR) that holds 23.96% of the share capital of the Company (26.41% of the common shares and 21.27% of preferred shares). Of the total proposed dividends to BNDESPAR, for fiscal year 2013, in the amount of R$ 133,603 (R$ 127,166 net of IRRF), was paid in advance during December 2013 the net amount of R$ 71,055. The remaining amount will be distributed after the approval at the General Shareholders’ Meeting (GSM). e) Petrobras holds 20% of the share capital of UEG Araucária and 24.5% of the share capital of Compagas. f) The supply and transport of piped gas and the purchase of gas for resale by Compagas. g) Advance payments to suppliers of Compagas refer to the gas purchase contract covering guaranteed volumes and transport capacity, higher than those actually consumed and used, which contains a future compensation clause. Compagas has the right to receive unused gas in subsequent months, and it may offset amounts under contract but not consumed over a period of up to 10 years. In light of the prospects of increased consumption by the market, Compagas management believes it will consume the accumulated gas volumes as of December 31, 2013 in the next fiscal years. h) Mitsui Gás e Energia do Brasil Ltda. holds 24.5% of Compagas’ share capital. The balances refer to dividends payable by Compagas. i) Paineira Participações S.A. holds 30% of Elejor share capital. The balances refer to dividends payable by Elejor. j) E ngineering services agreement, signed with Copel Geração e Transmissão, expiring on October 10, 2015. k) En gineering services agreement, signed with Copel Geração e Transmissão, expiring on September 30, 2015. F-122 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated l) Specific environmental management services agreement, signed with Copel Geração e Transmissão, expiring on March 14, 2015. m) Power purchase and sale agreement signed by Dona Francisca Energética and Copel Geração e Transmissão, expiring on March 31, 2015. n) Operation and maintenance services agreement, signed between Foz do Chopim Energética Ltda. and Copel Geração e Transmissão, expiring on May 24, 2015. o) Light pole sharing agreement, signed between Sercomtel S.A Telecomunicações and Copel Distribuição. p) The Institute of Technology for Development (Lactec) was constituted on February 6, 1997 as a not for profit organization whose goal is to promote economic, scientific, technological, and social development and the sustainable conservation of the environment. In 2000, it was qualified by the Ministry of Justice, based on Law no. 9,790, as a Public Interest Civil Society Organization (OSCIP), which allows it, among other things, to enter partnerships with government agencies with no need for competitive bidding. Its members are: Copel, the Federal University of Paraná (UFPR), the Engineering Institute of Paraná (IEP), the Paraná Federation of Industries (FIEP), and the Commercial Association of Paraná (ACP) Lactec has service and R&D contracts with Copel Geração e Transmissão and Copel Distribuição, which are subject to prior or later control and approval by ANEEL The asset balances refer to Energy Efficiency and R&D programs, recorded under current assets, in service in progress, until the respective projects are concluded, pursuant to ANEEL. 35.1 Guarantees and endorsements awarded to related parties Granted by Parent Company The Parent Company granted the following guarantees and endorsements: a) endorsements for loans secured by its subsidiaries Nova Asa Branca I, Nova Asa Branca II, Nova Asa Branca III, Nova Eurus, Santa Maria, Santa Helena and Ventos de Santo Uriel, pursuant to Note 21.7. b) bank guarantee for the equity interest of 70% in the debentures issued by the subsidiary Elejor on September 26, 2013, pursuant to Note 22. c) endorsements for its equity interest of 23.03% to its associated company Dona Francisca Energética S.A., in 2002, in financing secured from the BNDES (joint endorsement) and Bradesco (joint endorsement), for settlement by 2015. As of December 31, 2013 the restated outstanding balances amounted to R$ 9,393 with BNDES and R$ 5,402 with Bradesco. F-123 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Granted by Copel Geração e Transmissão Ventures Date Final Amount Total % Balance as of joint subsidiaries Financing issued Maturity approved issued endorsement December 31,2013 Transmissora Sul Brasileira (a) Debentures 09.27.2013 09.22.2014 150,000 150,000 20% 153,202 Caiuá Transmissora (b) Promissory notes 10.30.2013 04.28.2014 42,000 21,000 49% 34,051 12.05.2013 12,600 Integração Maranhense (c) Promissory notes 10.30.2013 04.28.2014 71,000 28,400 49% 50,341 12.05.2013 21,300 Matrinchã Transmissora (d) Debentures 06.20.2013 12.20.2014 800,000 540,000 49% 567,126 Guaraciaba Transmissora (e) Debentures 06.20.2013 12.20.2014 400,000 230,000 49% 241,553 Financier: Banco Bradesco BBI S.A.: (a) (b) (c) HSBC Corretora de Títulos e Valores Mobiliários S.A. e Banco Santander (Brasil) S.A.: (d) (e) Allocation: “Bridge loan" for financing operation to be secured from BNDES (a) (b) (c) Working capital: (d) (e) 36 Insurance Details by risk type and effectiveness date of the main policies can be seen below. Policy Termination Insured Specified risks (36.1) 08.24.2014 1,727,388 Fire - Company-owned and rented facilities (36.2) 08.24.2014 521,633 Civil liability - Copel (36.3) 08.24.2014 12,000 Civil liability - Compagas (36.3) 10.29.2014 3,600 Engineering risks - Copel (36.4) 08.24.2014 dependant on each event Domestic and international transport - export and import (36.5) 08.24.2014 dependant on each event Multi-risk - Compagas (36.6) 12.18.2014 13,300 Multi-risk - Elejor (36.6) 03.25.2014 446,691 Vehicles (36.7) 08.20.2014 market value Miscellaneous risks (36.8) 08.24.2014 810 Operational risks - Elejor (36.9) 06.06.2014 500 Operational risks - UEG Araucária (36.10) (a) 05.31.2015 844,991 Court guarantee - Compagas (36.11) 02.03.2014 56,938 Performance bond - Copel (36.12) 07.14.2014 12,500 Performance bond - Copel (36.12) 01.15.2014 2,200 Performance bond - Copel (36.12) 07.30.2015 44,319 Performance bond - Copel (36.12) 12.27.2014 1,850 Operational risks - HPP Mauá - Consórcio Energético Cruzeiro do Sul (36.13) 11.23.2014 342,139 Liability for directors and administrators - D&O (36.14) (a) 06.30.2014 58,565 (a) The values of the sums insured Operational Risk - UEG Araucaria and liability for directors and officers have been converted to real U.S. dollars with the rate of the day 12.31.2013, R$ 2.3426. F-124 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 36.1 Insurance against specified risks This policy covers substations and power plants, listing their main equipment and respective insured amounts. It provides basic coverage against fire, lightning strikes, explosions of any kind, and additional coverage against potential electrical damage, miscellaneous risks, and risk to electronics and computers. 36.2 Fire insurance This policy covers both Company-owned and rented facilities and part of their contents. It ensures payment of reparations to the insurance holder or property owner for the damages resulting from basic fire hazards, lightning strikes, and explosions of any kind, plus additional coverage against windstorms, hurricane, cyclone, tornado, hail and smoke. 36.3 Civil liability insurance This insurance provides coverage against liability for involuntary damages, bodily and/or material and/or moral, caused to third-parties as a result of the Company and its subsidiaries’s commercial and/or industrial operations. It also has additional coverage for services on third-party sites and employer liability. 36.4 Insurance against engineering risks - Copel This insurance provides coverage against risks of installation, assembly, disassembly, and testing of new equipment, particularly at substations and power plants. Policies are purchased before each risk event, according to the occurrence and need for coverage against risks of carrying out engineering services. 36.5 Transport insurance This insurance provides coverage against losses and damages caused to products transported by any appropriate means within both the domestic and foreign market and during import and export operations to and from foreign markets. Policies are purchased before each risk event, and are basically used to cover the transport of electrical, electronic, and telecommunications equipment. 36.6 Multi-risk insurance This policy comprises the assets of the Company and provides coverage against potential damages caused by fire, lighting strikes, explosions, electrical malfunctions, risks to electronic equipment, recovery of records and documents, windstorms, smoke, and theft or aggravated larceny. F-125 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 36.7 Vehicle insurance This insurance covers the payment of reparations of damage suffered and expenses incurred as a result of risks to which Compagas’ 33 insured vehicles are subject. It provides basic coverage for the vehicles and additional and optional civil liability coverage against material, bodily, and moral damages caused to third-parties. Coverage limits for damages to third-parties are R$ 150 for material damages and R$ 300 for bodily damages, for each vehicle. 36.8 Insurance against miscellaneous risks This insurance covers losses and material damage caused to the assets listed in the policy by any accidents with an external cause, including transport risks. This type of insurance covers mobile and/or stationary electric equipment, computers, and electronics, whether in use at the Company's facilities or leased or loaned to third-parties. 36.9 Insurance against operational risks - Elejor This insurance covers sudden, unforeseen, and accidental losses and material damage to Elejor buildings, merchandise, raw materials, unfinished and finished products, packages, machinery, tools, furniture, and other devices and facilities which are part of the insured establishment, in addition to loss of profits. 36.10 Insurance against operational risks – UEG Araucária This policy provides coverage against all risks (all legally insurable risks), including machinery failure, for all the facilities of the Araucária Thermoelectric Power Plant. 36.11 Court guarantee - Compagas This insurance covers the settlement of final rulings in lawsuits against Compagas. It has the same standing as a judicial bond, replacing judicial deposits in cash, attachment of assets, and bank guarantees. 36.12 Contract Performance Bond It guarantees the liabilities assumed by Copel in the concession agreements signed with ANEEL. This type of insurance is designed to guarantee full performance of a contract. It does not cover damages but rather liabilities for breach of contract, and it is a form of contractual guarantee provided by Brazilian law, which may replace bank guarantees, cash bonds, or government bonds. 36.13 Operating risks HPP Mauá - Consórcio Energético Cruzeiro do Sul It is defined by the "All Risks" type coverage, covering all losses or material damage caused to the insured assets, except those formally considered as excluded in its conditions. F-126 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated The generating units, substations, power houses, dams, spillways and tunnels are covered by the policy. As well as coverage for material damage, there is the additional coverage for rescue and containment of accidents, floods and flooding, removal of debris, minor engineering works, theft, strikes and rioting, expert fees and extraordinary expenses. It does not include coverage for lost profits. 36.14 Civil Responsibilities for Senior Management and Officers (D&O) Insurance of civil responsibility of commercial companies to advisors, officers and management D&O – Directors & Officers, with coverage for all National territory and abroad as hired by the Company. This insurance has a goal to cover for payment of financial losses and legal fees resulting from judicial claims against insured personnel related to their activities in the company’s management. The personnel covered by this insurance are advisors, officers and senior management of Copel and also other personnel appointed by Copel to hold equivalent positions in the subsidiaries . 37 Compensation Account for “Part A” As a result of adopting IFRS, the Company no longer recognizes regulatory assets and liabilities, and unrecognized the existing balances. These assets and liabilities continue to be recognized in the regulatory records, introduced by ANEEL Normative Resolution 396. The Compensation Account for Variations in Items from “Part A” - CVA accompanies the variations reported between the amounts homologated for tariff adjustments, and the amounts actually incurred during the tariff period, from the following cost components of “Part A”: Purchase of electric power (Bilateral, Itaipu and Auctions), Energy Transmission Cost (Transmission from Itaipu and the Basic Grid) and Sector Charges (Energy Development Account - CDE; System Service Charges - ESS and Incentive Program for Alternative Energy Sources – Proinfa, Research and Development and Energy Efficiency, and others). ANEEL authorized Copel Distribuição, through Homologatory Resolution , of June 20, 2013, to adjust its supply tariffs as from June 24, 2013, by an average rate of %, with % that refers to the tariff adjustment index and % for the pertinent financial components, of which, CVA, represents a total of R$ , consisting of 2 parts: CVA being processed, for the tariff year 2012-2013, for the amount of R$ , and the balance to compensate for CVA from prior years for the amount of R$ . After the withdrawal of regulatory assets (CVA) granted in the previous year and deferring partial adjustment, the effect of this adjustment was an average decrease of 9.55% in customer tariffs, as Homologatory Resolution , of July 09, 2013. F-127 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated If the regulatory assets and liabilities had been recognized, the Company would have reported the following balances in its financial statements: Composition of balances for CVA Current Assets Noncurrent Assets 12.31.2013 12.31.2012 12.31.2013 12.31.2012 CVA recoverable tariff adjustment 2012 Charges for use of transmission system (basic grid) - 14,181 - - CDE - 5,856 - - Proinfa - 5,565 - - Transport of energy purchased (Itaipu) - 1,356 - - Other financial components - 17,312 - - - 44,270 - - CVA recoverable tariff adjustment 2013 CCC 3,779 1,626 - 1,626 Charges for use of transmission system (basic grid) 917 22,047 - 22,047 Electricity purchased for resale (Itaipu) 5 - - - ESS - 35,860 - 35,860 CDE - 3,261 - 3,261 Proinfa 5,534 1,037 - 1,037 Electricity purchased for resale (CVA Energ) 4,614 - - - Transport of energy purchased (Itaipu) - 1,297 - 1,297 Other financial components 45,146 35,249 - 35,250 59,995 100,377 - 100,378 CVA recoverable tariff adjustment 2014 Charges for use of transmission system (basic grid) 18,587 - 18,587 - Proinfa 154 - 154 - Electricity purchased for resale (CVA Energ) 71,335 - 71,335 - Other financial components 137,728 - 137,728 - 227,804 - 227,804 - 287,799 144,647 227,804 100,378 F-128 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Current liabilities Noncurrent liabilities 12.31.2013 12.31.2012 12.31.2013 12.31.2012 CVA compensable tariff adjustment 2012 CCC - 363 - - Energy purchased for resale (Itaipu) - 17,871 - - ESS - 18,982 - - Energy purchased for resale (CVA Energ) - 9,679 - - Other financial components - 24,465 - - - 71,360 - - CVA compensable tariff adjustment 2013 Energy purchased for resale (Itaipu) - 10,062 - 10,062 ESS 684 - - - CDE 2,851 - - - Energy purchased for resale (CVA Energ) - 41,828 - 41,828 Transport of energy purchased (Itaipu) 661 - - - Other financial components 2,616 22,902 - 22,902 6,812 74,792 - 74,792 CVA compensable tariff adjustment 2014 Energy purchased for resale (Itaipu) 3,753 - 3,753 - ESS 39,610 - 39,610 - CDE 87 - 87 - Transport of energy purchased (Itaipu) 20 - 20 - Other financial components 1,804 - 1,804 - 45,274 - 45,274 - 52,086 146,152 45,274 74,792 Changes in CVA . Balance as of Balance as of January 01, 2013 Differ. Amortiz. Correction Transf. December 31, 2013 Assets CCC 3,252 4,130 (3,948) 345 - 3,779 Charges for use of transmission system (basic grid) 58,275 (3,828) (15,791) (565) - 38,091 Energy purchased for resale - 11 (6) - - 5 ESS 71,720 (71,165) - (555) - - CDE 12,378 (6,267) (6,109) (2) - - Proinfa 7,639 9,083 (11,575) 695 - 5,842 Energy purchased for resale (CVA Energ) - 147,229 (4,614) 4,669 - 147,284 Transport of energy purchased (Itaipu) 3,950 (2,539) (1,415) 4 - - Other financial components 87,811 289,650 (62,458) 5,599 - 320,602 245,025 366,304 10,190 - 515,603 Current 144,647 22,489 3,761 222,815 287,799 Noncurrent 100,378 343,815 6,429 227,804 Liabilities CCC 363 - (376) 13 - - Energy purchased for resale (Itaipu) 37,995 (12,970) (18,643) 1,124 - 7,506 ESS 18,982 83,075 (20,484) (1,669) - 79,904 CDE - 6,059 (2,983) (51) - 3,025 Energy purchased for resale (CVA Energ) 93,335 (83,475) (10,105) 245 - - Transport of energy purchased (Itaipu) - 1,336 (692) 57 - 701 Other financial components 70,269 (36,222) (27,082) (741) - 6,224 220,944 - 97,360 Current 146,152 34 87,731 52,086 Noncurrent 74,792 59,269 - 45,274 F-129 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 38 Provisional Measure no. 627/13 Management initially evaluated the effects of the provisions contained in Provisional Measure no. 627 - MP 627, issued on November 11, 2013 and Normative Instruction no. 1,397 issued September 16, 2013, as amended by Normative Instruction no. 1,422 issued December 19, 2013 - IN 1,397. Although MP 627 is effective from January 01, 2015, it is possible to (irrevocably) apply it from January 01, 2014. Management does not intend to opt for early adoption, although it is waiting for MP 627 to be enacted as a law and the regulation of several matters by the federal tax authorities, for a deeper and more conclusive analysis, as the provisional measure has a material number of proposed amendments, meaning a number of its provisions could be amended and/or clarified. Management's preliminary analyses did not identify any material impacts resulting from the distribution of profits in the last five years, the deduction limit for interest on shareholders' equity and the amount exceeding the tax exemption limit for the equity income in the financial statements of the financial year ended December 31, 2013. Management's conclusions use the best interpretation of the current text of MP 627, which could undergo changes when enacted as a law meaning Management's interpretation should be revised based on the new wording. F-130 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated 39 Condensed unconsolidated financial information of Companhia Paranaense de Energia – COPEL Since the condensed unconsolidated financial information required by Rule 12-04 of Regulation S-X is not required under IFRS issued by the International Accounting Standards Board - IASB, such information was not included in the original financial statements filed with the Brazilian Securities and Exchange Commissions – CVM in March, 17, 2014. In order to attend the specific requirements of the Securities and Exchange Commission (the “SEC”), Management has incorporated the condensed unconsolidated information in these financial statements as part of the Form 20-F. The condensed unconsolidated financial information of Companhia Paranaense de Energia - Copel, as of December 31, 2013 and 2012 and for each of the two years in the period ending on December 31, 2013, presented herein were prepared considering the same accounting policies as described in Note 2 and 3 to Company’s consolidated financial statements, except for the fact that the investment caption presented in Company’s unconsolidated condensed balance sheet were measured under the equity method, instead of being measured at fair value or at cost, as required by International Financial Reporting Standards - IFRSs issued by the IASB. F-131 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated (a) Condensed statements of financial position ASSETS Restated 12.31.2013 12.31.2012 Current assets Cash and cash equivalents 10,410 29,464 Bonds and securities 186 176 Dividends receivables 381,371 1,038,664 CRC transferred to the State Government of Paraná 85,448 Other current receivables 3,869 3 Income tax and social contribution 42,494 150,483 Other current recoverable taxes - 11 523,778 1,218,801 Noncurrent assets CRC transferred to the State Government of Paraná 1,295,106 - Judicial deposits 272,115 271,858 Income Tax and Social Contribution 169,717 - Deferred tax assets 91,205 117,194 Receivables from related parties 64,815 1,151,888 1,892,958 1,540,940 Investments 12,055,619 10,869,359 Property, Plant and Equipment, net 29 - 12,055,648 10,869,359 Total assets 14,472,384 13,629,100 F-132 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated LIABILITIES Restated 12.31.2013 12.31.2012 Current liabilities Payroll, social charges and accruals 4,946 645 Payable to subsidiary 468,317 - Suppliers 3,211 1,616 Income tax and social contribution - 3,251 Other taxes payable 25,481 22,072 Loans and financing 562,801 28,106 Dividends payable 3,047 201,186 Other accounts payable 16,434 824 1,084,237 257,700 Noncurrent liabilities Other taxes due 40 - Loans and financing 456,752 971,721 Post employment benefits 2,169 - Provision for contingencies 277,847 302,295 736,808 1,274,016 Equity 12,651,339 12,097,384 Share capital 6,910,000 6,910,000 Equity valuation adjustments 983,159 1,214,394 Legal reserves 624,849 571,221 Retained earnings 3,897,833 3,337,295 Additional proposed dividends 235,498 64,474 Total liabilities and equity 14,472,384 13,629,100 F-133 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated (b) Condensed statement of income CONTINUING OPERATIONS 12.31.2013 12.31.2012 12.31.2011 Other operating revenues (expenses) General and administrative expenses (47,772) (23,235) (23,675) Other revenues (expenses), net 28,333 (13,927) 2,100 Result of equity in investees 1,116,830 732,313 1,249,114 1,097,391 695,151 1,227,539 Operating income before financial results 1,097,391 695,151 1,227,539 Financial income (expenses) Financial revenues 114,524 110,317 121,459 Financial expenses (112,524) (109,266) (177,193) 2,000 1,051 Operating income 1,099,391 696,202 1,171,805 Income tax and social contribution Income tax and social contribution - (4,467) (4,955) Deferred income tax and social contribution (26,831) 8,953 (9,160) 4,486 Net income for the period 1,072,560 700,688 1,157,690 Basic and diluted net earning per share attributed do parent company shareholders - in reais Class A preferred shares 4.4900 4.1742 4.4435 Class B preferred shares 4.1174 2.6879 4.0392 Common shares 3.7428 2.4435 5.3315 (c) Condensed statements of cash flows Restated Restated 12.31.2013 12.31.2012 12.31.2011 Net cash generated (used) by operating activities 954,960 116,845 298,735 Cash flow from investing activities Bonds and securities (10) (11) 10 Loans to related parties - (808,972) - Reimbursement of loans to related parties 213,847 920,836 29,906 Redemption of investment in Ceolpar - 910 - Additions to investments (600,170) (9,273) (664) Additions to property, plant and equipment (29) - - Net cash generated by investing activities 103,490 29,252 Cash flow from financing activities Loans and financing with third parties - - 600,000 Payment of the principal amount of debentures - - (600,000) Dividends and interest on capital paid (587,652) (218,628) (390,052) Net cash used in financing activities Decrease in cash and cash equivalents 1,707 Cash and cash equivalents at the beginning of the period 29,464 27,757 89,822 Cash and cash equivalents at the end of the period 10,410 29,464 27,757 Variation in cash and cash equivalents 1,707 F-134 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated During the years ended December 31, 2013 and 2012, we received R$1,067,400 and R$378,115, respectively, from dividends and interest on own capital paid by our investees. Additional disclosures relating to Companhia Paranaense de Energia - Copel unconsolidated condensed financial information presented above are as follows: • Recoverable Taxes : As of December 31, 2013 and 2012, Companhia Paranaense de Energia – Copel recorded part of the tax credits referring to tax loss carryforwards, based on expectations of future taxable income for income tax and social contribution up to a period of 10 years. • Related Parties: The Company has the following balances outstanding with related parties: 12.31.2013 12.31.2012 Noncurrent assets Copel Distribuição 64,815 919,234 Elejor - 232,654 Total 64,815 1,151,888 • Investments: As of December 31, 2013 and 2012, investments in subsidiaries are comprised as follows: Restated 12.31.2013 12.31.2012 Copel Geração e Transmissão 6,796,817 6,167,382 Copel Distribuição 3,366,685 3,535,388 Dominó H oldings 456,703 358,114 Copel T elecomunicações 352,939 328,145 Other i nvestments 747,025 327,487 11,720,169 10,716,516 F-135 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated • Dividends receivable: The dividends receivable are comprised as follows: 12.31.2013 12.31.2012 Investees and subsidiaries Copel Geração e Transmissão 321,902 635,489 Copel Distribuição - 371,863 Copel Telecomunicações 21,585 7,982 Compagas 2,239 2,514 Dominó Holdings 6,311 17,986 Elejor 28,718 2,752 Ventos de Santo Uriel 5 - Associated Dona Francisca Energética 85 78 Other investments Other investments 526 - 381,371 1,038,664 • Provision for contingencies: Companhia Paranaense de Energia - Copel recorded reserves for risks mainly related to Cofins and PIS/PASEP. The provisions for risks are shown below: 12.31.2013 12.31.2012 Regulatory 12,310 11,667 Civil 390 17,694 Tax Claim 265,147 272,934 277,847 302,295 Restriction of transfer of funds from subsidiaries - The subsidiaries described below qualify as either concessionaires of public services or independent power producers. As such, any transfer of funds to the respective parent company, in the form of loans or advances, requires approval by ANEEL. This regulatory restriction does not apply to cash dividends determined in accordance with the Brazilian Corporate Law. In addition, Copel G&T has certain financing agreements with the Brazilian National Development Bank (“BNDES”) under which BNDES approval is required for Copel G&T to pay cash dividends exceeding 30% of its net profit. Since BNDES has always approved Copel G&T’s requests to pay cash dividends in excess of 30% of its net profit and this restriction has not affected Copel G&T’s ability to pay cash dividends or parent company’s ability to meet its cash obligations, management deemed it to be a perfunctory clause. As of December 31, 2013, total restricted subsidiaries net assets amount to R$ 11,003,627 composed as follows: F-136 COMPANHIA PARANAENSE DE ENERGIA – COPEL Notes to the Consolidated Financial Statements All amounts expressed in thousands of Brazilian reais, unless otherwise stated Copel Geração e Transmissão S.A. 6,796,817 Copel Distribuição S.A. 3,366,685 UEG Araucária Ltda. 701,754 Centrais Elétricas Rio Jordão - Elejor 72,019 Wind Power Plants 66,352 Total 11,003,627 *** F-137
